Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 1 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

251

1 (II) 40 percentage points.

2 Gi) EXCESS GROSS RECEIPTS PER-
3 CENTAGE POINT AMOUNT.—For purposes
4 of this subparagraph, the term “excess
5 eross receipts percentage point amount”
6 means, with respect to any calendar quar-
7 ter, the excess of—

8 (I) the lowest of the gross re-
9 ceipts percentage point amounts de-
10 termined with respect to any calendar
11 quarter during the period ending with
12 such calendar quarter and beginning
13 with the first calendar quarter during
14 the period described in subparagraph
15 (B), over

16 (II) 50 percentage points.

17 Gili) GROSS RECEIPTS PERCENTAGE
18 POINT AMOUNTS.—F or purposes of this
19 subparagraph, the term “gross receipts
20 percentage point amount’’ means, with re-
21 spect to any calendar quarter, the percent-
22 age (expressed as a number of percentage
23 points) obtained by dividing—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002556
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 2 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

252
1 (I) the gross receipts (within the
2 meaning of subparagraph (B)) for
3 such calendar quarter, by
4 (II) the gross receipts for the
5 same calendar quarter in calendar
6 year 2019.
7 (3) QUALIFIED FIXED EXPENSES.—
8 (A) IN GENERAL.—The term ‘‘qualified
9 fixed expenses’? means the payment or accrual,
10 in the ordinary course of the eligible employer’s
11 trade or business, of any covered mortgage obli-
12 gation, covered rent obligation, or covered util-
13 ity payment. Such term shall not include the
14 prepayment of any obligation for a period in ex-
15 cess of a month unless the payment for such
16 period is customarily due in advance.
17 (B) APPLICATION OF DEFINITIONS.—The
18 terms “covered mortgage obligation’, “covered
19 rent obligation”, and “‘covered utility payment”’
20 shall each have the same meaning as when used
21 in section 1106 of the CARES Act.
22 (4) SECRETARY.—The term “Secretarv”’ means
23 the Secretary of the Treasury or the Secretary’s del-
24 egate.
25 (5) WAGES.—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002557
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 3 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

253

1 (A) IN GENERAL.—The term “wages”
2 means wages (as defined in section 3121(a) of
3 the Internal Revenue Code of 1986) and com-
4 pensation (as defined in section 3231(e) of such
5 Code). For purposes of the preceding sentence
6 (other than for purposes of subsection (b)(2)),
7 wages as defined in section 38121(a) of such
8 Jode shall be determined without regard to
9 paragraphs (1), (8), (10), (13), (18), (19), and
10 (22) of section 3121(b) of such Code.

11 (B) ALLOWANCE FOR CERTAIN HEALTH
12 PLAN EXPENSES.—

13 G) IN GENERAL.—Such term shall in-
14 clude amounts paid or incurred by the eli-
15 gible employer to provide and maintain a
16 eroup health plan (as defined in section
17 5000(b)(1) of the Internal Revenue Code
18 of 1986), but only to the extent that such
19 amounts are excluded from the gross in-
20 come of employees by reason of section
21 106(a) of such Code.
22 (i) ALLOCATION RULES.—F or pur-
23 poses of this section, amounts treated as
24 wages under clause (i) shall be treated as
25 paid with respect to any employee (and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002558
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 4 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

254

1 with respect to any period) to the extent
2 that such amounts are properly allocable to
3 such employee (and to such period) in such
4 manner as the Secretary may prescribe.
5 Except as otherwise provided by the See-
6 retary, such allocation shall be treated as
7 properly made if made on the basis of
8 being pro rata among: periods of coverage.
9 (6) EMPLOYER.—The term “employer”? means
10 any employer (as defined in section 3401(d) of such
il Code) of at least one employee on any day in eal-
12 endar year 2020.

13 (7) OTHER TERMS.—Except as otherwise pro-
14 vided in this section, any term used in this section
15 which is also used in chapter 21 or 22 of the Inter-
16 nal Revenue Code of 1986 shall have the same
17 meaning as when used in such chapter.

18 (d) AGGREGATION RULE.—AII persons treated as a
19 single employer under subsection (a) or (b) of section 52
20 of the Internal Revenue Code of 1986, or subsection (m)
21 or (0) of section 414 of such Code, shall be treated as
22 one employer for purposes of this section.
23 (e) DENIAL OF DOUBLE BENEFIT.—For purposes of
24 chapter 1 of such Code, the gross income of any eligible
25 employer, for the taxable vear which includes the last day

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002559
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 5 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1 of any calendar quarter with respect to which a credit is

2 allowed under this section, shall be imereased by the
3 amount of such credit.

4 (f) CERTAIN GOVERNMENTAL EMPLOYERS.—

5 (1) IN GENERAL.—The eredit under this section
6 shall not be allowed to the Federal Government, the
7 government of any State, of the District of Colum-
8 bia, or of any possession of the United States, any
9 tribal government, or any political subdivision, agen-
10 ey, or instrumentality of any of the foregoing.

11 (2) EXCEPTION.—Paragraph (1) shall not
12 apply to any organization described in section
13 501(e)(1) of the Internal Revenue Code of 1986 and
14 exempt from tax under section 501(a) of such Code.
15 (2) ELECTION NOT TO HAVE SECTION APPLY.—This

16 section shall not apply with respect to any eligible em-
17 ployer for any calendar quarter if such employer elects (at
18 such time and in such manner as the Secretary may pre-
19 seribe) not to have this section apply.

20 (h) TRANSFERS TO CERTAIN TRUST FUNDS.—There
21 are hereby appropriated to the Federal Old-Age and Sur-
22 vivors Insurance Trust Fund and the Federal Disability
23 Insurance Trust Fund established under section 201 of
24 the Social Seeurity Act (42 U.S.C. 401) and the Social

25 Security Equivalent Benefit Account established under

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002560
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 6 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

256
section 15A(a) of the Railroad Retirement Act of 1974

—_

(45 U.S.C. 231n-1(a)) amounts equal to the reduction in
revenues to the Treasury by reason of this seetion (without
regard to this subsection). Amounts appropriated by the
preceding sentence shall be transferred from the general
fund at such times and in such manner as to replicate
to the extent possible the transfers which would have oe-

eurred to such Trust Fund or Account had this section

oO Aa aN DH OD SP WH Ld

not been enacted.

=
©

G) TREATMENT OF DEposits.—The Secretary shall

—
—

waive any penalty under section 6656 of such Code for

=
No

any failure to make a deposit of applicable employment

—
On

taxes if the Secretary determines that such failure was due

jah
fp

to the anticipation of the credit allowed under this section.

—
ws

 

(Gj) Turrp Party Payors.—Any eredit allowed

—
on

under this section shall be treated as a eredit described

—
~

in section 3511(d)(2) of such Code.

—_
CO

(k) REGULATIONS AND GUIDANCE.—The Secretary

—
\©

shall issue such forms, instructions, regulations, and guid-

No
OQ

ance as are necessary:

 

NO
—

(1) to allow the advance payment of the eredit

ho
No

under subsection (a), subject to the limitations pro-

ho
Go

vided in this section, based on such information as

we)
i

the Seeretary shall require,

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002561
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 7 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

257
1 (2) regulations or other guidance to provide for
2 the reconciliation of such advance payment with the
3 amount of the eredit at the time of filmg the return
4 of tax for the applicable quarter or taxable year,
5 (3) with respect to the application of the eredit
6 under subsection (a) to third party payors Gneluding
7 professional emplover organizations, certified profes-
8 sional employer organizations, or agents under sec-
9 tion 3504 of the Internal Revenue Code of 1986),
10 including regulations or guidance allowing such
11 payors to submit documentation necessary to sub-
12 stantiate the eligible employer status of employers
13 that use such payors,
14 (4) for application of subsection (b)(1)(A) and
15 subparagraphs (A)Gi)UI) and (B) of subsection
16 (e)(2) m the ease of any employer which was not
17 carrying on a trade or business for all or part of the
18 same calendar quarter in the prior year, and
19 (5) for recapturing the benefit of credits deter-
20 mined under this section in eases where there is a
21 subsequent adjustment to the credit determined
22 under subsection (a).
23 (1) APPLICATION OF SECTION.—This section shall

24 apply only to qualified fixed expenses paid or accrued after

25 March 12, 2020, and before January 1, 2021.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002562
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 8 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

258
1 SEC. 20213. BUSINESS INTERRUPTION CREDIT FOR CER-

 

2 TAIN SELF-EMPLOYED INDIVIDUALS.
3 (a) CREDIT AGAINST TAX.—In the case of an eligible
4 self-employed individual, there shall be allowed as a credit
5 against the tax imposed by chapter 1 of subtitle A of the
6 Internal Revenue Code of 1986 for the taxpayer's first
7 taxable year beginning in 2020 an amount equal to 90
§ percent of the eligible self-employed individual’s qualified
9 self-employment income.
10 (b) LIMITATIONS.
11 (1) OVERALL LIMITATION.—The amount of
12 qualified self-employment income taken into account
13 under subsection (a) with respect to any eligible self-
14 employed individual shall not exceed $45,000.
15 (2) LIMITATION BASED ON MODIFIED AD-
16 JUSTED GROSS INCOME.—
17 (A) IN GENERAL.—The amount of the
18 eredit allowed by subsection (a) (after applica-
19 tion of paragraph (1)) shall be reduced (but not
20 below zero) by 50 pereent of so much of the
21 taxpayer’s modified adjusted gross income for
22 the taxpayer’s first taxable year beginning in
23 2020 as exceeds $60,000 ($120,000 in the case
24 of a joint return).
25 (B) MODIFIED ADJUSTED GROSS _ IN-
26 COME.—For purposes of this section the term
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002563
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 9 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

259
1 “modified adjusted gross income” means ad-
2 justed gross income determined without regard
3 to sections 911, 9381, and 933 of such Code.
4 (¢) ELIGIBLE SELF-EMPLOYED INDIVIDUAL.—F or
5 purposes of this section, the term “eligible self-employed
6 individual” means an individual—
7 (1) who—
8 (A) regularly carries on one or more trades
9 or businesses within the meaning of section
10 1402 of such Code, or
11 (B) is allocated income or loss deseribed in
12 section 702(a)(8) of such Code from any trade
13 or business carried on by a partnership which
14 is not excluded under section 1402 of such
15 Code, and
16 (2) for whom gross self-employment income
17 during the first taxable year beginning in 2020 is
18 less than 90 percent of such individual’s gross self-
19 employment income during the first taxable vear be-
20 ginning in 2019.
21 (d) QUALIFIED SELF-EMPLOYMENT INCOME.—F or
22 purposes of this section—
23 (1) IN GENERAL.—The term “qualified self-em-
24 ployment income” means the product of—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002564
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 10 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

260
1 (A) the specified gross self-employment. in-
2 come reduction for the first taxable year begin-
3 ning in 2020, multiphed by
4 (B) the ratio of—
5 (i) self-employment income (as deter-
6 mined under section 1402(b) of such Code,
7 but not below zero) for the first taxable
8 year beginning in 2019, divided by
9 (ii) gross self-employment income for
10 the first taxable year beginning in 2019.
11 (2) LIMITATION BASED ON MODIFIED AD-
12 JUSTED GROSS INCOME.—In the case of any tax-
13 payer, qualified self-employment income shall not ex-
14 ceed the excess (if any) of—
15 (A) modified adjusted gross income for the
16 first taxable year beginning in 2019, over
17 (B) modified adjusted gross income for the
18 first taxable year beginning in 2020.
19 (3) SPECIFIED GROSS SELF-EMPLOYMENT IN-
20 COME REDUCTION.—For purposes of paragraph (1),
21 the term “specified gross self-employment income re-
22 duction” means, with respect to a taxable year, the
23 excess (if any) of-—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002565
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 11 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

261
1 (A) 90 percent of gross self-employment
2 income for the taxable year preceding such tax-
3 able year, over
4 (B) gross self-employment income for such
5 taxable year.
6 (e) GROSS SELF-EMPLOYMENT INCOME.—F or pur-
7 poses of this section, the term “gross self-employment in-
8 come” means, with respect to any taxable year, the sum
9 of—
10 (1) the eligible self-employed individuals’ gross
il income derived from all trades or business carried on
12 by such individual for purposes of determining net
13 earnings from self-employment under section 1402
14 of such Code for such taxable year, and
15 (2) the eligible individual’s distributive share of
16 eross Income (as determined under section 702(e) of
17 such Code) from any trade or business carried on by
18 a partnership for purposes of determining: net earn-
19 ings from self-employment under section 1402 of
20 such Code (and which is not excluded under such
21 section) for such taxable year.
22 (f) SPECIAL RULES.—
23 (1) CREDIT REFUNDABLE.—
24 (A) IN GENERAL.—The eredit determined
25 under this section shall be treated as a credit
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002566
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 12 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

262
1 allowed to the taxpayer under subpart C of part
2 IV of subchapter A of chapter 1 of such Code.
3 (B) TREATMENT OF PAYMENTS.—F or pur-
4 poses of section 1324 of title 31, United States
5 Code, any refund due from the credit allowed
6 under this section shall be treated in the same
7 manner as a refund due from a credit provision
8 referred to in subsection (b)(2) of such section.
9 (2) DOCUMENTATION.—No eredit shall be al-
10 lowed under this section unless the taxpayer main-
11 tains such documentation as the Secretary of the
12 Treasury (or the Secretary's delegate) may prescribe
13 to establish such individual as an eligible self-em-
14 ployed individual.
15 (3) DENIAL OF DOUBLE BENEFIT.—Qualified
16 self-emplovment income shall be reduced by—
17 (A) the qualified sick leave equivalent
18 amount for which a credit is allowed under sec-
19 tion 7002(a) of the Families First Coronavirus
20 Response Act and the qualified family leave
21 equivalent amount for which a credit is allowed
22 under section 7004(a) of such Act,
23 (B) the qualified wages for which a credit
24 is allowed under section 2301 of the CARES
25 Act,
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002567
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 13 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

263

1 (C) the amount of the eredit allowed under
2 section 6432 of the Internal Revenue Code of
3 1986 (as added by this Act), and

4 (D) exeept to the extent taken into account
5 in determining gross self-employment income,
6 amounts from a covered loan under section
7 7(a)(36) of the Small Business Act that are—
8 (i) forgiven pursuant to section
9 1106(b) of the CARES Act, and

10 (ii) paid or distributed to the eligible
11 self-employed individual as payroll costs
12 deseribed in section 7(a)(36)(A)(wii) (1) of
13 the Small Business Act.

14 (4) JOINT RETURNS.

15 (A) IN GENERAL.—In the case of a joint
16 return, the taxpayer shall be treated for pur-
17 poses of this section as an eligible self-employed
18 individual if either spouse is an eligible self-em-
19 ployed individual.
20 (B) APPLICATION OF MODIFIED ADJUSTED
21 GROSS INCOME LIMITATION ON QUALIFIED
22 SELF-EMPLOYMENT INCOME.—If the taxpayer
23 filed a joint return for only one of the taxable
24 vears described in subsection (d)(2), such limi-
25 tation shall apply in such manner as the See-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002568
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 14 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

264

1 retary of the Treasury (or the Secretary’s dele-
2 gate) may provide.

3 (5) ELECTION NOT TO HAVE SECTION APPLY.—
4 This section shall not apply with respect to any tax-
5 payer for any taxable year if such taxpayer elects (at
6 such time and in such manner as the Secretary of
7 the Treasury, or the Secretary’s delegate, may pre-
8 seribe) not to have this section apply.

9 (2) APPLICATION OF CREDIT IN CERTAIN POSSES-
10 sIONs.—

11 (1) PAYMENTS TO POSSESSIONS WITH MIRROR
12 CODE TAX SYSTEMS.—The Secretary of the Treas-
13 ury (or the Seeretary’s delegate) shall pay to each
14 possession of the United States which has a mirror
15 code tax system amounts equal to the loss Gf any)
16 to that possession by reason of the application of the
17 provisions of this section. Such amounts shall be de-
18 termined by the Secretary of the Treasury (or the
19 Secretary's delegate) based on information provided
20 by the government of the respective possession.
21 (2) PAYMENTS TO OTHER POSSESSIONS.—The
22 Secretarv of the Treasury (or the Secretary’s dele-
23 gate) shall pay to each possession of the United
24 States which does not have a mirror code tax system
25 amounts estimated by the Secretary of the Treasury

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002569
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 15 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

265

1 (or the Seecretary’s delegate) as being equal to the
2 ageregate benefits Gf any) that would have been
3 provided to residents of such possession by reason of
4 the provisions of this section if a mirror code tax
5 system had been in effect in such possession. The
6 preceding sentence shall not apply unless the respec-
7 tive possession has a plan, which has been approved
8 by the Secretary of the Treasury (or the Secretary’s
9 delegate), under which such possession will promptly
10 distribute such payments to its residents.

11 (3) MIRROR CODE TAX SYSTEM.—F or purposes
12 of this section, the term “‘mirror code tax system”
13 means, with respect to any possession of the United
14 States, the income tax system of such possession if
15 the income tax liability of the residents of such pos-
16 session under such system is determined by ref-
17 erence to the income tax laws of the United States
18 as if such possession were the United States.

19 (4) TREATMENT OF PAYMENTS.—For purposes
20 of section 1324 of title 31, United States Code, the
21 payments under this section shall be treated in the
22 same manner as a refund due from a credit provi-
23 sion referred to in subsection (b)(2) of such section.
24 (h) CERTAIN TERMS.—Any term used in this section

25 which is also used in chapter 2 of the Internal Revenue

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002570
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 16 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

266
1 Code of 1986 shall have the same meaning as when used
2 in such chapter.
3 (i) REGULATIONS AND GUIDANCE.—The Seeretary of
4 the Treasury (or the Secretary’s delegate) shall issue such
5 forms, instructions, regulations, and guidance as are nec-
6 essary or appropriate—
7 (1) to allow the advance payment of the credit
8 under subsection (a) (ineluding allowing use of the
9 anticipated credit to offset estimated taxes) based on
10 the taxpayer’s good faith estimates of gross self-em-
il ployment income and qualified self-employment in-
12 come for the first taxable year beginning in 2020
13 and such other information as the Seeretary of the
14 Treasury (or the Seeretary’s delegate) shall require,
15 subject to the limitations provided in this section,
16 (2) to provide for the reconciliation of such ad-
17 vance payment with the amount of the credit at the
18 time of filing the return of tax for the taxpayer’s
19 first taxable year beginning in 2020,
20 (3) to provide for the application of this section
21 to partners in partnerships, and
22 (4) to implement the purposes of this section.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002571
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 17 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

267
Subtitle C—Credits for Paid Sick and Family Leave

—_

SEC. 20221. EXTENSION OF CREDITS.

(a) IN GENERAL.—Sections 7O01(g), 7002(e),
7003(2), and 7004(e) of the Families First Coronavirus
Response Act are each amended by striking “2020” and
inserting “2021”.

(b) EFFECTIVE DATE.

 

The amendments made by

this section shall take effect as if included in the provisions

Oo Oo SN DBD A S&S WO WV

of the Families First Coronavirus Response Act to which

=
©

they relate.

poe,
—

SEC. 20222. REPEAL OF REDUCED RATE OF CREDIT FOR

i
No

CERTAIN LEAVE.

—
On

(a) PAYROLL CREDIT.—Section 7001(b) of the Fami-

jah
fp

lies First Coronavirus Response Act is amended by insert-

—
ws

ing “or any day on or after the date of the enactment

—
on

of the COVID-19 Tax Relief Act of 2020” after “tin the

—
~

case of any day any portion of which is paid sick time

—
oO

deseribed in paragraph (1), (2), or (8) of seetion 5102(a)

—
\©

of the Emergency Paid Sick Leave Act”,

20 (b) SELF-EMPLOYED CREDIT.—

21 (1) IN GENERAL.—Clauses G) and (i) of see-
22 tion 7002(e)(1)(B) of the Families First
23 Coronavirus Response Act are each amended by in-
24 serting inserting “‘or any day on or after the date of

25 the enactment of the COVID-19 Tax Relief Act of

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002572
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 18 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

268

1 2020” after “in the case of any day any portion of
2 which is paid sick time described in paragraph (1),
3 (2), or (8) of section 5102(a) of the Emergency Paid
4 Sick Leave Act”’.
5 (2) CONFORMING AMENDMENT.—Section
6 7002(d)(3) of the Families First Coronavirus Re-
7 sponse Act is amended by inserting inserting “or
8 any day on or after the date of the enactment of the
9 COVID-19 Tax Relief Act of 2020” after “in the
10 case of any day any portion of which is paid sick
11 time deseribed in paragraph (1), (2), or (8) of see-
12 tion 5102(a) of the Emergency Paid Sick Leave
13 Act”.
14 (ec) EFFECTIVE DATE.—The amendments made by
15 this section shall apply to days on or after the date of
16 the enactment of this Act.
17 SEC. 20223. INCREASE IN LIMITATIONS ON CREDITS FOR
18 PAID FAMILY LEAVE.
19 (a) INCREASE IN OVERALL LIMITATION ON QUALI-
20 FIED F'amMILy LEAVE WAGES.—
21 (1) IN GENERAL.—Section 7008(b)(1)(B) of
22 the Families First Coronavirus Response Act is
23 amended by striking ‘$10,000” and inserting
24 “$12,000”.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002573
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 19 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

269

—_

(2) CONFORMING AMENDMENT.—Section
7004(d)(3) of the Families First Coronavirus Re-
sponse Act is amended by striking “$10,000” and
inserting “$12,000”.

(b) INCREASE IN QUALIFIED FAMILY LEAVE EQUIV-

ALENT AMOUNT FOR SELF-EMPLOYED INDIVIDUALS.

 

Section 7004(e)(1)(A) of the Families First Coronavirus

Response Act is amended by striking “50” and inserting

oO Aa aN DH OD SP WH Ld

“60”.

=
©

(¢) EFFECTIVE DATE.—The amendments made by

—
—

this section shall take effect as if included in the provisions

=
No

of the Families First Coronavirus Response Act to which
13 they relate.

14 SEC. 20224. ELECTION TO USE PRIOR YEAR NET EARNINGS

 

15 FROM SELF-EMPLOYMENT IN DETERMINING
16 AVERAGE DAILY SELF-EMPLOYMENT _IN-
17 COME.

18 (a) CREDIT FOR SICK LEAVE.—Section 7002(e) of

19 the Families First Coronavirus Response Act is amended

20 by adding at the end the following new paragraph:

21 (4) ELECTION TO USE PRIOR YEAR NET EARN-

22 INGS FROM SELF-EMPLOYMENT INCOME.—In the

23 case of an individual who elects (at such time and

24 in such manner as the Secretary, or the Secretary’s

25 delegate, may provide) the application of this para-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002574
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 20 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

270
1 graph, paragraph (2)(A) shall be applied by sub-
stituting ‘the prior taxable year’ for ‘the taxable
year’.”’.
(b) CREDIT FOR FAMILY LEAVE.—Section 7004(¢)

of the Families First Coronavirus Response Act is amend-

(4) ELECTION TO USE PRIOR YEAR NET EARN-

INGS FROM SELF-EMPLOYMENT INCOME.—In_ the

 

2
3
4
5
6 ed by adding at the end the following new paragraph:
7
8
9

case of an individual who elects (at such time and

10 in such manner as the Secretary, or the Secretary’s
11 delegate, may provide) the application of this para-
12 graph, paragraph (2)(A) shall be applied by sub-
13 stituting ‘the prior taxable year’ for ‘the taxable
14 vear’.”’.

15 (ec) EFFECTIVE DATE.—The amendments made by

16 this section shall take effect as if included in the provisions
17 of the Families First Coronavirus Response Act to which
18 they relate.

19 SEC. 20225. FEDERAL, STATE, AND LOCAL GOVERNMENTS

20 ALLOWED TAX CREDITS FOR PAID SICK AND
21 PAID FAMILY AND MEDICAL LEAVE.
22 (a) IN GENERAL.—NSections 7001(e) and 7003(e) of

23 the Families First Coronavirus Response Act are each

24 amended by striking paragraph (4).

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002575
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 21 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

271
1 (b) COORDINATION WITH APPLICATION OF CERTAIN
2 DEFINITIONS.—
3 (1) IN  GENERAL.—Sections 7OO1(¢) and
4 7003(¢) of the Families First Coronavirus Response
5 Act. are each amended—
6 (A) by inserting “*, determined without re-
7 gard to paragraphs (1) through (22) of section
8 3121(b) of such Code” after ‘as defined in see-
9 tion 3121(a) of the Internal Revenue Code of
10 1986”, and
11 (B) by inserting “‘, determined without re-
12 gard to the sentence in paragraph (1) thereof
13 which begins ‘Such term does include remu-
14 neration’”’ after ‘‘as defined in section 3231(e)
15 of the Internal Revenue Code’.
16 (2) CONFORMING  AMENDMENTS.—NSections
17 7TOO1(e)(3) and 7003(e)(3) of the Families Furst
18 Joronavirus Response Act are each amended by
19 striking “Any term” and inserting “Except as other-
20 wise provided in this section, any term”.
21 (¢) EFFECTIVE DATE.—The amendments made by

22 this section shall take effect as if included in the provisions
23 of the Families First Coronavirus Response Act to which

24 they relate.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002576
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 22 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

272
1 SEC. 20226. CERTAIN TECHNICAL IMPROVEMENTS.

2 (a) COORDINATION WITH EXCLUSION FROM EM-
3. PLOYMENT TAXES.—Sections 7001(¢) and 7003(e) of the
4 Families First Coronavirus Response Act, as amended by
5 the preceding provisions of this Act, are each amended—
6 (1) by inserting “and section 7005(a) of this
7 Act,” after “determined without regard to para-
8 oraphs (1) through (22) of section 3121(b) of such
9 Code’, and
10 (2) by inserting “and without regard to section
11 7005(a) of this Act” after “which begins ‘Such term
12 does not include remuneration’ ”’.
13 (b) CLARIFICATION OF APPLICABLE RAILROAD RE-

14 TIREMENT TAX FOR Patb LEAVE CREDITS.—Nections

 

15 7001(e) and 7O003(e) of the Families First Coronavirus
16 Response Act, as amended by the preceding provisions of
17 this Act, are each amended by adding at the end the fol-

18 lowing new paragraph:

19 “(4) REFERENCES TO RAILROAD RETIREMENT
20 TAX.—Any reference in this section to the tax im-
21 posed by section 3221(a) of the Internal Revenue
22 Code of 1986 shall be treated as a reference to so
23 much of such tax as is attributable to the rate in ef-
24 fect under section 3111(a) of such Code.”’.

25 (¢) CLARIFICATION OF TREATMENT OF PatbD LEAVE

26 FOR APPLICABLE RAILROAD RETIREMENT TAX.—Section

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002577
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 23 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

273

1 7005(a) of the Families First Coronavirus Response Act
2 is amended by adding the following sentence at the end
3 of such subsection: “Any reference in this subsection to
4 the tax imposed by section 3221(a) of such Code shall be
5 treated as a reference to so much of the tax as is attrib-
6 utable to the rate in effect under section 3111(a) of such
7 Code.”

8 (d) CLARIFICATION OF APPLICABLE RAILROAD RE-
9 TIREMENT TAX FOR HOSPITAL INSURANCE TAX CRED-
10 17.—Seection 7005(b)(1) of the Families First Coronavirus
11 Response Act is amended as follows:

12 (1) IN GENERAL.—The eredit allowed by sec-
13 tion 7001 and the eredit allowed by section 7003
14 shall each be increased by the amount of the tax im-
15 posed by section 3111(b) of the Internal Revenue
16 Jode of 1986 and so much of the taxes imposed
17 under section 3221(a) of such Code as are attrib-
18 utable to the rate in effect under section 3111(b) of
19 such Code on qualified sick leave wages, or qualified
20 family leave wages, for which eredit is allowed under
21 such section 7001 or 7008 (respectively).”’.
22 (e) EFFECTIVE DATE.—The amendments made bv

23 this section shall take effect as if included in the provisions
24 of the Families First Coronavirus Response Act to which

25 they relate.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002578
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 24 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

274
1 SEC. 20227. CREDITS NOT ALLOWED TO CERTAIN LARGE

 

2 EMPLOYERS.

3 (a) CREDIT FOR REQUIRED PAID SICK LEAVE.

4 (1) IN GENERAL.—Section 7001(a) of the Fam-
5 ilies First Coronavirus Response Act is amended by
6 striking “In the ease of an employer” and inserting
7 ‘In the case of an eligible employer’.

8 (2) ELIGIBLE EMPLOYER.—Section 7001(¢) of
9 the Families First Coronavirus Response Act, as
10 amended by the preceding provisions of this Act, is
11 amended by striking “For purposes of this section,
12 the term” and all that precedes it and inserting the
13 following:

14 ‘“(@) DEFINITIONS.—For purposes of this seetion—
15 (1) ELIGIBLE EMPLOYER.—The term ‘eligible
16 employer’ means any employer other than an appli-
17 cable large employer (as defined in section
18 4980H(e)(2), determined by substituting *500’ for
19 ‘50’ each place it appears in subparagraphs (A) and
20 (B) thereof and without regard to subparagraphs
21 (D) and (F) thereof). For purposes of the preceding
22 sentence, the Government of the United States, the
23 government of any State or political subdivision
24 thereof, or any agency or instrumentality of any of
25 the foregoing shall not be treated as an applicable
26 large employer.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002579
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 25 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

275

1 (2) QUALIFIED SICK LEAVE WAGES.—The
2 term”’,

3 (b) CREDIT FOR REQUIRED PAID Faminiy LEAVE.—
4 (1) IN GENERAL.—Section 7003(a) of the Fam-
5 ilies First Coronavirus Response Act is amended bv
6 striking “In the case of an employer” and inserting
7 ‘In the case of an eligible employer’.

8 (2) ELIGIBLE EMPLOYER.—Section 7003(¢) of
9 the Families First Coronavirus Response Act, as
10 amended by the preceding provisions of this Act, is
il amended by striking “For purposes of this section,
12 the term’ and all that precedes it and inserting the
13 following:

14 ‘“‘(e) DEFINITIONS.—For purposes of this seetion—
15 (1) ELIGIBLE EMPLOYER.—The term ‘eligible
16 employer’ means any employer other than an appli-
17 cable large employer (as defined in section
18 4980H(e)(2), determined by substituting °500’ for
19 ‘50’ each place it appears in subparagraphs (A) and
20 (B) thereof and without regard to subparagraphs
21 (D) and (F) thereof). For purposes of the preceding
22 sentence, the Government of the United States, the
23 government of any State or political subdivision
24 thereof, or any agency or instrumentality of any of

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002580
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 26 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

276
1 the foregoing, shall not be treated as an applicable
2 large employer.
3 “(2) QUALIFIED FAMILY LEAVE WAGES.—The
4 term”,
5 (¢) EFFECTIVE DATE.—The amendments made bv
6 this section shall apply to wages paid after the date of
7 the enactment of this Act.
8 Subtitle D—Other Relief
9 SEC. 20231. PAYROLL TAX DEFERRAL ALLOWED FOR RE-
10 CIPIENTS OF CERTAIN LOAN FORGIVENESS.
11 (a) IN GENERAL.—Section 2302(a) of the CARES
12 Aet is amended by striking paragraph (3).
13 (b) EFFECTIVE DAatTE.—The amendment made by
14 this section shall take effect as if included in section 2302
15 of the CARES Act.
16 SEC. 20232. EMERGENCY FINANCIAL AID GRANTS.
17 (a) IN GENERAL.—In the ease of a student receiving
18 a qualified emergency financial aid grant—
19 (1) such grant shall not be included in the
20 gross income of such individual for purposes of the
21 Internal Revenue Code of 1986, and
22 (2) sueh grant shall not be treated as deseribed
23 in subparagraph (A), (B), or (C) of section
24 25A(g)(2) of sueh Code.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002581
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 27 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

277

1 (b) DEFINITIONS.—For purposes of this subsection,
2 the term “qualified emergency financial aid grant”
3 means—

4 (1) any emergency financial aid grant awarded
5 by an institution of higher education under section
6 3504 of the CARES Act,

7 (2) any emergency financial aid grant from an
8 institution of higher education made with funds
9 made available under section 18004 of the CARES
10 Act, and

il (3) any other emergency financial aid grant
12 made to a student from a Federal agency, a State,
13 an Indian tribe, an institution of higher education,
14 or a scholarship-granting organization (including a
15 tribal organization, as defined in section 4 of the In-
16 dian Self-Determination and Education Assistance
17 Act (25 U.S.C.5304)) for the purpose of providing
18 financial relief to students enrolled at mstitutions of
19 higher education in response to a qualifying emer-
20 geney (as defined in section 3502(a)(4) of the
21 CARES Act).
22 (ec) LIMITATION.—This section shall not apply to that

23 portion of any amount received which represents payment

24 for teaching, research, or other services required as a con-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002582
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 28 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

278

—_

dition for receiving the qualified emergency financial aid
grant.

(d) EFFECTIVE DATE.—This section shall apply to
qualified emergency financial aid grants made after March
26, 2020.

SEC. 20233. CERTAIN LOAN FORGIVENESS AND OTHER
BUSINESS FINANCIAL ASSISTANCE UNDER

CARES ACT NOT INCLUDIBLE IN GROSS IN-

oO Aa aN DH OD SP WH Ld

COME.

=
©

(a) UNITED STATES TREASURY PROGRAM MANAGE-

poe,
—

MENT AUTHORITY.—lor purposes of the Internal Rev-

i
No

enue Code of 1986, no amount shall be included in gross

—"
On

income by reason of loan forgiveness described in section

—
fs

1109(d)(2)(D) of the CARES Act.

—
ws

 

(b) EMERGENCY EIDL GRANTS.—For purposes of

—
on

the Internal Revenue Code of 1986, any advance described

—
~

in section 1110(e) of the CARES Act shall not be included

—
oO

in the gross income of the person that receives such ad-

—
\©

vance.

i)
©

(¢) SUBSIDY FOR CERTAIN LOAN PAYMENTS.—F or

bo
—

purposes of the Internal Revenue Code of 1986, any pay-

No
No

ment described in section 1112(e) of the CARES Aet shall

N
Go

not be included in the gross income of the person on whose

We)
a

behalf such payment is made.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002583
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 29 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

279

a

(d) EFFECTIVE DATE.—NSubsections (a), (b), and (¢)
shall apply to taxable years ending after the date of the
enactment of the CARES Act.

SEC. 20234. AUTHORITY TO WAIVE CERTAIN INFORMATION
REPORTING REQUIREMENTS.

The Secretary of the Treasury (or the Secretary’s

delegate) may provide an exception from any requirement

to file an information return otherwise required by chapter

oO Aa aN DH OD SP WH Ld

61 of the Internal Revenue Code of 1986 with respect. to

i
©

any amount excluded from gross income by reason of sec-

ev
pn,

tion 1106() of the CARES Act or section 20232 or 202338

i
No

of this Act.

—"
On

SEC. 20235. CLARIFICATION OF TREATMENT OF EXPENSES

—
fs

PAID OR INCURRED WITH PROCEEDS FROM

—"
ws

CERTAIN GRANTS AND LOANS.

oooh,
oN

(a) IN GENERAL.—F or purposes of the Internal Rev-

—_
~

enue Code of 1986 and notwithstanding any other provi-

—_
CO

sion of law, any deduetion and the basis of any property

—
\©

shall be determined without regard to whether any amount

No
OQ

is excluded from gross income under section 20233 of this

NO
—

Act or section 1106(i) of the CARES Act.

ho
No

(b) CLARIFICATION OF EXCLUSION OF LOAN FOR-

ho
Go

tIVENESS.—Section 1106(i) of the CARES Act is amend-

 

we)
i

ed to read as follows:

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002584
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 30 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

280

—_

“G) TAXABILITY.—F or purposes of the Internal Rev-
enue Code of 1986, no amount shall be included in the
eross income of the eligible recipient by reason of forgive-
ness of indebtedness deseribed in subsection (b).’’.

(c) EFFECTIVE DATE.—Subsection (a) and the
amendment made by subsection (b) shall apply to taxable

vears ending after the date of the enactment of the

CARES Act.

oO Aa aN DH OD SP WH Ld

SEC. 20236. REINSTATEMENT OF CERTAIN PROTECTIONS

i
©

FOR TAXPAYER RETURN INFORMATION.

poe,
—

(a) IN GENERAL.—Section 6103(a)(3) of the Internal

i
No

Revenue Code of 1986, as amended by section 3516 of

—"
On

the CARES Act, is amended by striking ‘(13)(A),

—
fs

(13)(B), (13)(C), (13)(D)(i), (16) and inserting “(13),
(16)”,

—
OO

(b) RECORDS REQUIREMENTS.—Section

—_
~

6103(p)(8)(A) of such Code, as so amended, is amended

—_
CO

by striking “(12), (13)(A), (13)(B), (13)(©), (13)(D)G)”

—
\©

and inserting ““(12),”.

No
OQ

(c) APPLICATION OF SAFEGUARDS.—Nection

NO
—

6103(p)(4) of such Code, as so amended, is amended by

ho
No

striking “(13)(A), (13)(B), (13)(C), (13)(D)(i)”. each

ho
Go

‘e it appears and inserting “(13)”.
place it appears and inserting “*(

we)
i

(d) EFFECTIVE DATE.—The amendments made bv

No
Gn

this seetion shall apply to disclosures made after the date

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002585
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 31 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

281

1 of the enactment of the FUTURE Act (Public Law 116-

2 91).

3 TITLE TI—NET OPERATING LOSSES

4 SEC. 20301. LIMITATION ON EXCESS BUSINESS LOSSES OF

5 NON-CORPORATE TAXPAYERS RESTORED

6 AND MADE PERMANENT.

7 (a) IN GENERAL.—NSection 461(1)(1) of the Internal

§ Revenue Code of 1986 is amended to read as follows:

9 (1) Liwiration.—In the case of a taxpayer
10 other than a corporation, any excess business loss of
il the taxpayer shall not be allowed.”’.

12 (b) FARMING LOSSES.—Section 461 of such Code is
13. amended by striking subsection (j).
14 (ec) EFFECTIVE DATE.—The amendments made by
15 this section shall apply to taxable years beginning after
16 December 31, 2017.
17 SEC. 20302. CERTAIN TAXPAYERS ALLOWED CARRYBACK OF
18 NET OPERATING LOSSES ARISING IN 2019 AND
19 2020.
20 (a) CARRYBACK OF LOSSES ARISING IN 2019 AND
21 2020.—
22 (1) IN GENERAL.—Section 172(b)(1)(D)G) of
23 the Internal Revenue Code of 1986 is amended to
24 read as follows:

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002586
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 32 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

282
1 “G) IN GENERAL.—In the case of any
2 net operating loss arising in a taxable year
3 beginning after December 31, 2018, and
4 before January 1, 2021, and to which sub-
5 paragraphs (B) and (C)(i) do not apply,
6 such loss shall be a net operating loss
7 carryback to each taxable year preceding
8 the taxable year of such loss, but not to
9 any taxable year beginning before January
10 1, 2018.”.
11 (2) CONFORMING AMENDMENTS.—
12 (A) The heading for section 172(b)(1)(D)
13 of such Code is amended by striking ‘2018,
14 2019, AND” and inserting “2019 AND”’.
15 (B) Seetion 172(b)(1)(D) of sueh Code is
16 amended by striking clause (i) and by redesig-
17 nating clauses (iv) and (v) as clauses (iii) and
18 (iv), respectively.
19 (C) Section 172(b)(1)(D) (ii) of sueh Code,
20 as so redesignated, is amended by striking
21 “G)C)” and inserting “(i)”.
22 (D) Section 172(b)(1)(D)(iv) of sueh Code,
23 as so redesignated, is amended—
24 (i) by striking “If the 5-year
25 carryback period under clause (i)(I)” in
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002587
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 33 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

283

1 subelause (1) and inserting “If the

2 carryback period under clause (i), and

3 Gi) by striking “2018 or” in subclause

4 (II).

5 (b) DISALLOWED FOR CERTAIN TAXPAYERS.—Sec-

6 tion 172(b)(1)(D) of such Code, as amended by the pre-

7 ceding provisions of this Act, is amended by adding: at the

8 end the following new clauses:

9 “(v) CARRYBACK DISALLOWED FOR
10 CERTAIN TAXPAYERS.—Clause (i) shall not
il apply with respect to any loss arising in a
12 taxable year in which—

13 ‘“(I) the taxpayer (or any related
14 person) is not allowed a deduction
15 under this chapter for the taxable
16 year by reason of section 162(m) or
17 section 280G, or

18 “(II) the taxpayer (or any related
19 person) is a specified corporation for
20 the taxable year.

21 “(vi) SPECIFIED CORPORATION.—For
22 purposes of clause (v)

23 “(T) IN GENERAL.—The term
24 ‘specified corporation’ means, with re-
25 spect to any taxable vear, a corpora-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002588
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 34 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

284

1 tion the aggregate distributions (in-

2 cluding redemptions) of which during

3 all taxable years ending after Decem-

4 ber 31, 2017, exceed the sum of apph-

5 cable stock issued of such corporation

6 and 5 percent of the fair market value

7 of the stock of such corporation as of

8 the last day of the taxable year.

9 “(TT) APPLICABLE STOCK
10 ISSUED.—The term ‘applicable stock
il issued’ means, with respect to any
12 corporation, the aggregate fair market
13 value of stock (as of the issue date of
14 such stock) issued by the corporation
15 during all taxable years ending after
16 December 31, 2017, in exchange for
17 money or property other than stock in
18 such corporation.

19 “(1T) CERTAIN PREFERRED

20 STOCK DISREGARDED.—For purposes

21 of subclause (1), stock described in

22 section 1504(a)(4), and distributions

23 (ineluding redemptions) with respect

24 to such stock, shall be disregarded.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002589
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 35 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

285
1 “(vii) RELATED PERSON.—F or pur-
poses of clause (v), a person is a related
person to a taxpayer if the related person

bears a relationship to the taxpayer speci-

TO7T(b)(1).”.

 

(e) EFFECTIVE DATE.—The amendments made by

2

3

4

5 fied in section 267(b) or © section
6

7

8 this section shall take effect as if included in the enaet-
9

ment of section 2302(b) of the Coronavirus Aid, Relief,

10 and Economie Security Act.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002590
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 36 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

286

1 DIVISION C—HEALTH PROVISIONS

2 TITLE I—MEDICAID PROVISIONS

3. COVID—-19-RELATED TEMPORARY INCREASE OF MEDICAID
4 FMAP

5 SEC. 30101.

6 (a) IN GENERAL.—Section 6008 of the Families
7 First Coronavirus Response Act (42 U.S.C. 1396d note)
8 is amended—

9 (1) in subsection (a)—

10 (A) by inserting “‘(or, if later, June 30,
11 2021)” after “last day of such emergency pe-
12 riod oceurs’’; and

13 (B) by striking “6.2 percentage points.”’
14 and inserting “the percentage points specified
15 in subsection (e). In no case may the applica-
16 tion of this section result in the Federal medical
17 assistance percentage determined for a State
18 being more than 95 pereent.”; and

19 (2) by adding at the end the following new sub-
20 sections:
21 “(e) SPECIFIED PERCENTAGE POINTS.—F or pur-

22 poses of subsection (a), the percentage points specified in

23 this subsection are—

24 (1) for each calendar quarter occurring during
25 the period beginning on the first day of the emer-
g:\WHLC\051220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002591
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 37 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

287
1 gency period described in paragraph (1)(B) of see-
2 tion 1135(e) of the Social Security Act (42 U.S.C.
3 1320b-5(@)) and ending on June 30, 2020, 6.2 per-
4 centage points;
5 (2) for each calendar quarter occurring during
6 the period beginning on July 1, 2020, and ending on
7 June 30, 2021, 14 percentage points; and
8 (3) for each calendar quarter, if any, occurring
9 during the period beginning on July 1, 2021, and
10 ending on the last day of the calendar quarter in
11 which the last day of such emergency period occurs,
12 6.2 percentage points.
13 “(f) CLARIFICATIONS.—
14 (1) In the case of a State that treats an indi-
15 vidual deseribed in subsection (b)(3) as eligible for
16 the benefits deseribed in such subsection, for the pe-
17 riod described in subsection (a), expenditures for
18 medical assistance and administrative costs attrib-
19 utable to such individual that would not otherwise be
20 included as expenditures under section 1903 of the
21 Social Security Act shall be regarded as expendi-
22 tures under the State plan approved under title XLX
23 of the Social Security Act or for administration of
24 such State plan.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002592
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 38 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

288

1 (2) The limitations on payment under sub-
2 sections (f) and (g@) of section 1108 of the Social Se-
3 eurity Act (42 U.S.C. 1808) shall not apply to Fed-
4 eral payments made under section 1903(a)(1) of the
5 Social Security Act (42 U.S.C. 13896b(a)(1)) attrib-
6 utable to the increase in the Federal medical assist-
7 ance percentage under this section.

8 (3) Expenditures attributable to the increased
9 Federal medical assistance percentage under this
10 section shall not be counted for purposes of the limi-
11 tations under section 2104(b)(4) of such Act (42
12 U.S.C. 1397dd(b)(4)).
13 ‘“(g) SCOPE OF APPLICATION.—An increase in the
14 Federal medical assistance percentage for a State under

—
ws

this section shall not be taken into account for purposes

—
on

of payments under part D of title TV of the Social Security

—
~

Act (42 U.S.C. 651 et seg.).”.

—
oO

(b) EFFECTIVE DATE.—The amendments made by

 

—
\©

subsection (a) shall take effect and apply as if included

i)
©

in the enactment of section 6008 of the Families First

bo
—

Coronavirus Response Act (Public Law 116-127).

22 LIMITATION ON ADDITIONAL SECRETARIAL ACTION WITH

23 RESPECT TO MEDICAID SUPPLEMENTAL PAYMENTS
24 REPORTING REQUIREMENTS
25 SEC. 30102.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002593
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 39 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

289

1 (a) IN GENERAL.—Notwithstanding any other provi-

2 sion of law, during the period that begins on the date of

3 enactment of this section and ends on the last day of the

4 emergency period deseribed in paragraph (1)(B) of section

5 1185(2) of the Social Security Act (42 U.S.C. 1320b-

6 5(g)), the Secretary of Health and Human Services shall

7 not take any action (through promulgation of regulation,

8 issue of regulatory guidanee, or otherwise) to—

9 (1) finalize or otherwise implement provisions
10 contained in the proposed rule published on Novem-
11 ber 18, 2019, on pages 63722 through 63785 of vol-
12 ume 84, Federal Register (relating to parts 480,
13 433, 447, 455, and 457 of title 42, Code of Federal
14 Regulations); or
15 (2) promulgate or implement any rule or provi-
16 sion similar to the provisions deseribed in paragraph
17 (1) pertaining to the Medicaid program established
18 under title XIX of the Social Security Act (42
19 U.S.C. 1396 et seq.) or the State Children’s Health
20 Insurance Program established under title XXI of
21 such Act (42 U.S.C. 1897aa et seq.).

22 (b) CONTINUATION OF OTHER SECRETARIAL AU-

23 THORITY.—Nothing in this section shall be construed as
24 prohibiting the Secretary during the period described in

25 subsection (a) from taking any action (through promulga-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002594
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 40 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

290

—_

tion of regulation, issuance of regulatory guidance, or
other administrative action) to enforce a provision of law
in effect as of the date of enactment of this section with
respect to the Medicaid program established under title
XIX of the Social Security Act (42 U.S.C. 1396 et seq.)
or the State Children’s Health Insurance Program estab-
lished under title XXI of such Act (42 U.S.C. 1397aa et

seq.), or to promulgate or implement a new rule or provi-

oO Aa aN DH OD SP WH Ld

sion during such period with respect to such programs,

=
©

other than a rule or provision deseribed in subsection (a)

—
—

and subject to the prohibition set forth in that subsection.

poh
bo

ADDITIONAL SUPPORT FOR MEDICAID HOME AND COMMU-

poh
Qe

NITY-BASED SERVICES DURING THE COVID—-19 EMER-

—
is

GENCY PERIOD

—
ms

SEC. 30103.

—
om

(a) INCREASED FMAP.—

i
~]

(1) IN GENERAL.—Notwithstanding section

i
CO

1905(b) of the Social Security Aet (42 U.S.C.

i
\O

1396d(b)), in the case of an HCBS program State,

i)
©

the Federal medical assistance percentage deter-

bo
pom

mined for the State under section 1905(b) of such

bo
N

Act and, if applicable, increased under subsection

(y), (z), or (aa) of section 1905 of such Act (42

Nm ON
& LW

U.S.C. 1396d), section 1915(k) of such Act (42

No
in

U.S.C. 1396n(k)), or section 6008(a) of the Fami-

26 lies First Coronavirus Response Act (Public Law

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002595
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 41 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

291

1 116-127), shall be increased by 10 percentage

2 points with respect to expenditures of the State

3 under the State Medicaid program for home and

4 community-based services that are provided during

5 the HCBS program improvement period. In no case

6 may the application of the previous sentence result

7 in the Federal medical assistance percentage deter-

8 mined for a State being more than 95 percent.

9 (2) DEFINITIONS.—In this seetion:

10 (A) HCBS PROGRAM IMPROVEMENT PE-

il RIOD.—The term “HCBS program improve-

12 ment period” means, with respect to a State,

13 the period—

14 (i) beginning on July 1, 2020; and

15 (ii) ending on June 30, 2021.

16 (B) HCBS PROGRAM STATE.—The term

17 “HICBS program State” means a State that

18 meets the condition described in subsection (b)

19 by submitting an application described in such

20 subsection, which is approved by the Secretary

21 pursuant to subsection (¢).

22 (C) HOME AND COMMUNITY-BASED SERV-

23 ICES.—The term ‘home and community-based

24 services” means home health care services au-

25 thorized under paragraph (7) of section 1905(a)
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002596
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 42 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

292
1 of the Social Security Act (42 USC.
2 1396d(a)), personal care services authorized
3 under paragraph (24) of such section, PACE
4 services authorized under paragraph (26) of
5 such section, services authorized under sub-
6 sections (b), (¢), (1), G), and (k) of seetion 1915
7 of such Act (42 U.S.C. 1396n), such services
8 authorized under a waiver under section 1115
9 of such Act (42 U.S.C. 1815), and sueh other
10 services specified by the Secretary.
11 (b) CONDITION.—The condition described in this sub-
12 section, with respect to a State, is that the State submits
13 an application to the Secretary, at such time and in such
14 manner as specified by the Secretary, that includes, in ad-
15 dition to such other information as the Secretary shall re-
16 quire—
17 (1) a description of which activities deseribed in
18 subsection (d) that a state plans to implement and
19 a deseription of how it plans to implement such ac-
20 tivities;
21 (2) assurances that the Federal funds attrib-
22 utable to the increase under subsection (a) will be
23 used—
24 (A) to implement the activities described in
25 subsection (d); and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002597
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 43 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

293

1 (B) to supplement, and not supplant, the

2 level of State funds expended for home and

3 community-based services for eligible individ-

4 uals through programs in effect as of the date

5 of the enactment of this section; and

6 (3) assurances that the State will conduct ade-

7 quate oversight and ensure the validity of such data

8 as may be required by the Secretary.

9 (c) APPROVAL OF APPLICATION.—Not later than 90
10 days after the date of submission of an application of a
11 State under subsection (b), the Secretary shall certify if
12 the application is complete. Upon certification that an ap-

—
On

plication of a State is complete, the application shall be

jah
fp

deemed to be approved for purposes of this section.

15 (d) ACTIVITIES TO IMPROVE THE DELIVERY OF
16 HCBS.—
17 (1) IN GENERAL.—A State shall work with
18 community partners, such as Area Agencies on
19 Aging, Centers for Independent Living, non-profit
20 home and community-based services providers, and
21 other entities providing home and community-based
22 services, to implement—
23 (A) the purposes described in paragraph
24 (2) during the COVID-19 public health emer-
25 geney period; and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002598
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 44 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

294

1 (B) the purposes deseribed in paragraph
2 (3) after the end of such emergency period.

3 (2) FOCUSED AREAS OF HCBS_ IMPROVE-
4 MENT.—The purposes described in this paragraph,
5 with respect to a State, are the following:

6 (A) To inerease rates for home health
7 agencies and agencies that employ direct sup-
8 port professionals (including independent pro-
9 viders in a self-directed or consumer-directed
10 model) to provide home and community-based
il services under the State Medicaid program,
12 provided that any agency or individual that re-
13 ceives payment under such an increased rate in-
14 creases the compensation it pays its home
15 health workers or direct support professionals.
16 (B) To provide paid sick leave, paid family
17 leave, and paid medical leave for home health
18 workers and direct support professionals.

19 (C) To provide hazard pay, overtime pay,
20 and shift differential pay for home health work-
21 ers and direct support professionals.
22 (D) To provide home and community-
23 based services to eligible individuals who are on
24 waiting lists for programs approved under sec-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002599
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 45 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

295

1 tions 1115 or 1915 of the Social Security Act
2 (42 U.S.C. 1815, 1396n).

3 (E) To purchase emergency supplies and
4 equipment, which may include items not typi-
5 cally covered under the Medicaid program, such
6 as personal protective equipment, necessary to
7 enhanee access to services and to protect the
8 health and well-being of home health workers
9 and direct support professionals.

10 (Ff) To pay for the travel of home health
11 workers and direct support professionals to con-
12 duct home and community-based services.

13 (G) To reeruit new home health workers
14 and direct support professionals.

15 (11) To support family care providers of el-
16 igible individuals with needed supplies and
17 equipment, which may include items not typi-
18 cally covered under the Medicaid program, such
19 as personal protective equipment, and pay.
20 (I) To pay for training for home health
21 workers and direct support professionals that is
22 specific to the COVID-19 public health emer-
23 gency.
24 (J) To pay for assistive technologies, staff-
25 ing, and other costs imeurred during the

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002600
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 46 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

296

1 COVID-19 public health emergency period in
2 order to facilitate community integration and

3 ensure an individual’s person-centered service
4 plan continues to be fully implemented.

5 (xX) To prepare information and _ public
6 health and educational materials in accessible
7 formats (ineluding formats accessible to people

8 with low literaev or intellectual disabilities)

9 about prevention, treatment, recovery and other
10 aspects of COVID-19 for eligible individuals,
11 their famihes, and the general community
12 served by agencies deseribed in subparagraph
13 (A).

14 (L) To pay for American sign language in-
15 terpreters to assist in providing home and com-
16 munity-based services to eligible individuals and
17 to inform the general public about COVID-19.
18 (M) To allow day services providers to pro-
19 vide home and community-based services.
20 (N) To pay for other expenses deemed ap-
21 propriate by the Secretary to enhance, expand,
22 or strengthen Home and Community-Based
23 Services, including retainer payments, and ex-
24 penses which meet the criteria of the home and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002601
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 47 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

297

1 community-based settings rule published on
2 January 16, 2014.

3 (3) PERMISSIBLE USES AFTER THE EMER-
4 GENCY PERIOD.—The purpose described in. this
5 paragraph, with respect to a State, is to assist eligi-
6 ble individuals who had to relocate to a nursing fa-
7 cility or institutional settmg from their homes dur-
8 ing the COVID-19 public health emergency period
9 in—

10 (A) moving back to their homes (including
il by paying for moving costs, first month’s rent,
12 and other one-time expenses and _ start-up
13 costs);

14 (B) resuming home and community-based
15 Services;

16 (C) receiving mental health services and
17 necessary rehabilitative service to regain skills
18 lost while relocated during the public health
19 emergency period; and
20 (D) while funds attributable to the in-
21 creased KF MAP under this section remain avail-
22 able, continuing home and community-based
23 services for eligible individuals who were served
24 from a waiting list for such services during the
25 public health emergency period.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002602
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 48 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

298
1 (e) REPORTING REQUIREMENTS.—
2 (1) STATE REPORTING REQUIREMENTS.—Not
3 later than December 31, 2022, any State with re-
4 spect to which an application is approved by the Sec-
5 retary pursuant to subsection (¢) shall submit a re-
6 port to the Secretary that contains the following in-
7 formation:
8 (A) Aetivities and programs that were
9 funded using Federal funds attributable to such
10 inerease.
11 (B) The number of eligible individuals who
12 were served by such activities and programs.
13 (C) The number of eligible individuals who
14 were able to resume home and community-
15 based services as a result of such activities and
16 programs.
17 (2) HHS EVALUATION.—
18 (A) IN GENERAL.—The Secretary shall
19 evaluate the implementation and outcomes of
20 this section in the aggregate using an external
21 evaluator with experience evaluating home and
22 community-based services, disability programs,
23 and older adult programs.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002603
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 49 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

299

1 (B) EVALUATION CRITERIA.—F or  pur-
2 poses of subparagraph (A), the external eval-
3 uator shall—

4 (i) document and evaluate changes in
5 access, availability, and quality of home
6 and community-based services in each
7 HCBS program State;

8 (ii) document and evaluate ageregate
9 changes in access, availability, and quality
10 of home and community-based services
11 aeross all such States; and

12 (ii) evaluate the implementation and
13 outcomes of this section based on—

14 (I) the impact of this section on
15 increasing funding for home and com-
16 munity-based services;

17 (II) the impact of this section on
18 achieving targeted access, availability,
19 and quality of home and community-
20 based services; and
21 (III) promising practices identi-
22 fied by activities conducted pursuant
23 to subsection (d) that increase access
24 to, availability of, and quality of home
25 and community-based services.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002604
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 50 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

300

1 (C) DISSEMINATION OF EVALUATION FIND-
2 INGS.—The Secretary shall—

3 (i) disseminate the findings from the
4 evaluations conducted under this para-
5 graph to—

6 (1) all State Medicaid directors;
7 and

8 (II) the Committee on Enerev
9 and Commerce of the House of Rep-
10 resentatives, the Committee on Fi-
il nance of the Senate, and the Special
12 Committee on Aging of the Senate;
13 and

14 (ii) make all evaluation findings pub-
15 licly available in an accessible electronic
16 format and any other accessible format de-
17 termined appropriate by the Secretary.

18 (D) OVERSIGHT.—Each State with respect
19 to which an application is approved by the Sec-
20 retary pursuant to subsection (¢) shall ensure
21 adequate oversight of the expenditure of Hed-
22 eral funds pursuant to such increase in accord-
23 ance with the Medicaid regulations, including
24 section 1115 and 1915 waiver regulations and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002605
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 51 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

301

1 special terms and conditions for any relevant

2 waiver or grant program.

3 (3) NON-APPLICATION OF THE PAPERWORK RE-

4 DUCTION ACT.—Chapter 35 of title 44, United

5 States Code (commonly referred to as the “Paper-

6 work Reduction Act of 1995’’), shall not apply to the

7 provisions of this subsection.

8 (f) ADDITIONAL DEFINITIONS.—In this section:

9 (1) COVID-19 PUBLIC HEALTH EMERGENCY
10 PERIOD.—The term “COVID-19 public health emer-
il gency period’ means the portion of the emergency
12 period deseribed in paragraph (1)(B) of section
13 1135(g) of the Social Security Aet (42 U.S.C.
14 1320b-5(2)) beginning on or after the date of the
15 enactment. of this Act.

16 (2) ELIGIBLE INDIVIDUAL.—The term “eligible
17 individual” means an individual who is eligible for or
18 enrolled for medical assistance under a State Med-
19 icaid program.

20 (3) MEDICAID PROGRAM.—The term ‘‘Medicaid
21 program” means, with respect to a State, the State
22 program under title XIX of the Social Security Act
23 (42 U.S.C. 1396 et seq.) Gineluding any waiver or
24 demonstration under such title or under section

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002606
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 52 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

302
1 1115 of such Act (42 U.S.C. 1315) relating to such
2 title).
3 (4) SECRETARY.—The term “Secretary” means
4 the Secretary of Health and Human Services.
5 (5) STATE.—The term ‘State’ has the mean-
6 ing given such term for purposes of title XTX of the
7 Social Security Act (42 U.S.C. 1396 et. seq.).
8 COVERAGE AT NO COST SHARING OF COVID—19 VACCINE
9 AND TREATMENT
10 SEC. 30104.
11 (a) MEDICAID.—
12 (1) IN GENERAL.—Section 1905(a)(4) of the
13 Social Security Act (42 U.S.C. 1896d(a)(4)) is
14 amended—
15 (A) by striking ‘‘and (D)” and inserting
16 “(D)”: and
17 (B) by striking the semicolon at the end
18 and inserting “; (E) during the portion of the
19 emergency period described in paragraph (1)(B)
20 of section 1135(¢) beginning on the date of the
21 enactment of the HEROES Act, a COVID-19
22 vaecine licensed under section 351 of the Public
23 Health Service Act, or approved or authorized
24 under sections 505 or 564 of the Federal Food,
25 Drug, and Cosmetie Act, and administration of
26 the vaccine; (F') during such portion of the
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002607
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 53 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

303

1 emergency period described in paragraph (1)(B)
2 of section 1135(2@), items or services for the
3 prevention or treatment of COVID-19, inelud-
4 ing drugs approved or authorized under such
5 section 505 or such section 564 or, without re-
6 gard to the requirements of — section
7 1902(a)(10)(B) (relating to comparability), in
8 the case of an individual who is diagnosed with
9 or presumed to have COVID-19, during such
10 portion of such emergeney period during which
11 such individual is infected (or presumed in-
12 feeted) with COVID-19, the treatment of a
13 condition that may complicate the treatment of
14 COVID-19;”.

15 (2) PROHIBITION OF COST SHARING.—

16 (A) IN GENERAL.—Subsections (a)(2) and
17 (b)(2) of seetion 1916 of the Social Security
18 Act (42 U.S.C. 13960) are each amended—

19 Gi) in subparagraph (F), by striking
20 “or” at the end;
21 Gi) in subparagraph (G), by striking
22 ‘; and” and inserting “, or”; and
23 (ii) by adding at the end the fol-
24 lowing subparagraphs:

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002608
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 54 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

304

1 “(H) during the portion of the emergency
2 period deseribed in paragraph (1)(B) of section
3 1135(g) beginning on the date of the enactment
4 of this subparagraph, a COVID-19 vaccine l-
5 censed under section 351 of the Public Health
6 Service Act, or approved or authorized under
7 section 505 or 564 of the Federal Food, Drug,
8 and Cosmetic Act, and the administration of
9 such vaeeine, or

10 (1) during such portion of the emergency
11 period described in paragraph (1)(B) of section
12 1135(2), any item or service furnished for the
13 treatment of COVID-19, including drugs ap-
14 proved or authorized under such section 505 or
15 such section 564 or, in the case of an individual
16 who is diagnosed with or presumed to have
17 COVID-19, during the portion of such emer-
18 geney period during which such individual is in-
19 feeted (or presumed infected) with COVID-19,
20 the treatment of a condition that may com-
21 plicate the treatment of COVID-19; and”.
22 (B) APPLICATION TO ALTERNATIVE COST
23 SHARING.—Section 1916A(b)(3)(B) of the So-
24 cial Security Act (42 U.S.C. 18960-1(b)(8)(B))
25 is amended—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002609
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 55 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

305

1 (i) in clause (xi), by striking ‘‘any

2 visit” and inserting “‘any service’; and

3 (ii) by adding at the end the following
4 clauses:

5 (xii) During the portion of the emer-

6 geney period deseribed in paragraph (1)(B)

7 of section 1135(g) beginning on the date of

8 the enactment of this clause, a COVID-19

9 vaccine licensed under section 351 of the
10 Public Health Service Act, or approved or
11 authorized under section 505 or 564 of the
12 Federal Food, Drug, and Cosmetic Act,
13 and the administration of such vaccine.

14 “(xii) During such portion of the
15 emergency period described in paragraph
16 (1)(B) of section 1135(2), an item or serv-
17 ice furnished for the treatment of COVID—
18 19, including drugs approved or authorized
19 under such section 505 or such section 564
20 or, in the case of an individual who is diag-
21 nosed with or presumed to have COVID—
22 19, during such portion of such emergency
23 period during which such individual is in-
24 fected (or presumed infected) with
25 COVID-19, the treatment of a condition

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002610
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 56 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

306
1 that may complicate the treatment of
2 COVID-19.”’.
3 (C) CLARIFICATION.—The amendments
4 made by this subsection shall apply with respect
5 to a State plan of a territory in the same man-
6 ner as a State plan of one of the 50 States.
7 (b) STATE PEDIATRIC VACCINE DISTRIBUTION PRO-
§ GRAM.—Section 1928 of the Social Security Act (42
9 U.S.C. 1396s) is amended—
10 (1) in subsection (a)(1)—
il (A) in subparagraph (A), by striking “;
12 and” and inserting a semicolon;
13 (B) in subparagraph (B), by striking the
14 period and inserting “; and”; and
15 (C) by adding at the end the following sub-
16 paragraph:
17 “(C) during the portion of the emergency
18 period described in paragraph (1)(B) of section
19 1135(g) beginning on the date of the enactment
20 of this subparagraph, each vaccine-eligible child
21 (as defined in subsection (b)) is entitled to re-
22 ceive a COVID-19 vaccine from a program-reg-
23 istered provider (as defined in subsection
24 (h)(7)) without charge for—
25 ““G) the cost of such vaccine; or
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002611
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 57 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

307

1 i) the administration of such vae-
2 cine.”’;

3 (2) in subsection (e)(2)—

4 (A) in subparagraph (C)(ii), by inserting “,

5 but, during the portion of the emergency period

6 deseribed in paragraph (1)(B) of section
7 1135(g) beginning on the date of the enactment

8 of the HEROES Act, may not impose a fee for

9 the administration of a COVID-19 vaccine” be-
10 fore the period; and

11 (B) by adding at the end the following sub-
12 paragraph:
13 ‘“(D) The provider will provide and admin-
14 ister an approved COVID-19 vaccine to a vac-
15 cine-eligible child in accordance with the same
16 requirements as apply under the preceding sub-
17 paragraphs to the provision and administration
18 of a qualified pediatric vaccine to such a
19 child.”’; and
20 (3) in subsection (d)(1), in the first sentence,
21 by inserting “, including, during the portion of the
22 emergency period deseribed in paragraph (1)(B) of
23 section 1135(g) beginning on the date of the enact-
24 ment of the HEROES Act, with respect to a
25 COVID-19 vaccine licensed under section 351 of the

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002612
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 58 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

308

1 Public Health Service Act, or approved or authorized
2 under section 505 or 564 of the Federal Food,
3 Drug, and Cosmetic Act” before the period.

4 (¢) CHIP.—

5 (1) IN GENERAL.—Section 2103(¢) of the So-
6 cial Security Aet (42 U.S.C. 1397ee(e)) is amended
7 by adding at the end the following paragraph:

8 “(11) COVERAGE OF COVID—19 VACCINES AND
9 TREATMENT.—Regardless of the type of coverage
10 elected by a State under subsection (a), child health
il assistance provided under such coverage for targeted
12 low-income children and, in the ease that the State
13 elects to provide pregnancy-related assistance under
14 such coverage pursuant to section 2112, such preg-
15 nanecy-related assistance for targeted low-income
16 pregnant women (as defined in section 2112(d))
17 shall inelude coverage, during the portion of the
18 emergency period deseribed in paragraph (1)(B) of
19 section 1135(g) beginning on the date of the enact-
20 ment of this paragraph, of—
21 “(A) a COVID-19 vaccine licensed under
22 section 351 of the Public Health Service Act, or
23 approved or authorized under section 505 or
24 564 of the Federal Food, Drug, and Cosmetic

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002613
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 59 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

B09

1 Act, and the administration of such vaccine;
2 and

3 ‘“(B) any item or service furnished for the
4 treatment of COVID-19, including drugs ap-
5 proved or authorized under such section 505 or
6 such section 564, or, in the case of an indi-
7 vidual who is diagnosed with or presumed to
8 have COVID-19, during the portion of such
9 emergency period during which such individual
10 is infected (or presumed infected) with COVID-—
11 19, the treatment of a condition that may com-
12 plicate the treatment of COVID-19.”.

13 (2) PROHIBITION OF COST SHARING.—Section
14 21038(e)(2) of the Social Security Act (42 U.S.C.
15 1397ee(e)(2)), as amended by section 6004(b)(8) of
16 the Families First Coronavirus Response Act, is
17 amended—

18 (A) in the paragraph header, by inserting
19 “A COVID—19 VACCINE, COVID-19 TREATMENT,”
20 before ‘OR PREGNANCY-RELATED ASSISTANCE”’;
21 and
22 (B) by striking “‘visits deseribed in section
23 1916(a)(2)(G), or” and inserting “services de-
24 seribed in section 1916(a)(2)(G), vaeeines de-
25 seribed in section 1916(a)(2)(H) administered

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002614
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 60 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

310

1 during the portion of the emergency period de-
2 seribed in paragraph (1)(B) of section 1135(¢)
3 beginning on the date of the enactment of the
4 HEROES Act, items or services described in
5 section 1916(a)(2)(1) furnished during such
6 emergency period, or’.

7 (d) CONFORMING AMENDMENTS.—Section 1937 of
8 the Social Security Act (42 U.S.C. 13896u-7) is amend-
9 ed—

10 (1) in subsection (a)(1)(B), by inserting “,
11 under subclause (XXII) of section
12 1902(a)(10)(A) (i), after “section
13 1902(a)(10)(A)(G)”; and

14 (2) in subsection (b)(5), by adding before the
15 period the following: “‘, and, effective on the date of
16 the enactment of the HEROES Act, must comply
17 with subparagraphs (F) through (1) of subsections
18 (a)(2) and (b)(2) of section 1916 and subsection
19 (b)(3)CB) of section 19164”.
20 (e) EFFECTIVE DATE.—The amendments made by
21 this section shall take effect on the date of enactment of

No
No

this Act and shall apply with respect to a COVID—-19 vac-

N
Go

cine beginning on the date that such vaccine is licensed

We)
a

under section 351 of the Public Health Service Act (42

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002615
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 61 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

311
1 U.S.C. 262), or approved or authorized under section 505
or 564 of the Federal Food, Drug, and Cosmetic Act.
OPTIONAL COVERAGE AT NO COST SHARING OF COVID—-19

TREATMENT AND VACCINES UNDER MEDICAID FOR

nN & Ww bd

UNINSURED INDIVIDUALS
SEC. 30105.
(a) IN GENERAL.—Section 1902(a)(10) of the Social

Security Act (42 U.S.C. 13896a(a)(10) is amended, in the

Co FS ss HN

matter following subparagraph (G), by striking “and any
10 visit described in section 1916(a)(2)(G)” and inserting the
11 following: “, any COVID-19 vaccine that is administered
12 during any such portion (and the administration of such
13 vaccine), any item or service that is furnished during any
14 such portion for the treatment of COVID-19, including
15 drugs approved or authorized under section 505 or 564
16 of the Federal Food, Drug, and Cosmetic Act, or, in the
17 ease of an individual who is diagnosed with or presumed
18 to have COVID-19, during the period such individual is
19 infected (or presumed infected) with COVID-19, the
20 treatment of a condition that may complicate the treat-
21 ment of COVID-19, and any services described in section

22 1916(a)(2)(G)”.

23 (b) DEFINITION OF UNINSURED INDIVIDUAL.—
24 (1) IN GENERAL.—Subsection (ss) of section
25 1902 of the Social Security Act (42 U.S.C. 1896a)
26 is amended to read as follows:

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002616
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 62 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

312

—_

(ss) UNINSURED INDIVIDUAL DEFINED.—F or pur-
poses of this section, the term ‘uninsured individual’
means, notwithstanding any other provision of this title,
any individual who is not covered by minimum essential
coverage (as defined in section 5000A(f)(1) of the Internal
Revenue Code of 1986).’’.

(2) EFFECTIVE DATE.—The amendment made

by paragraph (1) shall take effeet and apply as if in-

oO Aa aN DH OD SP WH Ld

eluded in the enactment of the Families First

=
©

Coronavirus Response Act. (Public Law 116-127).

—
—

(c) CLARIFICATION REGARDING EMERGENCY SERV-

i
No

ICES FOR CERTAIN INDIVIDUALS.—Section 1903(v)(2) of
13 the Social Security Act (42 U.S.C. 13896b(v)(2)) is amend-

14 ed by adding at the end the following flush sentence:

15 ‘For purposes of subparagraph (A), eare and serv-
16 ices deseribed in such subparagraph include any in
17 vitro diagnostic product deseribed in section
18 1905(a)(8)(B) (and the administration of such prod-
19 uet), any COVID-19 vaccine (and the administra-
20 tion of such vaccine), any item or service that is fur-
21 nished for the treatment of COVID-19, including
22 drugs approved or authorized under section 505 or
23 564 of the Federal Food, Drug, and Cosmetie Act,
24 or a condition that may complicate the treatment of
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002617
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 63 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

d13

—_

COVID-19, and any services deseribed in section

1916(a)(2)(G).”’.

(d) INCLUSION OF COVID-19 CONCERN AS AN
EMERGENCY CONDITION.—Section 1903(v)(3) of the So-
cial Security Aet (42 U.S.C. 1396b(v)(8)) is amended by
adding at the end the following flush sentence:

“Such term includes any indication that an alien de-

seribed in paragraph (1) may have contracted

COVID-19.”.

10 EXTENSION OF FULL FEDERAL MEDICAL ASSISTANCE

oO Aa aN DH OD SP WH Ld

il PERCENTAGE TO INDIAN HEALTH CARE PROVIDERS
12 SEC. 30106.
13 Section 1905 of the Social Security Act (42 U.S.C.

14 13896d) is amended—

15 (1) in subsection (a), by amending paragraph
16 (9) to read as follows:

17 (9) clinic services furnished by or under the
18 direction of a physician, without regard to whether
19 the clinic itself is administered by a physician, in-
20 eluding—

21 “CA) such services furnished outside the
22 clinic by elinic personnel to an eligible indi-
23 vidual who does not reside in a permanent
24 dwelling or does not have a fixed home or mail-
25 ing address; and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002618
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 64 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

314

1 ‘(B) for the period beginning on July 1,
2 2020, and ending on June 30, 2021, such serv-
3 ices provided outside the clinic on the basis of
4 a referral from a clinic administered by an In-
5 dian Health Program (as defined in paragraph
6 (12) of section 4 of the Indian Health Care Im-
7 provement Act, or an Urban Indian Organiza-
8 tion as defined in paragraph (29) of section 4
9 of such Act that has a grant or contract with
10 the Indian Health Service under title V of such
11 Act;”’.

12 (2) in subsection (b), by inserting after “(as de-
13 fined in section 4 of the Indian Health Care Im-
14 provement Act)” the following: “; for the period be-
15 ginning on July 1, 2020, and ending on June 30,
16 2021, the Federal medical assistance percentage
17 shall also be 100 per centum with respect to
18 amounts expended as medical assistance for services
19 which are received through an Urban Indian organi-
20 zation (as defined in section 4 of the Indian Health
21 Care Improvement Act) that has a grant or contract
22 with the Indian Health Service under title V of such
23 Act; and, for such period, the Federal medical as-
24 sistance percentage shall also be 100 per centum
25 with respect to amounts expended as medical assist-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002619
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 65 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

315
1 ance for services provided to an individual who is eli-
2 gible to receive services from the Indian Health
3 Service and is eligible for assistance under the State
4 plan, by a participating provider under the State
5 plan whether provided directly or on the basis of a
6 referral from the Indian Health Service, a Indian
7 Health Service facility operated by an Indian tribe
8 or tribal organization, or an Urban Indian organiza-
9 tion (as defined in section 4 of such Act) that has
10 a grant or contract with the Indian Health Service
11 under title V of such Act”.
12 MEDICAID COVERAGE FOR CITIZENS OF FREELY
13 ASSOCIATED STATES
14 SEC. 30107.
15 (a) IN GENERAL.—Section 402(b)(2) of the Personal
16 Responsibility and Work Opportunity Reconciliation Act
17 of 1996 (8 U.S.C. 1612(b)(2)) is amended by adding at
18 the end the following new subparagraph:
19 “(G) MEDICAID EXCEPTION FOR CITIZENS
20 OF FREELY ASSOCIATED STATES.—With respect
21 to eligibility for benefits for the designated Fed-
22 eral program defined in paragraph (3)(C) (re-
23 lating to the Medicaid program), section 401(a)
24 and paragraph (1) shall not apply to any indi-
25 vidual who lawfully resides in 1 of the 50 States
26 or the District of Columbia in accordance with
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002620
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 66 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

316

1 the Compacts of Free Association between the
2 Government of the United States and the Gov-
3 ernments of the Federated States of Micro-
4 nesia, the Republic of the Marshall Islands, and
5 the Republic of Palau and shall not apply, at
6 the option of the Governor of Puerto Rico, the
7 Virgin Islands, Guam, the Northern Mariana
8 Islands, or American Samoa as communicated
9 to the Secretary of Health and Human Services
10 in writing, to any individual who lawfully re-
11 sides in the respective territory in accordance
12 with such Compacts.”’.

13 (b) EXCEPTION TO 5-YEAR LIMITED ELIGIBILITY.—

14 Section 403(d) of such Act (8 U.S.C. 1613(d)) is amend-

15 ed—
16 (1) in paragraph (1), by striking ‘or’ at the
17 end;
18 (2) in paragraph (2), by striking the period at
19 the end and inserting “*; or’; and
20 (3) by adding at the end the following new
21 paragraph:
22 “(3) an individual deseribed in — section
23 402(b)(2)(G), but only with respect to the des-
24 ignated Federal program defined in — section
25 402(b)(3)(C).”.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002621
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 67 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

317

1 (ce) DEFINITION OF QUALIFIED ALIEN.—Section

2 431(b) of such Act (8 U.S.C. 1641(b)) is amended—

3 (1) in paragraph (6), by striking *‘; or” at the

4 end and inserting a comma;

5 (2) in paragraph (7), by striking the period at

6 the end and inserting “*, or’; and

7 (3) by adding at the end the following new

8 paragraph:

9 (8) an individual who lawfully resides in the
10 United States in accordance with a Compact of Free
11 Association referred to in section 402(b)(2)(G), but
12 only with respect to the designated Federal program
13 defined in section 402(b)(8)(C) (relating to the Med-
14 icaid program).”’.

15 (d) APPLICATION TO STATE PLANS.—NSection

16 1902(a)(10)(A)(G) of the Social Seeurity Act (42 U.S.C.
17 13896a(a)(10)(A)G)) is amended by inserting after sub-
18 clause (IX) the following:

19 “(X) who are deseribed in section

20 402(b)(2)(G) of the Personal Respon-

21 sibility and Work Opportunity Ree-

22 oneiliation Act of 1996 and _ eligible

23 for benefits under this title by reason

24 of application of such section;”’.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002622
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 68 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

318
1 (e) CONFORMING AMENDMENTS.—NSection 1108 of
the Social Seeurity Act (42 U.S.C. 1308) is amended—
(1) in subsection (f), in the matter preceding

paragraph (1), by striking “subsections (@) and (h)

2

3

4

5 and section 1935(e)(1)(B)” and inserting “sub-
6 sections (@), (h), and (i) and section 1935(e)(1)(B)”’;
7 and

8 (2) by adding at the end the following:

9 “G) EXCLUSION OF MEDICAL ASSISTANCE EXPENDIT-
10 TURES FOR CITIZENS OF FREELY ASSOCIATED STATES.—
11 Expenditures for medical assistance provided to an indi-
12 vidual deseribed in section 431(b)(8) of the Personal Re-
13 sponsibility and Work Opportunity Reconciliation Act of
14 1996 (8 U.S.C. 1641(b)(8)) shall not be taken into ac-
15 count for purposes of applying payment limits under sub-

16 sections (f) and (g).”’.

 

17 (f) EFFECTIVE DATE.—The amendments made by
18 this section shall apply to benefits for items and services
19 furnished on or after the date of the enactment of this

20 Act.

21 TEMPORARY INCREASE IN MEDICAID DSH ALLOTMENTS
22 SEC. 30108.

23 (a) IN GENERAL.—Section 1923(f)(3) of the Social
24 Security Act (42 U.S.C. 13896r—4(f)(38)) 1s amended—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002623
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 69 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

319

1 (1) in subparagraph (A), by striking ‘‘and sub-
2 paragraph (E)’’ and inserting “and subparagraphs
3 (E) and (F)”; and

4 (2) by adding at the end the following new sub-
5 paragraph:

6 “(F') TEMPORARY INCREASE IN ALLOT-
7 MENTS DURING CERTAIN PUBLIC HEALTH
8 EMERGENCY.—The DSH _ allotment for any
9 State for each of fiseal years 2020 and 2021 is
10 equal to 102.5 percent of the DSH allotment
il that would be determined under this paragraph
12 for the State for each respective fiscal year
13 without application of this subparagraph, not-
14 withstanding subparagraphs (B) and (C). For
15 each fiscal year after fiscal year 2021, the DSH
16 allotment for a State for such fiscal year is
17 equal to the DSH allotment that would have
18 been determined under this paragraph for such
19 fiscal year if this subparagraph had not been
20 enacted.
21 ”,
22 (b) DSH ALLOTMENT ADJUSTMENT FOR TEN-

23 NESSEE.—Section 1923(f)(6)(A)(vi) of the Social Security
24 Act (42 U.S.C. 13961—4(f)(6)(A)(vi)) is amended—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002624
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 70 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

320

1 (1) by striking ““Notwithstanding any other pro-

2 vision of this subsection’ and inserting the fol-

3 lowing:

4 “(T) IN  GENERAL.—Notwith-

5 standing any other provision of this

6 subsection (except as provided in sub-

7 clause (II) of this clause)”; and

8 (2) by adding at the end the following:

9 “(11) TEMPORARY INCREASE IN
10 ALLOTMENTS.—The DSH _ allotment
il for Tennessee for each of fiscal years
12 2020 and 2021 shall be equal to
13 $54,427,500.”.

14 (c) SENSE OF CONGRESS.—It is the sense of Con-
15 egress that a State should prioritize making payments

—
on

under the State plan of the State under title XIX of the

—
~

Social Security Act (42 U.S.C. 1396 et seq.) (or a waiver

—
oO

of such plan) to disproportionate share hospitals that have

—
\©

a higher share of COVID-19 patients relative to other

20 such hospitals in the State.

21 EXTENSION OF EXISTING SECTION 1115

22 DEMONSTRATIONS

23 SEC. 30109.

24 (a) APPLICABILITY.—This section shall apply with
25 respect to demonstrations operated by States pursuant to

26 section 1115(a) of the Social Seeurity Act (42 U.S.C.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002625
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 71 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

321
1315(a)) to promote the objectives of title XLX or XXI

a

of the Social Security Act with a project term set to end
on or before February 28, 2021.

(b) APPROVAL OF EXTENSION.—Upon request by a
State, the Secretary of Health and Human Services shall
approve an extension of the waiver and expenditure au-
thorities for a demonstration project described in sub-

section (a) for a period up to and including December 31,

oO Aa aN DH OD SP WH Ld

2021, to ensure continuity of programs and funding: dur-

=
©

ing the emergency period deseribed in — section

—
—

1135(g)(1)(B) of the Social Seeurity Act (42 U.S.C.
1320b—5(2)(1)(B)).

pt ek
WwW NN

(c) EXTENSION TERMS AND CONDITIONS.—(1) The

 

—
fs

approval pursuant to this section shall extend the terms

—"
ws

and conditions that applied to the demonstration project

oooh,
oN

to the extension period. Financial terms and conditions

—_
~

shall continue at levels equivalent to the prior demonstra-

—_
CO

tion or program year. All demonstration program compo-

—
\©

nents shall be extended to operate through the end of the

No
OQ

extension term. In its request for an extension, the State

NO
—

shall identify operational and programmatic changes nec-

ho
No

essary to continue and stabilize programs into the exten-

ho
Go

sion period and shall work with the Secretary of Health

we)
i

and Human Services to implement such changes.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002626
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 72 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

322

—_

(2) Notwithstanding the foregoing, the State may re-
quest, and the Secretary of Health and Human Services
may approve, modifications to a demonstration project’s
terms and conditions to address the impact of the federally
designated public health emergency with respect to
COVID-19. Such modifications may, at the option of the
State, become effective retroactive to the start of the eal-

endar quarter in which the first day of the emergency pe-

oO Aa aN DH OD SP WH Ld

riod deseribed in paragraph (1)(B) of section 1135(¢) of

=
©

the Social Security Act (42 U.S.C. 1320b—5(2)) occurs.

—
—

(d) BupGET NEUTRALITY.—Budget neutrality for

=
No

extensions under this section shall be deemed to have been

—
On

met at the conclusion of the extension period, and States

jah
fp

receiving extensions under this section shall not be re-

—
ws

quired to submit a budget neutrality analysis for the ex-

—
on

tension period.

—_
~

(e) EXPEDITED APPLICATION PROCESS.—The Fed-

—_
CO

eral and State public notice and comment procedures or

—
\©

other time constraints otherwise applicable to demonstra-

No
OQ

tion project amendments shall be waived to expedite a

NO
—

State’s extension request pursuant to this section. The

ho
No

Secretary of Health and Human Services shall approve the

ho
Go

extension application within 45 days of a State’s submis-

we)
i

sion of its request, or such other timeframe as is mutually

No
Gn

agreed to with the State.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002627
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 73 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

323

—_

(f) CONTINUATION OF SECRETARIAL AUTHORITY
UNDER DECLARED EMERGENCY.—This section does not
restrict the Secretary of Health and Human Services from
exercising existing flexibilities through demonstration
projects operated pursuant to seetion 1115 of the Social
Security Act (42 U.S.C. 1315) in conjunction with the
COVID-19 public health emergency.

(2) RULE OF CONSTRUCTION.—Nothing in this see-

oO Aa aN DH OD SP WH Ld

tion shall authorize the Secretary of Health and Human

=
©

Service to approve or extend a waiver that fails to meet

—
—

the requirements of section 1115 of the Social Security

=
No

Act (42 U.S.C. 1315).

poh
Qe

ALLOWING FOR MEDICAL ASSISTANCE UNDER MEDICAID

—
is

FOR INMATES DURING 30-DAY PERIOD PRECEDING

—
Gn

RELEASE

—
om

SEC. 30110.

=
~]

(a) IN GENERAL.—The subdivision (A) following

=
co

paragraph (380) of section 1905(a) of the Social Security

=
\O

Act (42 U.S.C. 1396d(a)) is amended by inserting ‘“‘and

N
©

except during the 30-day period preceding the date of re-

No
a

lease of such individual from such public institution” after

N
N

‘‘mediecal institution’.

ho
Qo

(b) REPORT.—Not later than June 30, 2022, the

ho
aN

Medicaid and CHIP Payment and Access Commission

No
in

shall submit a report to Congress on the Medicaid inmate

26 exclusion under the subdivision (A) following paragraph

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002628
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 74 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

324
1 (30) of section 1905(a) of the Social Security Act (42
2 U.S.C. 13896d(a)). Such report may, to the extent prac-

3 ticable, include the following information:

4 (1) The number of incarcerated individuals who
5 would otherwise be eligible to enroll for medical as-
6 sistance under a State plan approved under title

7 XIX of the Social Security Act (42 U.S.C. 1396 et

8 seq.) (or a waiver of such a plan).

9 (2) Access to health care for incareerated indi-
10 viduals, including a deseription of medical services
11 generally available to incarcerated individuals.

12 (3) A deseription of current practices related to
13 the discharge of incarcerated individuals, including
14 how prisons interact with State Medicaid agencies to
15 ensure that such individuals who are eligible to en-
16 roll for medical assistance under a State plan or
17 waiver deseribed in paragraph (1) are so enrolled.
18 (4) If determined appropriate by the Commis-
19 sion, recommendations for Congress, the Depart-
20 ment of Health and Human Services, or States re-
21 garding the Medicaid inmate exclusion.
22 (5) Any other information that the Commission
23 determines would be useful to Congress.
24 MEDICAID COVERAGE OF CERTAIN MEDICAL
25 TRANSPORTATION
26 SEC, 380111.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002629
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 75 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

325

1 (a) CONTINUING REQUIREMENT OF MeEpIcatp Cov-
2 ERAGE OF NECESSARY TRANSPORTATION.—

3 (1) REQUIREMENT.—Section 1902(a)(4) of the
4 Social Seeurity Act (42 U.S.C. 1396a(a)(4)) is
5 amended—

6 (A) by striking “and including provision
7 for utilization” and inserting “including provi-
8 sion for utilization”; and

9 (B) by inserting after “supervision of ad-
10 ministration of the plan’”’ the following: “, and,
11 subject to section 1903(i), including a specifica-
12 tion that the single State agency deseribed in
13 paragraph (5) will ensure necessary transpor-
14 tation for beneficiaries under the State plan to
15 and from providers and a deseription of the
16 methods that such agency will use to ensure
17 such transportation’.

18 (2) APPLICATION WITH RESPECT TO BENCH-
19 MARK BENEFIT PACKAGES AND BENCHMARK EQUIV-
20 ALENT COVERAGE.—Section 1937(a)(1) of the Social
21 Security Act (42 U.S.C. 1896u-7(a)(1)) is amend-
22 ed—
23 (A) in subparagraph (A), by striking “sub-
24 section (E)” and inserting “subparagraphs (EK)
25 and (I")”; and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002630
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 76 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

326

1 (B) by adding at the end the following new
2 subparagraph:
3 ‘““(F’) NECESSARY TRANSPORTATION.—The
4 State may only exercise the option under sub-
5 paragraph (A)(i) if, subject to — section
6 1903G)(9) and in accordance with section
7 1902(a)(4), the benchmark benefit package or
8 benchmark equivalent coverage described in
9 such subparagraph (or the State)—
10 ‘“G) ensures necessary transportation
11 for individuals enrolled under such package
12 or coverage to and from providers; and
13 Gi) provides a deseription of the
14 methods that will be used to ensure such
15 transportation.
16 ”
17 (3) LIMITATION ON FEDERAL FINANCIAL PAR-
18 TICIPATION.—Section 19038G) of the Social Security
19 Act (42 U.S.C. 1896b()) is amended by inserting
20 after paragraph (8) the following new paragraph:
21 (9) with respect to any amount expended
22 for non-emergency transportation described in
23 section 1902(a)(4), unless the State plan pro-
24 vides for the methods and procedures required
25 under section 1902(a)(380)(A); or”.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002631
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 77 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

B27

1 (4) EFFECTIVE DATE.—The amendments made
2 by this subsection shall take effect on the date of the

3 enactment of this Act and shall apply to transpor-
4 tation furnished on or after such date.

5 (b) MepIcAID PROGRAM INTEGRITY MEASURES RE-
6 LATED TO COVERAGE OF NONEMERGENCY MEDICAL
7 TRANSPORTATION.—

8 (1) GAO stTupy.—Not later than two years
9 after the date of the enactment of this Act, the
10 Comptroller General of the United States shall con-
11 duct a study, and submit to Congress, a report on
12 coverage under the Medicaid program under title
13 XIX of the Social Security Act of nonemergency
14 transportation to medically necessary services. Such
15 study shall take into account the 2009 report of the
16 Office of the Inspector General of the Department of
17 Health and Human Services, titled “Fraud and
18 Abuse Safeguards for Medicaid Nonemergeney Med-
19 ical Transportation’ (OQEI—-06-07—003200). Such
20 report shall inchide the following:
21 (A) An examination of the 50 States and
22 the District of Columbia to identify safeguards
23 to prevent and detect fraud and abuse with re-
24 spect to coverage under the Medicaid program

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002632
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 78 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

328

1 of nonemergency transportation to medically
2 necessary services.

3 (B) An examination of transportation bro-
4 kers to identify the range of safeguards against
5 such fraud and abuse to prevent improper pay-
6 ments for such transportation.

7 (C) Identification of the numbers, types,
8 and outcomes of instances of fraud and abuse,
9 with respect to coverage under the Medicaid
10 program of such transportation, that State
11 Medieaid Fraud Control Units have investigated
12 in recent years.

13 (D) Identification of commonalities or
14 trends in program integrity, with respect to
15 such coverage, to inform risk management
16 strategies of States and the Centers for Medi-
17 care & Medicaid Services.

18 (2) STAKEHOLDER WORKING GROUP.—

19 (A) IN GENERAL.—Not later than one year
20 after the date of the enactment of this Act, the
21 Seeretary of Health and Human Services,
22 through the Centers of Medicare & Medicaid
23 Services, shall convene a series of meetings to
24 obtain input from appropriate stakeholders to
25 facilitate discussion and shared learning about

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002633
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 79 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

329
1 the leading practices for improving Medicaid
2 program integrity, with respect to coverage of
3 nonemergency transportation to medically nee-
4 essary Services.
5 (B) Topircs.—The meetings convened
6 under subparagraph (A) shall—
7 (i) focus on ongoing challenges to
8 Medicaid program integrity as well as lead-
9 ing practices to address such challenges;
10 and
il (ii) address specific challenges raised
12 by stakeholders involved in coverage under
13 the Medicaid program of nonemergency
14 transportation to medically necessary serv-
15 ices, including unique considerations for
16 specific groups of Medicaid beneficiaries
17 meriting particular attention, such as
18 American Indians and tribal land issues or
19 accommodations for mdividuals with dis-
20 abilities.
21 (C) STAKEHOLDERS.—Stakeholders — de-
22 seribed in subparagraph (A) shall include indi-
23 viduals from State Medicaid programs, brokers
24 for nonemergency transportation to medically
25 necessary services that meet the criteria de-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002634
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 80 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

330

1 seribed in section 1902(a)(70)(B) of the Social
2 Security Act (42 U.S.C. 1896a(a)(70)(B)), pro-
3 viders Gneluding transportation network ecompa-
4 nies), Medicaid patient advocates, and such
5 other individuals specified by the Secretary.

6 (3) GUIDANCE REVIEW.—Not later than 18
7 months after the date of the enactment of this Act,
8 the Secretary of Health and Human Services,
9 through the Centers for Medicare & Medicaid Serv-
10 ices, Shall assess guidance issued to States by the
11 Centers for Medicare & Medicaid Services relating to
12 Federal requirements for nonemergency transpor-
13 tation to medically necessary services under the
14 Medicaid program under title XTX of the Social Se-
15 curity Act and update such guidance as necessary to
16 ensure States have appropriate and current guidance
17 in designing and administering coverage under the
18 Medicaid program of nonemergency transportation
19 to medically necessary services.
20 (4) NEMT TRANSPORTATION PROVIDER AND
21 DRIVER REQUIREMENTS.—
22 (A) STATE PLAN REQUIREMENT.—Section
23 1902(a) of the Social Security Aet (42 U.S.C.
24 1396a(a)) is amended—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002635
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 81 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

331

1 (i) by striking “and” at the end of
2 paragraph (85);

3 (ii) by striking the period at the end
4 of paragraph (86) and inserting “; and”;
5 and

6 (iii) by inserting after paragraph (86)
7 the following new paragraph:

8 (87) provide for a mechanism, which may in-
9 clude attestation, that ensures that, with respect to
10 any provider (including a transportation network
11 company) or individual driver of nonemergency
12 transportation to medically necessary services recelv-
13 ing payments under such plan (but excluding any
14 public transit authority), at a minimum—

15 (A) each such provider and individual
16 driver is not excluded from participation in any
17 Federal health care program (as defined in sec-
18 tion 1128B(f)) and is not listed on the exelu-
19 sion list of the Inspector General of the Depart-
20 ment of Health and Human Services;
21 “(B) each such individual driver has a
22 valid driver’s license;
23 “(C) each such provider has in place a
24 process to address any violation of a State drug
25 law; and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002636
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 82 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

332
1 “(D) each such provider has in place a
2 process to disclose to the State Medicaid pro-
3 eram the driving history, including any traffic
4 violations, of each such individual driver em-
5 ployed by such provider, including any traffic
6 violations.”’.
7 (B) EFFECTIVE DATE.—
8 (i) IN GENERAL.—Except as provided
9 in clause (ii), the amendments made by
10 subparagraph (A) shall take effect on the
11 date of the enactment of this Act and shall
12 apply to services furnished on or after the
13 date that is one year after the date of the
14 enactment of this Act.
15 Gi) EXCEPTION IF STATE LEGISLA-
16 TION REQUIRED.—In the case of a State
17 plan for medical assistance under title XIX
18 of the Social Security Act which the Sec-
19 retary of Health and Human Services de-
20 termines requires State legislation (other
21 than legislation appropriating funds) in
22 order for the plan to meet the additional
23 requirement imposed by the amendments
24 made by subparagraph (A), the State plan
25 shall not be regarded as failing to comply
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002637
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 83 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

333
1 with the requirements of such title solely
2 on the basis of its failure to meet this ad-
3 ditional requirement before the first day of
4 the first calendar quarter beginning after
5 the close of the first regular session of the
6 State legislature that begins after the date
7 of the enactment of this Act. For purposes
8 of the previous sentence, in the ease of a
9 State that has a 2-year legislative session,
10 each year of such session shall be deemed
11 to be a separate regular session of the
12 State legislature.
13 (5) ANALYSIS OF T-—MSIS DATA.—Not later
14 than one year after the date of the enactment of this
15 Act, the Secretary of Health and Human Services,
16 through the Centers for Medicare & Medicaid Serv-
17 ices, shall analyze, and submit to Congress a report
18 on, the nation-wide data set under the Transformed
19 Medieaid Statistical Information System to identify
20 recommendations relating to coverage under the
21 Medicaid program under title XTX of the Social Se-
22 curity Act of nonemergency transportation to medi-
23 cally necessary services.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002638
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 84 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

334
1 TITLE H—MEDICARE PROVISIONS
HOLDING MEDICARE BENEFICIARIES HARMLESS FOR
SPECIFIED COVID-19 TREATMENT SERVICES FUR-
NISHED UNDER PART A OR PART B OF THE MEDI-
CARE PROGRAM
SEC. 30201.

(a) IN GENERAL.

 

Notwithstanding any other provi-

sion of law, in the case of a specified COVID-19 treat-

Oo Oo SN DBD A S&S WO WV

ment service (as defined in subsection (b)) furnished dur-
10 ing any portion of the emergency period described in para-
11 graph (1)(B) of seetion 1135(¢) of the Social Security Act
12 (42 U.S.C. 1320b-5(g)) beginning on or after the date of
13 the enactment. of this Act to an individual entitled to bene-
14 fits under part A or enrolled under part B of title XVIII
15 of the Social Security Act (42 U.S.C. 1395 et seq.) for
16 which payment is made under such part A or such part
17 B, the Secretary of Health and Human Services (in this

18 section referred to as the “Seeretary’) shall provide

19 that—
20 (1) any cost-sharing required (including any de-
21 duetible, copayment, or coinsurance) applicable to
22 such individual under such part A or such part B
23 with respect to such item or service is paid by the
24 Secretary; and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002639
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 85 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

300

—_

(2) the provider of services or supplier (as de-
fined in section 1861 of the Social Security Act (42
U.S.C. 1395x)) does not hold such individual liable
for such requirement.

(b) DEFINITION OF SPECIFIED COVID-19 TREAT-

MENT SERVICES.

 

For purposes of this section, the term
“specified COVID-19 treatment service’? means any item

or service furnished to an individual for which payment

oO Aa aN DH OD SP WH Ld

may be made under part A or part B of title XVIII of

i
©

the Social Security Act (42 U.S.C. 1895 et seq.) if such

poe,
—

item or service is included in a elaim with an ICD-—10—

i
No

CM eode relating to COVID-19 (as described in the docu-

—"
On

ment entitled “ICD-10-CM Official Coding Guidelines -

—
fs

Supplement Coding encounters related to COVID-19

—"
ws

Coronavirus Outbreak” published on February 20, 2020,

oooh,
oN

or as otherwise specified by the Secretary).

—_
~

(¢) RECOVERY OF COST-SHARING AMOUNTS PAID BY

—_
CO

THE SECRETARY IN THE CASE OF SUPPLEMENTAL IN-

—
\©

SURANCE COVERAGE.—

No
OQ

(1) IN GENERAL.—In the case of any amount

NO
—

paid by the Secretary pursuant to subsection (a)(1)

ho
No

that the Secretary determines would otherwise have

ho
Go

been paid by a group health plan or health insurance

we)
i

issuer (as such terms are defined in section 2791 of

No
Gn

the Public Health Service Act (42 U.S.C. 300g0—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002640
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 86 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

336

1 91)), a private entity offering a medicare supple-
2 mental policy under section 1882 of the Social Secu-
3 rity Act (42 U.S.C. 1895ss), any other health plan
4 offering supplemental coverage, a State plan under
5 title XTX of the Social Security Act, or the Secretary
6 of Defense under the TRICARE program, such
7 plan, issuer, private entity, other health plan, State
8 plan, or Secretary of Defense, as applicable, shall
9 pay to the Seeretary, not later than 1 year after
10 such plan, issuer, private entity, other health plan,
11 State plan, or Secretary of Defense receives a notice
12 under paragraph (3), such amount in accordance
13 with this subsection.

14 (2) REQUIRED INFORMATION.—Not later than
15 9 months after the date of the enactment of this
16 Act, each group health plan, health insurance issuer,
17 private entity, other health plan, State plan, and
18 Secretary of Defense described in paragraph (1)
19 shall submit to the Secretary such information as
20 the Secretary determines necessary for purposes of
21 earrying out this subsection. Such information so
22 submitted shall be updated by such plan, issuer, pri-
23 vate entity, other health plan, State plan, or See-
24 retary of Defense, as applicable, at such time and in
25 such manner as specified by the Secretary.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002641
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 87 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

337

1 (3) REVIEW OF CLAIMS AND NOTIFICATION.—
2 The Secretary shall establish a process under which
3 claims for items and services for which the Secretary
4 has paid an amount pursuant to subsection (a)(1)
5 are reviewed for purposes of identifying if such
6 amount would otherwise have been paid by a plan,
7 issuer, private entity, other health plan, State plan,
8 or Secretary of Defense described in paragraph (1).
9 In the case such a claim is so identified, the See-
10 retary shall determine the amount that would have
11 been otherwise payable by such plan, issuer, private
12 entity, other health plan, State plan, or Secretary of
13 Defense and notify such plan, issuer, private entity,
14 other health plan, State plan, or Secretary of De-
15 fense of such amount.

16 (4) ENFORCEMENT.—The Secretary may im-
17 pose a civil monetary penalty in an amount deter-
18 mined appropriate by the Seeretary in the case of a
19 plan, issuer, private entity, other health plan, or
20 State plan that fails to comply with a provision of
21 this section. The provisions of section 1128A of the
22 Social Security Act shall apply to a civil monetary
23 penalty imposed under the previous sentence in the
24 same manner as such provisions apply to a penalty

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002642
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 88 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

338
1 or proceeding under subsection (a) or (b) of such
section.
(d) FuNDING.—The Secretary shall provide for the
transfer to the Centers for Medicare & Medicaid Program

Management Account from the Federal Hospital Insur-

2
3
4
5
6 ance Trust Fund and the Federal Supplementary Trust
7 Fund (Gin such portions as the Secretary determines appro-
8 priate) $100,000,000 for purposes of carrying out this
9 section.

10 (e) REPoRT.—Not later than 3 years after the date
11 of the enactment of this Act, the Inspector General of the
12 Department of Health and Human Services shall submit
13 to Congress a report containing an analysis of amounts
14 paid pursuant to subsection (a)(1) compared to amounts
15 paid to the Secretary pursuant to subsection (@).

16 (f) IMPLEMENTATION.—Notwithstanding any other
17 provision of law, the Secretary may implement the provi-
18 sions of this section by program instruction or otherwise.

19 ENSURING COMMUNICATIONS ACCESSIBILITY FOR RESI-

20 DENTS OF SKILLED NURSING FACILITIES DURING
21 THE COVID-19 EMERGENCY PERIOD

22 SEC. 30202.

23 (a) IN GENERAL.—Section 1819(e)(3) of the Social

 

24 Security Act (42 U.S.C. 18951-3(e)(3)) is amended—

25 (1) in subparagraph (D), by striking ‘“‘and” at
26 the end;
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002643
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 89 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

339

1 (2) in subparagraph (E), by striking the period
2 and inserting “; and’’; and

3 (3) by adding at the end the following new sub-
4 paragraph:

5 ‘““(F) provide for reasonable access to the
6 use of a telephone, including TTY and TDD
7 services (as defined for purposes of section
8 483.10 of title 42, Code of Federal Regulations
9 (or a successor regulation)), and the internet
10 (to the extent available to the facility) and in-
11 form each such resident (or a representative of
12 such resident) of such access and any changes
13 in policies or procedures of such facility relating
14 to limitations on external visitors.”’.

15 (b) COVID-19 PROVISIONS.—

16 (1) GUIDANCE.—Not later than 15 days after
17 the date of the enactment of this Act, the Secretary
18 of Health and Human Service shall issue guidance
19 on steps skilled nursing facilities may take to ensure
20 residents have access to televisitation during the
21 emergency period defined in section 1135(g¢)(1)(B)
22 of the Social Security Act (42 U.S.C. 13820b-
23 5(@)(1)(B)). Such guidance shall include information
24 on how such facilities will notify residents of such
25 facilities, representatives of such residents, and rel-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002644
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 90 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

540

—_

atives of such residents of the rights of such resi-
dents to such televisitation, and ensure timely and
equitable access to such televisitation.

(2) REVIEW OF FACILITIES.—The Secretary of

 

Health and Human Services shall take such steps as
determined appropriate by the Secretary to ensure
that residents of skilled nursing facilities and rel-

atives of such residents are made aware of the ae-

oO Aa aN DH OD SP WH Ld

cess rights deseribed in section 1819(¢)(3)(F) of the

i
©

Social Security Act (42 U.S.C. 1395i-8(¢)(38)(F)).

11 MEDICARE HOSPITAL INPATIENT PROSPECTIVE PAYMENT

12 SYSTEM OUTLIER PAYMENTS FOR COVID—-19 PA-
13 TIENTS DURING CERTAIN EMERGENCY PERIOD

14 SEC. 30203.

15 (a) IN GENERAL.—Section 1886(d)(5)(A) of the So-

16 cial Security Act (42 U.S.C. 1895ww(d)(5)(A)) is amend-

17 ed—
18 (1) in clause Gi), by striking “For cases’ and
19 inserting “Subject to clause (vii), for cases’’;
20 (2) in clause (ii), by striking “The amount”
21 and inserting “Subject to clause (vii), the amount”;
22 (3) in clause (iv), by striking “The total
23 amount” and inserting “Subject to clause (vii), the
24 total amount”’; and
25 (4) by adding at the end the following new
26 clause:

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002645
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 91 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

34]

1 “(vii) For discharges that have a primary or sec-

2 ondary diagnosis of COVID-19 and that occur during the

3 period beginning on the date of the enactment of this

4 clause and ending on the sooner of January 31, 2021, or

5 the last day of the emergency period described in section

6 11385(2)(1)(B), the amount of any additional payment

7 under clause (11) for a subsection (d) hospital for such a

8 discharge shall be determined as if—

9 (1) clause (i) was amended by striking “plus
10 a fixed dollar amount determined by the Secretary’;
11 “(II) the reference in clause (iii) to ‘approxi-
12 mate the marginal cost of care beyond the cutoff
13 point applicable under clause (4) or (i)’ were a ref-
14 erence to ‘approximate the marginal cost of care be-
15 vond the cutoff point applicable under clause (4), or,
16 in the ease of an additional payment requested
17 under clause (ii), be equal to 100 percent of the
18 amount by which the costs of the discharge for
19 which such additional payment is so requested ex-
20 ceed the applicable DRG prospective payment rate’;
21 and
22 “(IIT) clause (iv) does not apply.”’.

23 (b) EXCLUSION FROM REDUCTION IN AVERAGE

24 STANDARDIZED AMOUNTS PAYABLE TO HOSPITALS LOo-

25 CATED IN CERTAIN AREAS.—Section 1886(d)(3)(B) of

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002646
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 92 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

342

1 the Social Security Act (42 U.S.C. 1895ww(d)(3)(B)) is
2 amended by inserting before the period the following: “,

3 other than additional payments described in clause (vii)
4 of such paragraph”.

5 (¢) APPLICATION TO SITE NEUTRAL IPPS PAYMENT
6 RATES.—Section 1886(m)(6)(B) of the Social Security
7 Act (42 U.S.C. 1895wwiin)(6)(B)) is amended—

8 (1) in clause G)—

9 (A) in the matter preceding subelause (1),
10 by striking “In this paragraph” and inserting
11 “Subject to clause (ii), in this paragraph”;

12 (B) in subelause (1), by striking ‘‘clause
13 Gii)” and inserting “clause (iv); and
14 (C) in subelause (II), by striking ‘clause
15 (i) and inserting ‘clause (iii)”;
16 (2) in clause (11), in the matter preceding sub-
17 clause (1), by striking “clause (iv) and inserting
18 ‘‘elause (v)”;
19 (3) in clause Gi)(1), by striking ‘clause (ii)”
20 and inserting “‘elause (iii);
21 (4) in clause (iv), by striking ‘clause (i)(1)”
22 and inserting “‘elause (4i)(1)”;
23 (5) by redesignating clauses (i) through (iv) as
24 clauses (ii) through (v), respectively; and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002647
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 93 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

343

1 (6) by inserting after clause (1) the following
2 new clause:

3 “Gi)  EXCEPTION.—Notwithstanding
4 clause (i), the term ‘applicable site neutral
5 payment rate’ means—

6 ‘“(I) for discharges that have a
7 primary or secondary diagnosis of
8 COVID-19 and that oceur during any
9 portion of the emergency period de-
10 seribed in section 1135(¢)(1)(B) oe-
11 curring during a cost reporting period
12 deseribed in clause (i)(1), the greater
13 of the blended payment rate specified
14 in clause (iv) or the percent described
15 in clause (ii)(11); and

16 “(II) for discharges that have a
17 primary or secondary diagnosis of
18 COVID-19 and that occur during any
19 portion of the emergency period de-
20 seribed in section 1135(g¢)(1)(B) oe-
21 curring during a cost reporting period
22 deseribed in clause (i)(II), the percent
23 deseribed in clause Gii)(II).’’.
24 (d) IMPLEMENTATION.—Notwithstanding any other

25 provision of law, the Secretary of Health and Human

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002648
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 94 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

o44

1 Services may implement the amendments made by this

 

2 section by program instruction or otherwise.

3. COVERAGE OF TREATMENTS FOR COVID-19 AT NO COST
4 SHARING UNDER THE MEDICARE ADVANTAGE PROGRAM
5 SEC. 30204.

6 (a) IN GENERAL.—Section 1852(a)(1)(B) of the So-
7 cal Security Act (42 U.S.C. 13895w—22(a)(1)(B)) is
8 amended by adding at the end the following new clause:
9 “(vil) SPECIAL COVERAGE RULES FOR
10 SPECIFIED COVID-19 TREATMENT SERV-
il ICES.—Notwithstanding clause (i), in the
12 case of a specified COVID-19 treatment
13 service (as defined in section 30201(b) of
14 the HEROES Act) that is furnished dur-
15 ing a plan year occurring during any por-
16 tion of the emergency period defined in
17 section 1135(2)(1)(B) beginning on or
18 after the date of the enactment of this
19 clause, a Medicare Advantage plan may
20 not, with respect to such service, impose—
21 “(I) any eost-sharing  require-
22 ment (including a deductible, copay-
23 ment, or coimsurance requirement);
24 and
25 “(TI) in the case such service is a
26 critical specified COVID-19 _ treat-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002649
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 95 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

345

1 ment service (including ventilator
2 services and intensive care unit serv-
3 ices), any prior authorization or other
4 utilization management requirement.

5 A Medicare Advantage plan may not take
6 the application of this clause into account
7 for purposes of a bid amount submitted by
8 such plan under section 1854(a)(6).”.

9 (b) IMPLEMENTATION.—Notwithstanding any other
10 provision of law, the Seeretary of Health and Human
1l Services may implement the amendments made by this
12 section by program instruction or otherwise.

13) REQUIRING COVERAGE UNDER MEDICARE PDPS AND MA—
14 PD PLANS, WITHOUT THE IMPOSITION OF COST
15 SHARING OR UTILIZATION MANAGEMENT REQUIRE-
16 MENTS, OF DRUGS INTENDED TO TREAT COVID-—19
17 DURING CERTAIN EMERGENCIES

18 SEC. 30205.

19 (a) COVERAGE REQUIREMENT.—
20 (1) IN GENERAL.—Section 1860D—4(b)(3) of
21 the Social Security Act (42 U.S.C. 13895w-
22 104(b)(8)) is amended by adding at the end the fol-
23 lowing new subparagraph:
24 ‘“(T) REQUIRED INCLUSION OF DRUGS IN-
25 TENDED TO TREAT COVID—19.—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002650
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 96 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

346

1 “G) IN GENERAL.—Notwithstanding
2 any other provision of law, a PDP sponsor
3 offermg a prescription drug plan shall,
4 with respect to a plan year, any portion of
5 which occurs during the period described
6 in clause (41), be required to—

7 (I) include in any formulary—

8 ‘“(aa) all covered part D
9 drugs with a medically accepted
10 indication (as defined in section
11 1860D-2(e)(4)) to treat COVID-—
12 19 that are marketed in the
13 United States; and

14 “(bb) all drugs authorized
15 under section 564 or 564A of the
16 Federal Food, Drug, and Cos-
17 metie Act to treat COVID-19;
18 and

19 “(II) not impose any prior au-
20 thorization or other utilization man-
21 agement requirement with respect to
22 such drugs deseribed in item (aa) or
23 (bb) of subclause (1) (other than such
24 a requirement that limits the quantity
25 of drugs due to safety).

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002651
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 97 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

347
1 Gi) PERIOD DESCRIBED.—For_ pur-
2 poses of clause (i), the period described in
3 this clause is the period during which there
4 exists the public health emergency declared
5 by the Seeretary pursuant to section 319
6 of the Public Health Service Act on Janu-
7 ary 31, 2020, entitled “Determination that
8 a Public Health Emergency Exists Nation-
9 wide as the Result of the 2019 Novel
10 Coronavirus’ (including any renewal of
11 such declaration pursuant to such sec-
12 tion).’”’.
13 (b) ELIMINATION OF COST SHARING.—
14 (1) ELIMINATION OF COST-SHARING FOR
15 DRUGS INTENDED TO TREAT COVID-19 UNDER
16 STANDARD AND ALTERNATIVE PRESCRIPTION DRUG
17 COVERAGE.—Section 1860D-—2 of the Social Security
18 Aet (42 U.S.C. 1895w—-102) is amended—
19 (A) in subsection (b)—
20 (i) in paragraph (1)(A), by striking
21 “The coverage’ and inserting “Subject to
22 paragraph (8), the coverage”’;
23 (ii) in paragraph (2)—
24 (I) in subparagraph (A), by in-
25 serting after “Subject to subpara-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002652
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 98 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

348

1 eraphs (C) and (D)” the following:

2 “and paragraph (8)”;

3 (II) in subparagraph (C)(i), by

4 striking “‘paragraph (4)” and insert-

5 ing “paragraphs (4) and (8)”; and

6 (III) in subparagraph (D)(i), by

7 striking “‘paragraph (4)” and insert-

8 ing “paragraphs (4) and (8)”;

9 (iii) in paragraph (4)(A)(i), by strik-
10 ing “The coverage” and inserting “Subject
11 to paragraph (8), the coverage’; and
12 (iv) by adding at the end the following
13 new paragraph:

14 “(8) ELIMINATION OF COST-SHARING FOR
15 DRUGS INTENDED TO TREAT COVID-19.—The cov-
16 erage does not impose any deductible, copayment,
17 comsurance, or other cost-sharing requirement for
18 drugs deseribed in section 1860D—4(b)(3)(1)G)()
19 with respect to a plan year, any portion of which oc-
20 eurs during the period during which there exists the
21 public health emergency declared by the Secretary
22 pursuant to section 319 of the Public Health Service
23 Act on January 31, 2020, entitled “Determination
24 that a Public Health Emergency Exists Nationwide
25 as the Result of the 2019 Novel Coronavirus’ (in-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002653
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 99 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

349
1 cluding any renewal of such declaration pursuant to
2 such seetion).’’; and
3 (B) in subsection (ce), by adding at the end
4 the following new paragraph:
5 (4) SAME ELIMINATION OF COST-SHARING FOR
6 DRUGS INTENDED TO TREAT COVID—-19.—The cov-
7 erage is in accordance with subsection (b)(8).”.
8 (2) ELIMINATION OF COST-SHARING FOR
9 DRUGS INTENDED TO TREAT COVID-19 DISPENSED
10 TO INDIVIDUALS WHO ARE SUBSIDY ELIGIBLE INDI-
11 VIDUALS.—Section 1860D-—14(a) of the Social Secu-
12 rity Aet (42 U.S.C. 13895w-114(a)) is amended—
13 (A) in paragraph (1)—
14 (i) in subparagraph (D)—
15 (1) in clause (ii), by striking “In
16 the case of” and inserting “Subject to
17 subparagraph (F), in the case of’;
18 and
19 (II) in clause (ii), by striking
20 ‘In the ease of’ and inserting “Sub-
21 ject to subparagraph (F), in the case
22 of’; and
23 (ii) by adding at the end the following
24 new subparagraph:
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002654
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 100 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

350

1 “(F°) ELIMINATION OF COST-SHARING FOR
2 DRUGS INTENDED TO TREAT COVID—19.—Cov-

3 erage that is im accordance with section
4 1860D—2(b)(8).”; and
5 (B) in paragraph (2)—

6 (i) in subparagraph (B), by striking
7 “A reduction” and inserting “Subject to

8 subparagraph (F), a reduction”;

9 (ii) in subparagraph (D), by striking
10 “The substitution” and inserting “Subject
11 to subparagraph (F), the substitution’’;

12 (iii) in subparagraph (E), by inserting
13 after “Subject to” the following: “‘subpara-
14 graph CF) and”; and

15 (iv) by adding at the end the following
16 new subparagraph:

17 “(F) ELIMINATION OF COST-SHARING FOR
18 DRUGS INTENDED TO TREAT COVID—19.—Coyv-
19 erage that is in accordance with section
20 1860D-2(b)(8).”.

21 (ec) IMPLEMENTATION.—Notwithstanding any other
22 provision of law, the Secretary of Health and Human

N
Go

Services may implement the amendments made by this

24 section by program instruction or otherwise.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002655
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 101 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1 MODIFYING THE ACCELERATED AND ADVANCE PAYMENT

 

2 PROGRAMS UNDER PARTS A AND B OF THE MEDI-
3 CARE PROGRAM DURING THE COVID-19 EMERGENCY
4 SEC. 30206.
5 (a) SPECIAL REPAYMENT RULES.
6 (1) PART A.—Section 1815(f)(2)(C) of the So-
7 cial Security Act (42 U.S.C. 1895e(f)(2)(C)) is
8 amended to read as follows:
9 ‘“(C) In the case of an accelerated payment
10 made under the program under subsection (e)(3) on
11 or after the date of the enactment of the CARES
12 Act and so made during the emergency period de-
13 seribed in section 1135(2)(1)(B)—
14 ‘“G) sueh payment shall be treated as if
15 such payment were made from the General
16 Fund of the Treasury; and
17 (i) upon request of the hospital, the Sec-
18 retary shall—
19 “(I) provide up to 1 year before
20 claims are offset to recoup such payment;
21 “(I) provide that any such offset of a
22 claim to recoup such payment shall not ex-
23 ceed 25 percent of the amount of such
24 claim; and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002656
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 102 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

352
1 “(T) allow not less than 2 years
2 from the date of the first accelerated pay-
3 ment before requiring that the outstanding
4 balance be paid in full.”.
5 (2) Part B.—In earrying out the program de-
6 seribed in section 421.214 of title 42, Code of Fed-
7 eral Regulations (or any suecessor regulation), in the
8 case of a payment made under such program on or
9 after the date of the enactment of the CARES Act
10 (Public Law 116-1386) and so made during the
11 emergency period deseribed in section 1135(2)(1)(B)
12 of the Social Seeurity Act (42 U.S.C. 1320b-
13 5(2@)(1)(B)), the Seeretary of Health and Human
14 Services shall—
15 (A) treat such payment as if such payment
16 were made from the General Fund of the
17 Treasury; and
18 (B) upon request of the entity receiving
19 such payment—
20 (i) provide up to 1 year before claims
21 are offset to recoup such payment;
22 (ii) provide that any such offset of a
23 claim to recoup such payment shall not ex-
24 ceed 25 percent of the amount of such
25 claim; and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002657
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 103 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

353

1 Gi) allow not less than 2 years from
2 the date of the first advance payment be-
3 fore requiring that the outstanding balance
4 be paid in full.

5 (b) INTEREST RATES.

6 (1) Part A.—Section 1815(d) of the Social Se-
7 curity Act (42 U.S.C. 138959(d)) is amended by in-
8 serting before the period at the end the following:
9 (or, in the ease of such a determination made with
10 respect to a payment made on or after the date of
il the enactment of the CARES Act and during the
12 emergency period deseribed in section 1135(2)(1)(B)
13 under the program under subsection (e)(3), at a rate
14 of 1 percent)”’.

15 (2) PART B.—Section 1833(j) of the Social Se-
16 eurity Aet (42 U.S.C. 13951Q)) is amended by in-
17 serting before the period at the end the following:
18 (or, in the case of such a determination made with
19 respect to a payment made on or after the date of
20 the enactment of the CARES Act and during the
21 emergency period deseribed in section 1135(g¢)(1)(B)
22 under the program described in section 421.214 of
23 title 42, Code of Federal Regulations (or any sue-
24 cessor regulation), at a rate of 1 percent)”’.
25 (¢) REPORT.—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002658
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 104 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

354

1 (1) REPORTS DURING COVID-19 EMERGENCY.—
2 Not later than 2 weeks after the date of the enact-
3 ment of this section, and every 2 weeks thereafter
4 during the emergency period described in section
5 1135(g¢)(1)(B) of the Social Security Act (42 U.S.C.
6 1320b-5(2)(1)(B)), the Secretary of Health and
7 Human Services shall submit to the Committee on
8 Ways and Means and the Committee on Energy and
9 Commerce of the House of Representatives, and the
10 Committee on Finance of the Senate, a report that
11 includes the following:

12 (A) The total amount of payments made
13 under section 1815(e)(3) of the Social Security
14 Act (42 U.S.C. 1895e(e)(3)) and under the pro-
15 gram described in section 421.214 of title 42,
16 Code of Federal Regulations (or any successor
17 regulation) during the most recent 2-week pe-
18 riod for which data is available that precedes
19 the date of the submission of such report.
20 (B) The number of entities receiving such
21 payments during such period.
22 (C) A specification of each such entity.
23 (2) REPORTS AFTER COVID—-19 EMERGENCY.—
24 (A) IN GENERAL.—Not later than 6
25 months after the termination of the emergency

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002659
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 105 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

359

1 period deseribed in paragraph (1), and every 6
2 months thereafter until all specified payments
3 (as defined in subparagraph (B)) have been re-
4 couped or repaid, the Secretary of Health and
5 Human Services shall submit to the Committee
6 on Ways and Means and the Committee on En-
7 ergy and Commerce of the House of Represent-
8 atives, and the Committee on Finance of the
9 Senate, a report that includes the following:

10 (i) The total amount of all specified
11 payments for which claims have been offset
12 to recoup such payment or the balance has
13 been repaid.

14 Gi) The amount of interest that has
15 accrued with respect to all specified pay-
16 ments.

17 (B) SPECIFIED PAYMENTS.—F or purposes
18 of subparagraph (A), the term “‘specified pay-
19 ments” means all payments made under section
20 1815(e)(3) of the Social Security Act (42
21 U.S.C. 1395e(e)(3)) or under the program de-
22 seribed in section 421.214 of title 42, Code of
23 Federal Regulations (or any successor regula-
24 tion) made on or after the date of the enact-
25 ment of the CARES Aet (Public Law 116-136)

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002660
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 106 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

356
1 during the emergency period described in such
2 subparagraph.
3 MEDICARE SPECIAL ENROLLMENT PERIOD FOR

4 INDIVIDUALS RESIDING IN COVID-19 EMERGENCY AREAS

 

5 SEC. 30207.

6 (a) IN GENERAL.—Section 1837() of the Social Se-

7 curity Act (42 U.S.C. 13895pG)) is amended by adding at

8 the end the following new paragraph:

9 ‘(5)(A) In the case of an individual who—
10 ‘G) is eligible under section 1836 to enroll
11 in the medical insurance program established by
12 this part,
13 ‘““(i) did not enroll (or elected not to be
14 deemed enrolled) under this section during an
15 enrollment period, and
16 “Giu) during the emergency period (as de-
17 seribed in section 1135(@)(1)(B)), resided in an
18 emergency area (as deseribed in such section),
19 there shall be a special enrollment period de-
20 seribed in subparagraph (B).
21 “(B) The special enrollment period re-
22 ferred to in subparagraph (A) is the period that
23 begins not later than July 1, 2020, and ends on
24 the last day of the month m which the emer-
25 gency period (as  deseribed in © section
26 1135(g)(1)(B)) ends.”.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002661
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 107 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

B57

1 (b) COVERAGE PERIOD FOR INDIVIDUALS
2 TRANSITIONING FROM OTHER COVERAGE.—NSection

3 1838(e) of the Social Security Act (42 U.S.C. 1395q(e))
4 is amended—

5 (1) by striking “pursuant to section 1837(1)(3)
6 or 18370)(4)(B)—” and inserting the following:
7 “pursuant to—

8 (1) section 1837(1)(38) or 18870)(4)(B)—’;

9 (2) by redesignating paragraphs (1) and (2) as
10 subparagraphs (A) and (B), respectively, and mov-
11 ine the indentation of each such subparagraph 2
12 ems to the right;

13 (3) by striking the period at the end of the sub-
14 paragraph (B), as so redesignated, and inserting “;
15 or’; and

16 (4) by adding at the end the following new
17 paragraph:

18 “(2) section 1837(i)(5), the coverage period

19 shall begin on the first day of the month followmg
20 the month in which the individual so enrolls.”’.

21 (e) FUNDING.—The Secretary of Health and Human

22 Services shall provide for the transfer from the Federal
23 Hospital Insurance Trust Fund (as deseribed in section
24 1817 of the Social Security Act (42 U.S.C. 13951)) and
25 the Federal Supplementary Medical Insurance Trust

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002662
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 108 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

358
1 Fund (as deseribed in section 1841 of such Act (42 U.S.C.
1395t)), in such proportions as determined appropriate by
the Secretary, to the Social Security Administration, of
$30,000,000, to remain available until expended, for pur-

poses of carrying out the amendments made by this sec-

2
3
4
5
6 tion.
7 (d) IMPLEMENTATION.—Notwithstanding any other
8 provision of law, the Secretary of Health and Human
9 Services may implement the amendments made by this

10 section by program instruction or otherwise.

11 COVID—19 SKILLED NURSING FACILITY PAYMENT

12 INCENTIVE PROGRAM

13 SEC. 30208.

14 (a) IN GENERAL.—Section 1819 of the Social Secu-

15 rity Act (42 U.S.C. 13895i-3) is amended by adding at the

16 end the following new subsection:

17 “dk) COVID-19 DESIGNATION PROGRAM.—

18 “(1) IN GENERAL.—Not later than 2 weeks
19 after the date of the enactment of this subsection,
20 the Secretary shall establish a program under which
21 a skilled nursing facility that makes an election de-
22 seribed in paragraph (2)(A) and meets the require-
23 ments described in paragraph (2)(B) is designated
24 (or a portion of such facility is so designated) as a
25 COVID-19 treatment center and receives incentive
26 payments under section 1888(e)(13).

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002663
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 109 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

359

1 (2) DESIGNATION.—

2 “(A) IN GENERAL.—A skilled nursing fa-
3 cility may elect to be designated (or to have a
4 portion of such facility designated) as a
5 COVID-19 treatment center under the program
6 established under paragraph (1) if the facility
7 submits to the Secretary, at a time and in a
8 manner specified by the Secretary, an applica-
9 tion for such designation that contains such in-
10 formation as required by the Secretary and
il demonstrates that such facility meets the re-
12 quirements deseribed in subparagraph (B).

13 “(B) REQUIREMENTS.—The requirements
14 deseribed in this subparagraph with respect to
15 a skilled nursing facility are the following:

16 “G) The facility has a star rating with
17 respect to staffing of 4 or 5 on the Nurs-
18 ing Home Compare website (as described
19 in subsection (i)) and has maintained such
20 a rating on such website during the 2-year
21 period ending on the date of the submis-
22 sion of the application described in sub-
23 paragraph (A).

24 “(i) The facility has a star rating of
25 4 or 5 with respect to health inspections on

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002664
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 110 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

360
1 such website and has maintained such a
2 rating on such website during such period.
3 “(ii) During such period, the Sec-
4 retary or a State has not found a defi-
5 ciency with such facility relating to infec-
6 tion control that the Seeretary or State de-
7 termined immediately jeopardized the
8 health or safety of the residents of such fa-
9 cility (as deseribed in paragraph (1) or
10 (2)(A) of subsection (h), as applicable).
11 “Gv) The facility provides care at
12 such facility (or, in the case of an election
13 made with respect. to a portion of such fa-
14 cility, to provide care in such portion of
15 such facility) only to eligible individuals.
16 “(v) The facility arranges for and
17 transfers all residents of such facility (or
18 such portion of such facility, as applicable)
19 who are not eligible individuals to other
20 skilled nursing facilities (or other portions
21 of such facility, as applicable).
22 “(vi) The facility complies with the
23 notice requirement described in paragraph
24 (4).
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002665
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 111 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

361
1 (vii) The facility meets the reporting
2 requirement deseribed in paragraph (5).
3 “(vili) Any other requirement deter-
4 mined appropriate by the Secretary.
5 (3) DURATION OF DESIGNATION.—
6 (A) IN GENERAL.—A designation of a
7 skilled nursing facility (or portion of such facil-
8 ity) as a COVID-19 treatment center shall
9 begin on a date specified by the Secretary and
10 end upon the earliest of the following:
11 “G) The revocation of such designa-
12 tion under subparagraph (B).
13 Gi) The submission of a notification
14 by such facility to the Secretary that such
15 facility elects to terminate such designa-
16 tion.
17 ‘“Gu) The termination of the program
18 (as specified in paragraph (6)).
19 “(B) REVOCATION.—The Secretary may
20 revoke the designation of a skilled nursing facil-
21 ity (or portion of such facility) as a COVID-19
22 treatment center if the Secretary determines
23 that the facility is no longer in compliance with
24 a requirement deseribed in paragraph (2)(B).
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002666
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 112 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

362
1 (4) RESIDENT NOTICE REQUIREMENT.—For
2 purposes of paragraph (2)(B)(vi), the notice require-
3 ment described in this paragraph is that, not later
4 than 72 hours before the date specified by the Sec-
5 retary under paragraph (3)(A) with respect to the
6 designation of a skilled nursing facility (or portion
7 of such facility) as a COVID-19 treatment center,
8 the facility provides a notification to each resident of
9 such facility (and to appropriate representatives or
10 family members of each such resident, as specified
11 by the Seeretary) that contains the following:
12 (A) Notice of such designation.
13 ‘‘(B) In the case such resident is not an el-
14 igible individual (and, in the case such designa-
15 tion is made only with respect to a portion of
16 such facility, resides in such portion of such fa-
17 eility)—
18 “G) a specification of when and where
19 such resident will be transferred (or moved
20 within such facility);
21 ‘“(i) an explanation that, in lieu of
22 such transfer or move, such resident may
23 arrange for transfer to such other setting
24 (including a home) selected by the resi-
25 dent; and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002667
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 113 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

363
1 Gi) if such resident so arranges to
2 be transferred to a home, information on
3 Internet resources for caregivers who elect
4 to care for such resident at home.
5 “(C) Contact information for the State
6 long-term care ombudsman (established under
7 section 307(a)(12) of the Older Americans Act
8 of 1965) for the applicable State.
9 (5) REPORTING REQUIREMENT.—
10 (A) IN GENERAL.—F or purposes of para-
11 eraph (2)(B)(vii), the reporting requirement de-
12 seribed in this paragraph is, with respect to a
13 skilled nursing facility, that the facility reports
14 to the Secretary, weekly and in such manner
15 specified by the Secretary, the following (but
16 only to the extent the information deseribed in
17 clauses (i) through (vii) is not otherwise re-
18 ported to the Secretary weekly):
19 “G) The number of COVID-19 re-
20 lated deaths at such facility.
21 Gi) The number of discharges from
22 such facility.
23 “Gii) The number of admissions to
24 such facility.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002668
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 114 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

364

1 “Gv) The number of beds oeeupied

2 and the number of beds available at such

3 facility.

4 “(v) The number of residents on a

5 ventilator at such facility.

6 (vi) The number of clinical and non-

7 clinical staff providing direct patient care

8 at such facility.

9 “(wii) Such other information deter-

10 mined appropriate by the Secretary.

11 “(B) NONAPPLICATION OF PAPERWORK

12 REDUCTION ACT.—Chapter 35 of title 44,

13 United States Code (commonly known as the

14 ‘Paperwork Reduction Act’), shall not apply to

15 the collection of information under this para-

16 graph.

17 (6) DEFINITION.—For purposes of this sub-

18 section, the term ‘eligible individual’ means an indi-

19 vidual who, during the 30-day period ending on the

20 first day on which such individual is a resident of a

21 COVID-19 treatment center (on or after the date

22 such center is so designated), was furnished a. test

23 for COVID—-19 that came back positive.

24 “(7) TERMINATION.—The program established

25 under paragraph (1) shall terminate upon the termi-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002669
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 115 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

365

1 nation of the emergency period described in section
2 1135(2)(1)(B).

3 (8) PROHIBITION ON ADMINISTRATIVE AND
4 JUDICIAL REVIEW.—There shall be no administrative
5 or judicial review under section 1869, 1878, or oth-
6 erwise of a designation of a skilled nursing facility
7 (or portion of such facility) as a COVID-19 treat-
8 ment center, or revocation of such a designation,
9 under this subsection.”’.

10 (b) PAYMENT INCENTIVE.—Section 1888 (e) of the
11 Social Security Act (42 U.S.C. 1395yy(e)) is amended—
12 (1) in paragraph (1), in the matter preceding
13 subparagraph (A), by striking “and (12)” and in-
14 serting “(12), and (13)”; and

15 (2) by adding at the end the following new
16 paragraph:

17 (13) ADJUSTMENT FOR COVID—19 TREATMENT
18 CENTERS.—In the case of a resident of a skilled
19 nursing facility that has been designated as a
20 COVID-19 treatment center under section 1819(k)
21 (or in the case of a resident who resides in a portion
22 of such facility that has been so designated), if such
23 resident is an eligible individual (as defined in para-
24 graph (5) of such section), the per diem amount of
25 payment for such resident otherwise applicable shall

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002670
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 116 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

366
1 be mereased by 20 percent to reflect increased costs
associated with such residents.”’.
FUNDING FOR STATE STRIKE TEAMS FOR RESIDENT AND

EMPLOYEE SAFETY IN SKILLED NURSING FACILITIES

nN & Ww bd

AND NURSING FACILITIES
SEC. 30209.
(a) IN GENERAL.—Of the amounts made available

under subsection (ce), the Secretary of Health and Human

Co FS ss HN

Services (referred to in this section as the “‘Seeretary’’)
10 shall allocate such amounts among the States, in a man-
11 ner that takes into account the percentage of skilled nurs-
12 ing facilities and nursing facilities in each State that have
13 residents or employees who have been diagnosed with
14 COVID-19, for purposes of establishing and implementing
15 strike teams in accordance with subsection (b).

16 (b) USE OF FuNDsS.—A State that receives funds
17 under this section shall use such funds to establish and
18 implement a strike team that will be deployed to a skilled
19 nursing facility or nursing facility in the State with diag-
20 nosed or suspected cases of COVID-19 among residents
21 or staff for the purposes of assisting with clinical eare,
22 infection control, or staffing.

23 (¢) AUTHORIZATION OF APPROPRIATIONS.—F or pur-
24 poses of carrying out this section, there is authorized to
25 be appropriated $500,000,000.

26 (d) DEFINITIONS.—In this section:

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002671
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 117 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

367

1 (1) NURSING FACILITY.—The term “nursing

2 facility” has the meaning given such term in section

3 1919(a) of the Social Security Act (42 U.S.C.

4 1396r(a)).

5 (2) SKILLED NURSING FACTILITY.—The term

6 “skilled nursing facility’? has the meaning given such

7 term in section 1819(a) of the Social Security Act

8 (42 U.S.C. 18951-3(a)).

9 PROVIDING FOR INFECTION CONTROL SUPPORT TO
10 SKILLED NURSING FACILITIES THROUGH CONTRACTS
11 WITH QUALITY IMPROVEMENT ORGANIZATIONS
12 SEC. 30210.

13 (a) IN GENERAL.—Section 1862(@) of the Social Se-

14 eurity Act (42 U.S.C. 13895y(2)) is amended—

15 (1) by striking “The Secretary’ and inserting
16 (1) The Secretary’; and

17 (2) by adding at the end the following new
18 paragraph:

19 “(2)(A) The Secretary shall ensure that at least 1

20 contract with a quality improvement organization de-
21 seribed in paragraph (1) entered into on or after the date
22 of the enactment of this paragraph and before the end
23 of the emergency period described in — section
24 1135(2)(1)(B) (or in effect as of such date) includes the
25 requirement that such organization provide to skilled

26 nursing facilities with cases of COVID-19 (or facilities at-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002672
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 118 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

368

—_

tempting to prevent outbreaks of COVID-19) infection
control support deseribed in subparagraph (B) during
such period.

‘(B) For purposes of subparagraph (A), the infection
control support described in this subparagraph is, with re-
spect to skilled nursing facilities deseribed in such sub-
paragraph, the development and dissemination to such fa-

cilities of protocols relating to the prevention or mitigation

Oo Oo SN DBD A S&S WO WV

of COVID-19 at such facilities and the provision of train-

=
©

ing materials to such facilities relating to such prevention

—
—

or mitigation.”’.

=
No

(b) FUNDING.—The Secretary of Health and Human

—
On

Services shall provide for the transfer from the Federal

jah
fp

Supplementary Medical Insurance Trust Fund (as de-

—
ws

seribed in section 1841 of the Social Security Aet (42

—
on

U.S.C. 1395t)) and the Federal Hospital Insurance Trust

—
~

Fund (as deseribed in seetion 1817 of such Act (42 U.S.C.

—
oO

1395i)), in such proportions as determined appropriate by

—
\©

the Secretary, to the Centers for Medicare & Medicaid

i)
©

Services Program Management Account, of $210,000,000,

bo
—

to remain available until expended, for purposes of enter-

No
No

ing into contracts with quality improvement organizations

N
Go

under part B of title XI of such Act (42 U.S.C. 13820e

We)
a

et seq.). Of the amount transferred pursuant to the pre-

No
Cn

vious sentence, not less that $110,000,000 shall be used

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002673
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 119 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

369
1 for purposes of entering into such a contract that includes
the requirement described in section 1862(2)(2)(A) of
such Act (as added by subsection (a)).

REQUIRING LONG TERM CARE FACILITIES TO REPORT

nN & Ww bd

CERTAIN INFORMATION RELATING TO COVID—19
CASES AND DEATHS
SEC. 30211.

(a) IN GENERAL.—The Secretary of Health and

Co FS ss HN

Human Services (in this section referred to as the ‘‘Sec-
10 retary’) shall, as soon as practicable, require that the in-
11 formation described in paragraph (1) of section 483.80(g)
12 of title 42, Code of Federal Regulations, or a successor
13 regulation, be reported by a facility (as defined for pur-
14 poses of such section).

15 (b) DEMOGRAPHIC JINFORMATION.—The Secretary
16 shall post the following information with respect to skilled
17 nursing facilities (as defined in section 1819(a) of the So-
18 cal Security Act (42 U.S.C. 13895i-3(a))) and nursing fa-
19 qilities (as defined in section 1919(a) of such Act (42
20 U.S.C. 1396r(a))) on the Nursing Home Compare website
21 (as deseribed in section 1819G) of the Social Security Act
22 (42 U.S.C. 13951-8(4))), or a successor website, agere-
23 gated by State:

24 (1) The age, race/ethnicity, and preferred lan-

25 ouage of the residents of such skilled nursing’ facili-

26 ties and nursing facilities with suspected or con-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002674
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 120 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

370
1 firmed COVID-19 infections, including residents
previously treated for COVID-19.
(2) The age, race/ethnicity, and preferred lan-
guage relating to total deaths and COVID-19

deaths among residents of such skilled nursing facili-

2

3

4

5

6 ties and nursing facilities.

7 (¢) CONFIDENTIALITY.—Any information reported

8 under this section that is made available to the publie shall

9 be made so available in a manner that protects the identity
10 of residents of skilled nursing facilities and nursing: facili-
11 ties.
12 (d) IMPLEMENTATION.—The Secretary may imple-
13 ment the provisions of this section be program instruction

14. or otherwise.

15 FLOOR ON THE MEDICARE AREA WAGE INDEX FOR

16 HOSPITALS IN ALL-URBAN STATES

17 SEC. 380212.

18 (a) IN GENERAL.—Section 1886(d)(3)(E) of the So-

19 cal Security Act (42 U.S.C. 1895ww(d)(3)(E)) is amend-

20 ed—

21 (1) in clause (i), in the first sentence, by strik-

22 ing “or (ai)? and inserting “, (i), or (iv)”; and

23 (2) by adding at the end the following new

24 clause:

25 “Gv) FLOOR ON AREA WAGE INDEX

26 FOR HOSPITALS IN ALL-URBAN STATES.—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002675
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 121 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

371

1 “(J) IN GENERAL.—For  dis-
2 charges occurring on or after October
3 1, 2021, the area wage index applica-
4 ble under this subparagraph to any
5 hospital in an all-urban State (as de-
6 fined in subclause (IV)) may not be
7 less than the minimum area wage
8 index for the fiseal year for hospitals
9 in that State, as established under
10 subelause (II).

11 “(7T) MINIMUM AREA WAGE
12 INDEX.—F'or purposes of subclause
13 (1), the Seeretary shall establish a
14 minimum area wage index for a fiscal
15 year for hospitals in each all-urban
16 State using the methodology described
17 in section 412.64(h)(4) of title 42,
18 Code of Federal Regulations, as in ef-
19 feet for fiseal year 2018.
20 “(J1T) WAIVING BUDGET NEU-
21 TRALITY.—Pursuant to the fifth sen-
22 tence of clause (i), this subsection
23 shall not be applied in a budget neu-
24 tral manner.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002676
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 122 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

372

1 “(TV) ALL-URBAN STATE DE-

2 FINED.—In this clause, the term ‘all-

3 urban State’ means a State in which

4 there are no rural areas (as defined in

5 paragraph (2)(D)) or a State in which

6 there are no hospitals classified as

7 rural under this section.”’,

8 (b) WAIVING BUDGET NEUTRALITY.—

9 (1) TECHNICAL AMENDATORY CORRECTION.—
10 Section 10324(a)(2) of Public Law 111-148 is
11 amended by striking “third sentence” and inserting
12 “fifth sentence’.

13 (2) WAIVER.—Section 1886(d)(3)(E)() of the
14 Social Security Act (42 U.S.C. 1395ww(d)(38)(E)G))
15 is amended, in the fifth sentence
16 (A) by striking “and the amendments” and
17 inserting “‘, the amendments”; and
18 (B) by inserting “, and the amendments
19 made by section 30212 of the HEROES Act”
20 after “Care Act”’.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002677
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 123 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

373
1 TITLE WI—PRIVATE INSURANCE PROVISIONS
2 Subtitle A—Health Plans
3 SPECIAL ENROLLMENT PERIOD THROUGH EXCHANGES;
4 FEDERAL EXCHANGE OUTREACH AND EDUCATIONAL
5 ACTIVITIES
6 SEC. 30301.
7 (a) SPECIAL ENROLLMENT PERIOD THROUGH EX-
8 CHANGES.—Section 1311(¢) of the Patient Protection and
9 Affordable Care Act (42 U.S.C. 18031(¢)) is amended—
10 (1) in paragraph (6)—
il (A) in subparagraph (C), by striking at the
12 end “and”;
13 (B) in subparagraph (D), by striking at
14 the end the period and inserting “; and’; and
15 (C) by adding at the end the following new
16 subparagraph:
17 ‘(E) subject to subparagraph (B) of para-
18 eraph (8), the special enrollment period de-
19 seribed in subparagraph (A) of such para-
20 eraph.”’; and
21 (2) by adding at the end the following new
22 paragraph:
23 (8) SPECIAL ENROLLMENT PERIOD FOR CER-
24 TAIN PUBLIC HEALTH EMERGENCY.—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002678
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 124 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

374

1 “(A) IN GENERAL.—The Secretary shall,
2 subject to subparagraph (B), require an Ex-
3 change to provide—

4 “G) for a special enrollment period
5 during the emergency period deseribed in
6 section 1135(g)(1)(B) of the Social Secu-
7 rity Act

8 “(I) which shall begin on the
9 date that is one week after the date of
10 the enactment of this paragraph and
il which, in the case of an Exchange es-
12 tablished or operated by the Secretary
13 within a State pursuant to section
14 1321(e), shall be an 8-week period;
15 and

16 “(I) during which any individual
17 who is otherwise eligible to enroll in a
18 qualified health plan through the Ex-
19 change may enroll in such a qualified
20 health plan; and
21 Gi) that, in the case of an individual
22 who enrolls in a qualified health plan
23 through the Exchange during such enroll-
24 ment period, the coverage period under
25 such plan shall begin, at the option of the

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002679
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 125 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

3795

1 individual, on April 1, 2020, or on the first
2 day of the month following the day the in-
3 dividual selects a plan through such special
4 enrollment period.

5 ‘“(B) EXCEPTION.—The requirement of
6 subparagraph (A) shall not apply to a State-op-
7 erated or State-established Exchange if such
8 Exchange, prior to the date of the enactment of
9 this paragraph, established or otherwise pro-
10 vided for a special enrollment period to address
11 access to coverage under qualified health plans
12 offered through such Exchange during the
13 emergency period deseribed in — section
14 1135(g)(1)(B) of the Social Security Act.”.
15 (b) FEDERAL EXCHANGE OUTREACH AND EDU-
16 CATIONAL ACTIVITIES.—Section 1321(e) of the Patient

 

—
~

Protection and Affordable Care Act (42 U.S.C. 18041(@))

18 is amended by adding at the end the following new para-
19 graph:

20 “(3) OUTREACH AND EDUCATIONAL ACTIVI-
21 TIES.—

22 “(A) IN GENERAL.—In the case of an Ex-
23 change established or operated by the Secretary
24 within a State pursuant to this subsection, the
25 Secretary shall carry out outreach and edu-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002680
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 126 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

376
1 cational activities for purposes of informing po-
2 tential enrollees in qualified health plans offered
3 through the Exchange of the availability of cov-
4 erage under such plans and financial assistance
5 for coverage under such plans. Such outreach
6 and educational activities shall be provided in a
7 manner that is culturally and linguistically ap-
8 propriate to the needs of the populations being
9 served by the Exchange (including hard-to-
10 reach populations, such as racial and sexual mi-
11 norities, limited English proficient populations,
12 and young adults).
13 ‘(B) LIMITATION ON USE OF FUNDS.—No
14 funds appropriated under this paragraph shall
15 be used for expenditures for promoting non-
16 ACA compliant health insurance coverage.
17 “(C) NON-ACA COMPLIANT HEALTH IN-
18 SURANCE COVERAGE.—For purposes of sub-
19 paragraph (B):
20 “G) The term ‘non-ACA compliant
21 health insurance coverage’ means health
22 insurance coverage, or a group health plan,
23 that is not a qualified health plan.
24 Gi) Such term includes the following:
25 “(I) An association health plan.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002681
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 127 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

B77

1 “(JI) Short-term limited duration

2 insurance.

3 “(D) FuNpING.—There are appropriated,

4 out of any funds in the Treasury not otherwise

5 appropriated, $25,000,000, to remain available

6 until expended—

7 “G) to carry out this paragraph;

8 and—

9 “Gi) at the diseretion of the See-
10 retary, to carry out section 1311(), with
il respect to an Exchange established or op-
12 erated by the Secretary within a State pur-
13 suant to this subsection.”’.

14 (ce) IMPLEMENTATION.—The Secretary of Health and
15 Human Services may implement the provisions of (includ-

—
on

ing amendments made by) this section through subregu-

—
~

latory guidance, program instruction, or otherwise.

i
CO

EXPEDITED MEETING OF ACIP FOR COVID—19 VACCINES

=
\O

SEC. 30802.

i)
©

(a) IN GENERAL.—Notwithstanding section 3091 of

bo
pom

the 21st Century Cures Act (21 U.S.C. 360bbb—4 note),

bo
N

the Advisory Committee on Immunization Practices shall

ho
Qo

meet and issue a recommendation with respect to a vac-

ho
aN

cine that is intended to prevent or treat COVID-19 not

No
in

later than 15 business days after the date on which such

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002682
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 128 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

378

—_

vaccine is heensed under section 351 of the Public Health
Service Act (42 U.S.C. 262).

(b) DEFINITION.—In this section, the term “Advisory
Committee on Immunization Practices’ means the Advi-
sory Committee on Immunization Practices established by
the Seeretary of Health and Human Services pursuant to
section 222 of the Public Health Service Act (42 U.S.C.

217a), acting through the Director of the Centers for Dis-

oO Aa aN DH OD SP WH Ld

ease Control and Prevention.

—
©

COVERAGE OF COVID—19 RELATED TREATMENT AT NO

—
—

COST SHARING

—_
bo

SEC. 30303.

poh
Qe

(a) IN GENERAL.—A group health plan and a health

—
is

msurance issuer offering group or individual health insur-

—
Gn

ance coverage (including a grandfathered health plan (as

—
om

defined in section 1251(e) of the Patient Protection and

i
~]

Affordable Care Act)) shall provide coverage, and shall not

i
CO

impose any cost sharing (including deductibles, copay-

i
\O

ments, and coinsurance) requirements, for the following

i)
©

items and services furnished during any portion of the

bo
pom

emergency period defined in paragraph (1)(B) of section

bo
N

1135(g) of the Social Security Act (42 U.S.C. 1320b-

ho
Qo

5(2)) beginning on or after the date of the enactment of

ho
aN

this Act:

No
in

(1) Medieally necessary items and services (in-

26 eluding in-person or telehealth visits in which such

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002683
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 129 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

379

1 items and services are furnished) that are furnished
2 to an individual who has been diagnosed with (or
3 after provision of the items and services is diagnosed
4 with) COVID-19 to treat or mitigate the effects of
5 COVID-19.

6 (2) Medically necessary items and services (in-
7 cluding in-person or telehealth visits in which such
8 items and services are furnished) that are furnished
9 to an individual who is presumed to have COVID-—
10 19 but is never diagnosed as such, if the following
11 conditions are met:

12 (A) Such items and services are furnished
13 to the individual to treat or mitigate the effects
14 of COVID-19 or to mitigate the impact of
15 COVID-19 on society.

16 (B) Health care providers have taken ap-
17 propriate steps under the circumstances to
18 make a diagnosis, or confirm whether a diag-
19 nosis was made, with respect to such individual,
20 for COVID-19, if possible.
21 (b) ITEMS AND SERVICES RELATED TO COVID-

22 19.—For purposes of this section—

23 (1) not later than one week after the date of

24 the enactment of this section, the Secretary of

25 Health and Human Services, Secretary of Labor,
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002684
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 130 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

380

1 and Seeretary of the Treasury shall jointly issue
2 guidance specifying applicable diagnoses and medi-
3 cally necessary items and_= services related to
4 COVID-19; and

5 (2) such items and services shall include all
6 items or services that are relevant to the treatment
7 or mitigation of COVID-19, regardless of whether
8 such items or services are ordinarily covered under
9 the terms of a group health plan or group or indi-
10 vidual health insurance coverage offered by a health
11 insurance issuer.

12 (¢) ENFORCEMENT.—

13 (1) APPLICATION WITH RESPECT TO PHSA,
14 ERISA, AND IRC.—The provisions of this section
15 shall be applied by the Secretary of Health and
16 Human Services, Secretary of Labor, and Secretary
17 of the Treasury to group health plans and health in-
18 surance issuers offering group or imdividual health
19 insurance coverage as if included in the provisions of
20 part A of title XXVII of the Public Health Service
21 Act, part 7 of the Employee Retirement Income Se-
22 eurity Act of 1974, and subchapter B of chapter 100
23 of the Internal Revenue Code of 1986, as applicable.
24 (2) PRIVATE RIGHT OF ACTION.—An individual
25 with respect to whom an action is taken by a group

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002685
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 131 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

O81

—_

health plan or health insurance issuer offering group
or individual health insurance coverage in violation
of subsection (a) may commence a. civil action
against the plan or issuer for appropriate relief. The
previous sentence shall not be construed as limiting
any enforcement mechanism otherwise applicable
pursuant to paragraph (1).

(d) IMPLEMENTATION.—The Secretary of Health and

oO Aa aN DH OD SP WH Ld

Human Services, Secretary of Labor, and Secretary of the

=
©

Treasury may implement the provisions of this section

—
—

through sub-regulatory guidance, program instruction or

=
No

otherwise.

—"
On

(e) TERMS.—The terms “group health plan’’; “health

—
fs

insurance issuer’; “group health insurance coverage’, and

—"
ws

“individual health insurance coverage’ have the meanings

oooh,
oN

given such terms in section 2791 of the Public Health

—_
~

Service Act (42 U.S.C. 300ge-91), section 733 of the Em-

6

ployee Retirement Income Security Act of 1974 (29

peek
Oo Cc

U.S.C. 1191b), and section 9832 of the Internal Revenue

No
OQ

Code of 1986, as applicable.

21 REQUIRING PRESCRIPTION DRUG REFILL NOTIFICATIONS

22 DURING EMERGENCIES

23 SEC. 30304.

24 (a) ERISA.—

25 (1) IN GENERAL.—Subpart B of part 7 of sub-

26 title B of title I of the Employee Retirement Income
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002686
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 132 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

382
Security Act of 1974 (29 U.S.C. 1185 et seq.) is

—_

amended by adding at the end the following new sec-
tion:
“SEC. 716. PROVISION OF PRESCRIPTION DRUG REFILL NO-
TIFICATIONS DORING EMERGENCIES.
(a) IN GENERAL.—A group health plan, and a
health insurance issuer offering health insurance coverage

im connection with a group health plan, that provides bene-

oO Aa aN DH OD SP WH Ld

fits for preseription drugs under such plan or such c¢ov-

i
©

erage shall provide to each participant or beneficiary

poe,
—

under such plan or such coverage who resides in an emer-

i
No

gency area during an emergency period—

13 (1) not later than 5 business days after the
14 date of the beginning of such period with respect to
15 such area (or, the case of the emergency period de-
16 seribed in section 30304(d)(2) of the HEROES Act,
17 not later than 5 business days after the date of the
18 enactment of this section), a notification (written in
19 a manner that is clear and understandable to the av-
20 erage participant or beneficiary) —

21 (A) of whether such plan or coverage will
22 waive, during such period with respect to such
23 a participant or beneficiary, any time restric-
24 tions under such plan or coverage on any au-
25 thorized refills for such drugs to enable such re-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002687
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 133 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

383

1 fills in advance of when such refills would oth-
2 erwise have been permitted under such plan or
3 coverage; and

4 ‘‘(B) in the case that such plan or coverage
5 will waive such restrictions during such period
6 with respect to such a participant or bene-
7 ficiary, that contains information on how such
8 a participant or beneficiary may obtain such a
9 refill; and
10 (2) in the ease such plan or coverage elects to
11 so waive such restrictions during such period with
12 respect to such a participant or beneficiary after the
13 notification described in paragraph (1) has been pro-
14 vided with respect to such period, not later than 5
15 business days after such election, a notification of
16 such election that contams the information deseribed
17 in subparagraph (B) of such paragraph.

18 ‘“(b) EMERGENCY AREA; EMERGENCY PERIOD.—For
19 purposes of this section, an ‘emergency area’ iS a geo-

20 graphical area in which, and an ‘emergency period’ is the
21 period during which, there exists—
22 (1) an emergency or disaster declared by the
23 President pursuant to the National Emergencies Act
24 or the Robert T. Stafford Disaster Relief and Emer-
25 gency Assistance Act; and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002688
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 134 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

384
1 (2) a public health emergency declared by the
Secretary pursuant to section 319 of the Public
Health Service Act.”.
(2) CLERICAL AMENDMENT.—The table of con-
tents of the Employee Retirement Income Security

Act. of 1974 is amended by inserting after the item

a DS OH BP WH bo

relating to section 714 the following:

“Sec. 715. Additional market reforms.
“Sec. 716. Provision of prescription drug refill notifications during emer-
gencies.’’.

8 (b) PHSA.—Subpart I of part A of title XXVIT of
9 the Public Health Service Act (42 U.S.C. 300ge-11 et
10 seq.) is amended by adding at the end the following new
11 seetion:
12 “SEC. 2730. PROVISION OF PRESCRIPTION DRUG REFILL
13 NOTIFICATIONS DURING EMERGENCIES.
14 (a) IN GENERAL.—A group health plan, and a
15 health insurance issuer offering group or individual health
16 insurance coverage, that provides benefits for prescription
17 drugs under such plan or such coverage shall provide to
18 each participant, beneficiary, or enrollee enrolled under
19 such plan or such coverage who resides in an emergency

20 area during an emergency period—

21 (1) not later than 5 business days after the

22 date of the beginning of such period with respect to

23 such area (or, the case of the emergency period de-

24 seribed in section 30304(d)(2) of the HEROES Act,
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002689
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 135 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

385

1 not later than 5 business days after the date of the

2 enactment of this section), a notification (written in

3 a manner that is clear and understandable to the av-
4 erage participant, beneficiary, or enrollee) —

5 (A) of whether such plan or coverage will

6 waive, during such period with respect to such

7 a participant, beneficiary, or enrollee, any time

8 restrictions under such plan or coverage on any

9 authorized refills for such drugs to enable such
10 refills in advance of when such refills would
11 otherwise have been permitted under such plan
12 or coverage; and

13 ‘*(B) in the case that such plan or coverage
14 will waive such restrictions during such period
15 with respect to such a participant, beneficiary,
16 or enrollee, that contains information on how
17 such a participant, beneficiary, or enrollee may
18 obtain such a refill; and

19 (2) in the ease such plan or coverage elects to
20 so waive such restrictions during such period with
21 respect to such a participant, beneficiary, or enrollee
22 after the notification deseribed in paragraph (1) has
23 been provided with respect to such period, not later
24 than 5 business days after such election, a notifica-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002690
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 136 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

386
1 tion of such election that contains the information
2 deseribed in subparagraph (B) of such paragraph.
3 “(b) EMERGENCY AREA; EMERGENCY PERIOD.—For
4 purposes of this section, an ‘emergency area’ iS a geo-
5 graphical area in which, and an ‘emergency period’ is the
6 period during which, there exists—
7 (1) an emergency or disaster declared by the
8 President pursuant to the National Emergencies Act
9 or the Robert T. Stafford Disaster Relief and Emer-
10 gency Assistance Act; and
11 (2) a public health emergency declared by the
12 Seeretary pursuant to section 319.”.
13 (ec) IRC.—
14 (1) IN GENERAL.—Subchapter B of chapter
15 100 of the Internal Revenue Code of 1986 is amend-
16 ed by adding at the end the following new section:

17 “SEC. 9816. PROVISION OF PRESCRIPTION DRUG REFILL
18 NOTIFICATIONS DURING EMERGENCIES.

19 (a) IN GENERAL.—A group health plan that pro-
20 vides benefits for preseription drugs under such plan shall
21 provide to each participant or beneficiary enrolled under
22 such plan who resides in an emergency area during an
23 emergency period, not later than 5 business days after the
24 date of the beginning of such period with respect to such

25 area (or, the case of the emergency period described in

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002691
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 137 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

B87

1 seetion 30804(d)(2) of the HEROES Act, not later than
2 5 business days after the date of the enactment of this
3 section)—

4 (1) a notification (written in a manner that is
5 clear and understandable to the average participant
6 or beneficiary)—

7 (A) of whether such plan will waive, dur-
8 ing such period with respect to such a partici-
9 pant or beneficiary, any time restrictions under
10 such plan on any authorized refills for such
11 drugs to enable such refills in advance of when
12 such refills would otherwise have been per-
13 mitted under such plan; and

14 ‘“(B) in the case that such plan will waive
15 such restrictions during such period with re-
16 spect to such a participant or beneficiary, that
17 contains information on how such a participant
18 or beneficiary may obtain such a refill; and

19 (2) in the ease such plan elects to so waive
20 such restrictions during such period with respect to
21 such a participant or beneficiary after the notifica-
22 tion deseribed in paragraph (1) has been provided
23 with respect to such period, not later than 5 busi-
24 ness days after such election, a notification of such

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002692
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 138 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

388

1 election that contains the information deseribed in
2 subparagraph (B) of such paragraph.

3 “(b) EMERGENCY AREA; EMERGENCY PERIOD.—For
4 purposes of this section, an ‘emergency area’ iS a geo-
5 graphical area in which, and an ‘emergency period’ is the
6 period during which, there exists—

7 (1) an emergency or disaster declared by the
8 President pursuant to the National Emergencies Act
9 or the Robert T. Stafford Disaster Relief and Emer-
10 gency Assistance Act; and
11 (2) a public health emergency declared by the
12 Seeretary pursuant to section 319 of the Public
13 Health Service Act.”.
14 (2) CLERICAL AMENDMENT.—The table of sec-
15 tions for subchapter B of chapter 100 of the Inter-
16 nal Revenue Code of 1986 is amended by adding at
17 the end the following new item:

“Sec. 9816. Provision of prescription drug refill notifications during emer-
gencies.’’.

18 (d) EFFECTIVE DATE.—The amendments made by

19 this section shall apply with respect to—

20 (1) emergency periods beginning on or after the

21 date of the enactment of this Act; and

22 (2) the emergency period relating to the public

23 health emergeney declared by the Secretary of

24 Health and Human Services pursuant to section 319
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002693
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 139 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

389
1 of the Public Health Service Act on January 31,
2 2020, entitled “Determination that a Public Health
3 Emergency Exists Nationwide as the Result of the
4 2019 Novel Coronavirus”.
5 IMPROVEMENT OF CERTAIN NOTIFICATIONS PROVIDED TO
6 QUALIFIED BENEFICIARIES BY GROUP HEALTH
7 PLANS IN THE CASE OF QUALIFYING EVENTS
8 SEC. 30305.
9 (a) EMPLOYEE RETIREMENT INCOME SECURITY ACT
10 oF 1974.—
11 (1) IN GENERAL.—NSection 606 of the Employee
12 Retirement Income Security Act of 1974 (29 U.S.C.
13 1166) is amended—
14 (A) in subsection (a)(4), in the matter fol-
15 lowing subparagraph (B), by striking “under
16 this subsection” and inserting “under this part
17 im accordance with the notification requirements
18 under subsection (¢)’’; and
19 (B) in subsection (¢)—
20 Gi) by striking “For purposes of sub-
21 section (a)(4), any notification”? and insert-
22 ing “‘For purposes of subsection (a)(4)—
23 (1) anv notification’;
24 (ii) by striking ‘*, whichever is applica-
25 ble, and any such notification” and insert-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002694
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 140 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

390

1 ing ‘‘of subsection (a), whichever is appli-
2 cable;

3 (2) any such notification”; and

4 (iii) by striking “such notification is
5 made” and inserting “such notification is
6 made; and

7 (3) any such notification shall, with respect to
8 each qualified beneficiary with respect to whom such
9 notification is made, include information regarding
10 any Exchange established under title I of the Pa-
11 tient Protection and Affordable Care Act through
12 which such a qualified beneficiary may be eligible to
13 enroll in a qualified health plan (as defined in sec-
14 tion 1301 of the Patient Protection and Affordable
15 Care Act), including—

16 “(A) the publicly accessible Internet
17 website address for such Exchange;

18 “(B) the publicly accessible Internet
19 website address for the Find Local Help direc-
20 tory maintained by the Department of Health
21 and Human Services on the healthcare.gov
22 Internet website (or a successor website);
23 “(C) a elear explanation that—
24 ‘“G) an individual who is eligible for
25 continuation coverage may also be eligible

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002695
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 141 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

391

1 to enroll, with financial assistance, in a
2 qualified health plan offered through such
3 Exchange, but, in the case that such indi-
4 vidual elects to enroll in such continuation
5 coverage and subsequently elects to termi-
6 nate such continuation coverage before the
7 period of such continuation coverage ex-
8 pires, such individual will not be eligible to
9 enroll in a qualified health plan offered
10 through such Exchange during a_ special
11 enrollment period; and

12 ‘““(4i) an individual who elects to enroll
13 in continuation coverage will remain eligi-
14 ble to enroll in a qualified health plan of-
15 fered through such Exchange during an
16 open enrollment period and may be eligible
17 for financial assistance with respect to en-
18 rolling in such a qualified health plan;

19 ‘(D) information on consumer protections
20 with respect to enrolling in a qualified health
21 plan offered through such Exchange, including
22 the requirement for such a qualified health plan
23 to provide coverage for essential health benefits
24 (as defined in section 1302(b) of the Patient
25 Protection and Affordable Care Act) and the re-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002696
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 142 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

392

1 quirements applicable to such a qualified health
2 plan under part A of title XXVII of the Public
3 Health Service Act; and

4 “(E) information on the availability of fi-
5 nancial assistance with respect to enrolling in a
6 qualified health plan, including the maximum
7 income limit for eligibility for a premium tax
8 eredit under section 36B of the Internal Rev-
9 enue Code of 1986.”.

10 (2) EFFECTIVE DATE.—The amendments made
11 by paragraph (1) shall apply with respect to quali-
12 fying events occurring on or after the date that is
13 14 days after the date of the enactment of this Act.
14 (b) PuBLIC HEALTH SERVICE ACT.—

15 (1) IN GENERAL.—Section 2206 of the Public
16 Health Service Act (42 U.S.C. 300bb—6) is amend-
17 ed—

18 (A) by striking “In accordance” and in-
19 serting the following:
20 (a) IN GENERAL.—In accordance”’;
21 (B) by striking “of such beneficiary’s
22 rights under this subsection” and inserting “‘of
23 such beneficiary’s rights under this title in ac-
24 cordance with the notification requirements
25 under subsection (b)’’; and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002697
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 143 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

393

1 (C) by striking “For purposes of para-
2 eraph (4),” and all that follows through “such
3 notification is made.” and inserting the fol-
4 lowing:

5 “(b) RULES RELATING TO NOTIFICATION OF QUALI-
6 FIED BENEFICIARIES BY PLAN ADMINISTRATOR.—For
7 purposes of subsection (a)(4)—

8 (1) any notification shall be made within 14
9 days of the date on which the plan administrator is
10 notified under paragraph (2) or (38) of subsection
11 (a), whichever is applicable;

12 (2) any such notification to an individual who
13 is a qualified beneficiary as the spouse of the cov-
14 ered employee shall be treated as notification to all
15 other qualified beneficiaries residing with such
16 spouse at the time such notification is made; and

17 (3) any such notification shall, with respect to
18 each qualified beneficiary with respect to whom such
19 notification is made, include information regarding
20 any Exchange established under title I of the Pa-
21 tient Protection and Affordable Care Act through
22 which such a qualified beneficiary may be eligible to
23 enroll in a qualified health plan (as defined in sec-
24 tion 1301 of the Patient Protection and Affordable
25 Care Act), including—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002698
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 144 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

394

1 (A) the publicly accessible Internet

2 website address for such Exchange;

3 ‘“(B) the publicly accessible Internet

4 website address for the Find Local Help direc-

5 tory maintamed by the Department of Health

6 and Human Services on the healthcare.gov

7 Internet website (or a successor website);

8 “(C) a elear explanation that—

9 “G) an individual who is eligible for
10 continuation coverage may also be eligible
11 to enroll, with financial assistance, in a
12 qualified health plan offered through such
13 Exchange, but, in the case that such indi-
14 vidual elects to enroll in such continuation
15 coverage and subsequently elects to termi-
16 nate such continuation coverage before the
17 period of such continuation coverage ex-
18 pires, such individual will not be eligible to
19 enroll in a qualified health plan offered
20 through such Exchange durmg a special
21 enrollment period; and
22 Gi) an individual who elects to enroll
23 in continuation coverage will remain eligi-
24 ble to enroll in a qualified health plan of-
25 fered through such Exchange during an

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002699
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 145 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

B95

1 open enrollment period and may be eligible
2 for financial assistance with respect to en-
3 rolling in such a qualified health plan;

4 ‘“(D) information on consumer protections
5 with respect to enrolling in a qualified health
6 plan offered through such Exchange, including
7 the requirement for such a qualified health plan
8 to provide coverage for essential health benefits
9 (as defined in section 13802(b) of the Patient
10 Protection and Affordable Care Act) and the re-
11 quirements applicable to such a qualified health
12 plan under part A of title XXVU; and

13 “(E) information on the availability of fi-
14 nancial assistance with respect to enrolling in a
15 qualified health plan, including the maximum
16 income limit for eligibility for a premium tax
17 eredit under section 36B of the Internal Rev-
18 enue Code of 1986.”.

19 (2) EFFECTIVE DATE.—The amendments made
20 by paragraph (1) shall apply with respect to quali-
21 fying events occurring on or after the date that is
22 14 days after the date of the enactment of this Act.
23 (¢) INTERNAL REVENUE CODE OF 1986.—
24 (1) IN GENERAL.—Section 4980B(f)(6) of the
25 Internal Revenue Code of 1986 is amended—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002700
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 146 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

396

1 (A) in subparagraph (D)—
2 Gi) i clause (i), by striking “‘under
3 subparagraph (C)” and inserting ‘“‘under
4 clause (i1i1)’’; and
5 (ii) by redesignating clauses (i) and
6 (ii) as subelauses (1) and (II), respectively,
7 and moving the margin of each such sub-
8 clause, as so redesignated, 2 ems to the
9 night;
10 (B) by redesignating subparagraphs (A)
11 through (D) as clauses (i) through (iv), respec-
12 tively, and moving the margin of each such
13 clause, as so redesignated, 2 ems to the right;
14 (C) by striking “In accordance” and in-
15 serting the following:
16 (A) IN GENERAL.—In accordance”;
17 (D) by inserting after “of such bene-
18 ficiary’s rights under this subsection” the fol-
19 lowing: “in accordance with the notification re-
20 quirements under subparagraph (C)”; and
21 (E) by striking “The requirements of sub-
22 paragraph (B)” and all that follows through
23 “such notification is made.” and inserting the
24 following:

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002701
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 147 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

B97
1 “(B) ALTERNATIVE MEANS OF COMPLI-
2 ANCE WITH REQUIREMENT FOR NOTIFICATION
3 OF MULTIEMPLOYER PLANS BY EMPLOYERS.—
4 The requirements of subparagraph (A)(ii) shall
5 be considered satisfied in the case of a multiem-
6 ployer plan in connection with a qualifying
7 event described in paragraph (3)(B) if the plan
8 provides that the determination of the occur-
9 renee of such qualifying event will be made by
10 the plan administrator.
11 “(C) RULES RELATING TO NOTIFICATION
12 OF QUALIFIED BENEFICIARIES BY PLAN ADMIN-
13 ISTRATOR.—F’or purposes of subparagraph
14 (A) (iv) —
15 “G) any notification shall be made
16 within 14 days (or, in the case of a group
17 health plan which is a multiemployer plan,
18 such longer period of time as may be pro-
19 vided in the terms of the plan) of the date
20 on which the plan administrator is notified
21 under clause (i) or (ii) of subparagraph
22 (A), whichever is applicable;
23 Gi) any such notification to an indi-
24 vidual who is a qualified beneficiary as the
25 spouse of the covered employee shall be
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002702
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 148 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

398

1 treated as notification to all other qualified
2 beneficiaries residing with such spouse at
3 the time such notification is made; and

4 “Gi) any such notification shall, with
5 respect to each qualified beneficiary with
6 respect to whom such notification is made,
7 include information regarding any Ex-
8 change established under title I of the Pa-
9 tient Protection and Affordable Care Act
10 through which such a qualified beneficiary
11 may be eligible to enroll in a qualified
12 health plan (as defined in section 1301 of
13 the Patient Protection and Affordable Care
14 Act), including—

15 (I) the publicly accessible Inter-
16 net website address for such Ex-
17 change;

18 “(I) the publicly aecessible
19 Internet website address for the Find
20 Local Help directory maintained by
21 the Department of Health and
22 Human Services on the healthcare.gov
23 Internet website (or a successor
24 website);
25 “(1T) a clear explanation that—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002703
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 149 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

399

1 ‘“‘(aa) an individual who is
2 eligible for contmuation coverage
3 may also be eligible to enroll,
4 with financial assistance, in a
5 qualified health plan offered
6 through such Exchange, but, in
7 the case that such individual
8 eleets to enroll in such continu-
9 ation coverage and subsequently
10 elects to terminate such continu-
11 ation coverage before the period
12 of such continuation coverage ex-
13 pires, such individual will not be
14 eligible to enroll in a qualified
15 health plan offered through such
16 Exchange during a special enroll-
17 ment period; and

18 “(bb) an individual who
19 elects to enroll in continuation
20 coverage will remain eligible to
21 enroll in a qualified health plan
22 offered through such Exchange
23 during an open enrollment period
24 and may be eligible for financial
25 assistance with respect to enroll-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002704
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 150 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

400

1 ing in such a qualified health
2 plan;

3 “(TV) information on consumer
4 protections with respect to enrolling in
5 a qualified health plan offered
6 through such Exchange, including the
7 requirement for such a qualified
8 health plan to provide coverage for es-
9 sential health benefits (as defined in
10 section 1302(b) of the Patient Protec-
11 tion and Affordable Care Act) and the
12 requirements applicable to such a
13 qualified health plan under part A of
14 title XAVIT of the Public Health
15 Service Act; and

16 “(V) information on the avail-
17 ability of financial assistance with re-
18 spect to enrolling in a qualified health
19 plan, including the maximum income
20 limit for eligibility for a premium tax
21 eredit under section 36B.”.
22 (2) EFFECTIVE DATE.—The amendments made
23 by paragraph (1) shall apply with respect. to quali-
24 fying events occurring on or after the date that is
25 14 days after the date of the enactment of this Act.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002705
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 151 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

401
1 (d) MopEL Notices.—Not later than 14 days after
2 the date of the enactment of this Act, the Secretary of
3 the Labor, in consultation with the Secretary of the Treas-
4 ury and the Secretary of Health and Human Services,
5 shall—
6 (1) update the model Consolidated Omnibus
7 Budget Reconciliation Act of 1985 (referred to in
8 this subsection as “COBRA’’) continuation coverage
9 general notice and the model COBRA continuation
10 coverage election notice developed by the Secretary
il of Labor for purposes of facilitating compliance of
12 eroup health plans with the notification require-
13 ments under section 606 of the Employee Retire-
14 ment Income Security Act of 1974 (29 U.S.C. 1166)
15 to include the information described in paragraph
16 (3) of subsection (ce) of such section 606, as added
17 by subsection (a)(1);
18 (2) provide an opportunity for consumer testing
19 of each such notice, as so updated, to ensure that
20 each such notice is clear and understandable to the
21 average participant or beneficiary of a group health
22 plan; and
23 (3) rename the model COBRA continuation
24 coverage general notice and the model COBRA con-
25 tinuation coverage election notice as the “model
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002706
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 152 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

402
1 COBRA continuation coverage and Affordable Care
2 Act coverage general notice’ and the “model
3 COBRA continuation coverage and Affordable Care
4 Act. coverage election notice”, respectively.
5 SOONER COVERAGE OF TESTING FOR COVID-19
6 SEC. 30806.
7 Section 6001(a) of division F of the Families First
8 Coronavirus Response Act (42 U.S.C. 1320b-5 note) is
9 amended by striking “beginning on or after” and inserting

10 “beginning before, on, or after’.

11 Subtitle B—Worker Health Coverage Protection

12 SHORT TITLE

13 SEC. 30311.

14 This subtitle may be cited as the “Worker Health

15 Coverage Protection Act”’.

16 PRESERVING HEALTH BENEFITS FOR WORKERS
17 SEC. 30312.
18 (a) PREMIUM ASSISTANCE FOR COBRA CONTINU-

19 ATION COVERAGE AND FURLOUGHED CONTINUATION

20 COVERAGE FOR INDIVIDUALS AND THEIR FAMILIES.—

 

 

21 (1) PROVISION OF PREMIUM ASSISTANCE.

22 (A) REDUCTION OF PREMIUMS  PAY-

23 ABLE.

24 GQ) COBRA CONTINUATION  COV-

25 ERAGE.—In the case of any premium for a

26 period of coverage during the period begin-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002707
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 153 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

403

1 ning on Mareh 1, 2020, and ending on
2 January 31, 2021 for COBRA continu-
3 ation coverage with respect to any assist-
4 ance eligible individual described in para-
5 graph (3)(A), such individual shall be
6 treated for purposes of any COBRA con-
7 tinuation provision as having paid the
8 amount of such premium if such individual
9 pays (and any person other than such indi-
10 vidual’s employer pays on behalf of such
11 individual) O pereent of the amount of
12 such premium owed by such individual (as
13 determined without regard to this sub-
14 section).

15 Gi) FURLOUGHED CONTINUATION
16 COVERAGE.—In the case of any premium
17 for a period of coverage during the period
18 beginning on March 1, 2020, and ending
19 on January 31, 2021 for coverage under a
20 eroup health plan with respect to any as-
21 sistance eligible individual deseribed in
22 paragraph (3)(B), such individual shall be
23 treated for purposes of coverage under the
24 plan offered by the plan sponsor in which
25 the individual is enrolled as having paid

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002708
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 154 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

404

1 the amount of such premium if such indi-

2 vidual pays (and any person other than

3 such individual’s employer pays on behalf

4 of such individual) 0 percent of the

5 amount of such premium owed by such in-

6 dividual (as determined without regard to

7 this subsection).

8 (B) PLAN ENROLLMENT OPTION.—

9 Gj) IN GENERAL.—Notwithstanding
10 the COBRA continuation provisions, any
il assistance eligible individual who is en-
12 rolled in a group health plan offered by a
13 plan sponsor may, not later than 90 days
14 after the date of notice of the plan enroll-
15 ment option described in this subpara-
16 eraph, elect to enroll in coverage under a
17 plan offered by such plan sponsor that is
18 different than coverage under the plan in
19 which such individual was enrolled at the
20 time—

21 (I) in the ease of any assistance

22 eligible individual described in para-

23 eraph (3)(A), the qualifying event

24 specified in section 603(2) of the Em-

25 ployee Retirement Income Security
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002709
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 155 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

405

1 Act of 1974, section 4980B(f)(3)(B)
2 of the Internal Revenue Code of 1986,
3 section 2203(2) of the Public Health
4 Service Act, or section 8905a of title
5 5, United States Code (except for the
6 voluntary termination of such individ-
7 ual’s employment by such individual),
8 occurred, and such coverage shall be
9 treated as COBRA continuation cov-
10 erage for purposes of the applicable
11 COBRA continuation coverage provi-
12 sion; or

13 (II) in the ease of any assistance
14 eligible individual described in para-
15 eraph (3)(B), the furlough period
16 began with respect to such individual.
17 Gi) REQUIREMENTS.—Any assistance
18 eligible individual may elect to enroll in
19 different coverage as deseribed in clause (i)
20 only if—
21 (I) the employer involved has
22 made a determination that such em-
23 plover will permit such assistance eli-
24 sible individual to enroll in different

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002710
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 156 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

406
1 coverage as provided under this sub-
2 paragraph,
3 (II) the premium for such dif-
4 ferent coverage does not exceed the
5 premium for coverage in which such
6 individual was enrolled at the time
7 such qualifying event occurred or im-
8 mediately before such furlough began;
9 (III) the different coverage in
10 which the individual elects to enroll is
11 coverage that is also offered to the ac-
12 tive employees of the employer, who
13 are not in a furlough period, at the
14 time at which such election is made;
15 and
16 (IV) the different coverage in
17 which the individual elects to enroll is
18 not—
19 (aa) coverage that provides
20 only dental, vision, counseling, or
21 referral services (or a combina-
22 tion of such services);
23 (bb) a qualified small em-
24 ployer health reimbursement. ar-
25 rangement (as defined in section
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002711
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 157 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

407

1 9831(d)(2) of the Internal Rev-
2 enue Code of 1986);

3 (ee) a flexible spending ar-
4 rangement (as defined in section
5 106(e)(2) of the Internal Rev-
6 enue Code of 1986); or

7 (dd) benefits that provide
8 coverage for services or treat-
9 ments furnished in an_ on-site
10 medical facility maintained by
11 the employer and that consists
12 primarily of first-aid services,
13 prevention and wellness care, or
14 similar care (or a combination of
15 such care).

16 (C) PREMIUM REIMBURSEMENT.—F or pro-
17 visions providing the payment of such premium,
18 see section 6432 of the Internal Revenue Code
19 of 1986, as added by paragraph (14).
20 (2) LIMITATION OF PERIOD OF PREMIUM AS-
21 SISTANCE.—
22 (A) ELIGIBILITY FOR ADDITIONAL COV-
23 ERAGE.—Paragraph (1)(A) shall not apply with
24 respect. to—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002712
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 158 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

408

1 Gi) any assistance eligible individual
2 deseribed in paragraph (3)(A) for months
3 of coverage beginning on or after the ear-
4 her of—

5 (1) the first date that such indi-
6 vidual is eligible for coverage under
7 any other group health plan (other
8 than coverage consisting of only den-
9 tal, vision, counseling, or referral serv-
10 ices (or a combination thereof), cov-
11 erage under a flexible spending ar-
12 rangement (as defined in section
13 106(e)(2) of the Internal Revenue
14 Jode of 1986), coverage of treatment
15 that is furnished in an on-site medical
16 facility maintained by the employer
17 and that consists primarily of first-aid
18 services, prevention and wellness care,
19 or similar care (or a combination
20 thereof)), or eligible for benefits under
21 the Medicare program under title
22 XVII of the Social Security Act; or
23 (II) the earliest of—
24 (aa) the date following the
25 expiration of the maximum. pe-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002713
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 159 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

409

1 riod of continuation coverage re-
2 quired under the applicable
3 COBRA continuation coverage
4 provision; or

5 (bb) the date following the
6 expiration of the period of con-
7 tinuation coverage allowed under
8 paragraph (4)(B)(i); or

9 (ii) any assistance eligible individual
10 deseribed in paragraph (38)(B) for months
11 of coverage beginning on or after the ear-
12 lier of—

13 (1) the first date that such indi-
14 vidual is eligible for coverage under
15 any other group health plan (other
16 than coverage consisting of only den-
17 tal, vision, counseling, or referral serv-
18 ices (or a combination thereof), cov-
19 erage under a flexible spending ar-
20 rangement (as defined in section
21 106(e)(2) of the Internal Revenue
22 Code of 1986), coverage of treatment
23 that is furnished in an on-site medical
24 facility maintained by the employer
25 and that consists primarily of first-aid

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002714
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 160 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

410

1 services, prevention and wellness care,
2 or similar care (or a combination

3 thereof)), or eligible for benefits under
4 the Medicare program under title

5 XVII of the Social Security Act; or

6 (II) the first date that such indi-
7 vidual is no longer in the furlough pe-

8 riod.

9 (B) NOTIFICATION REQUIREMENT.—Any
10 assistance eligible individual shall notify the
il eroup health plan with respect to which para-
12 graph (1)(A) applies if such paragraph ceases
13 to apply by reason of clause (i)(1) or (i)(1) of
14 subparagraph (A) (as applicable). Such notice
15 shall be provided to the group health plan in
16 such time and manner as may be specified by
17 the Seeretary of Labor.

18 (C) SPECIAL ENROLLMENT PERIOD FOL-

19 LOWING EXPIRATION OF PREMIUM ASSIST-
20 ANCE.—Notwithstanding section 1311 of the
21 Patient Protection and Affordable Care Act (42
22 U.S.C. 18031), the expiration of premium as-
23 sistance pursuant to a limitation specified
24 under subparagraph (A) shall be treated as a
25 qualifying event for which any assistance eligi-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002715
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 161 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

41]

1 ble individual is eligible to enroll in a qualified
2 health plan offered through an Exchange under
3 title I of such Act (42 U.S.C. 18001 et seq.)
4 during a special enrollment period.

5 (3) ASSISTANCE ELIGIBLE INDIVIDUAL.—F or
6 purposes of this section, the term “assistance eligible
7 individual” means, with respect to a period of cov-
8 erage during the period beginning on March 1,
9 2020, and ending on January 31, 2021—

10 (A) any individual that is a qualified bene-
11 ficiary that—

12 (i) is eligible for COBRA eontinuation
13 coverage by reason of a qualifying event
14 specified in section 603(2) of the Employee
15 Retirement Income Security Act of 1974,
16 section 4980B(f)(3)(B) of the Internal
17 Revenue Code of 1986, section 2203(2) of
18 the Public Health Service Act, or section
19 8905a of title 5, United States Code (ex-
20 cept for the voluntary termination of such
21 individual’s employment by such indi-
22 vidual); and
23 (i) elects such coverage; or
24 (B) any covered employee that is in a fur-
25 lough period that remains eligible for coverage

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002716
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 162 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

412

1 under a group health plan offered by the em-
2 ployer of such covered employee.

3 (4) EXTENSION OF ELECTION PERIOD AND EF-
4 FECT ON COVERAGE.—

5 (A) IN GENERAL.—F or purposes of apply-
6 ing section 605(a) of the Employee Retirement
7 Income Security Act of 1974, — section
8 4980B(f)(5)(A) of the Internal Revenue Code
9 of 1986, section 2205(a) of the Public Health
10 Service Act, and section 8905a(e)(2) of title 5,
11 United States Code, in the case of—

12 (i) an individual who does not have an
13 election of COBRA continuation coverage
14 in effect on the date of the enactment of
15 this Act but who would be an assistance el-
16 igible individual described in paragraph
17 (3)(A) if such election were so in effeet; or
18 Gi) an individual who elected COBRA
19 continuation coverage on or after March 1,
20 2020, and discontinued from such coverage
21 before the date of the enactment of this
22 Act,
23 such individual may elect the COBRA continu-
24 ation coverage under the COBRA continuation
25 coverage provisions containing such provisions

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002717
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 163 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

413

1 during the period beginning on the date of the
2 enactment of this Act and ending 60 days after
3 the date on which the notification required
4 under paragraph (7)(C) is provided to sueh in-
5 dividual.

6 (B) COMMENCEMENT OF COBRA CONTINU-
7 ATION COVERAGE.—Any COBRA continuation
8 coverage elected by a qualified beneficiary dur-
9 ing an extended election period under subpara-
10 graph (A)—

il (i) shall apply as if such qualified ben-
12 eficiary had been covered as of the date of
13 a qualifying event specified im _ section
14 603(2) of the Employee Retirement In-
15 come Security Act of 1974, section
16 4980B(f)(3)(B) of the Internal Revenue
17 Code of 1986, section 2203(2) of the Pub-
18 lic Health Service Act, or section 8905a of
19 title 5, United States Code, except for the
20 voluntary termination of such beneficiary’s
21 employment by such beneficiary, that oc-
22 curs no earlier than March 1, 2020 (Gn-
23 cluding the treatment of premium pay-
24 ments under paragraph (1)(A) and any

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002718
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 164 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

414

1 cost-sharing requirements for items and

2 services under a group health plan); and

3 (i) shall not extend beyond the period

4 of COBRA continuation coverage that

5 would have been required under the appli-

6 cable COBRA continuation coverage provi-

7 sion if the coverage had been elected as re-

8 quired under such provision.

9 (5) EXPEDITED REVIEW OF DENIALS OF PRE-
10 MIUM ASSISTANCE.—In any case in which an indi-
11 vidual requests treatment as an assistance eligible
12 individual described in subparagraph (A) or (B) of
13 paragraph (3) and is denied such treatment by the
14 group health plan, the Secretary of Labor (or the
15 Secretary of Health and Human Services in connec-
16 tion with COBRA continuation coverage which is
17 provided other than pursuant to part 6 of subtitle B
18 of title I of the Employee Retirement Income Secu-
19 rity Act of 1974), in consultation with the Secretary
20 of the Treasury, shall provide for expedited review of
21 such denial. An individual shall be entitled to such
22 review upon application to such Secretary in such
23 form and manner as shall be provided by such Sec-
24 retary, in consultation with the Secretary of Treas-
25 ury. Such Secretary shall make a determination re-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002719
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 165 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

415
1 garding such individual’s eligibility within 15 busi-
2 ness days after receipt of such individual’s applica-
3 tion for review under this paragraph. Either Sec-
4 retary’s determination upon review of the denial
5 shall be de novo and shall be the final determination
6 of such Secretary. A reviewing court shall grant def-
7 erence to such Secretarv’s determination. The provi-
8 sions of this paragraph, paragraphs (1) through (4),
9 and paragraphs (7) through (9) shall be treated as
10 provisions of title I of the Employee Retirement In-
11 come Security Act of 1974 for purposes of part 5 of
12 subtitle B of such title.
13 (6) DISREGARD OF SUBSIDIES FOR PURPOSES
14 OF FEDERAL AND STATE PROGRAMS.—Notwith-
15 standing any other provision of law, any premium
16 assistance with respect to an assistance eligible indi-
17 vidual under this subsection shall not be considered
18 income, in-kind support, or resources for purposes of
19 determining the eligibility of the recipient (or the re-
20 cipient’s spouse or family) for benefits or assistance,
21 or the amount or extent of benefits or assistance, or
22 any other benefit provided under any Federal pro-
23 eram or any program of a State or political subdivi-
24 sion thereof financed in whole or in part with Fed-
25 eral funds.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002720
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 166 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

416

1 (7) COBRA-SPECIFIC NOTICE.—

2 (A) GENERAL NOTICE.—

3 G) IN GENERAL.—TIn the case of no-
4 tices provided under section 606(a)(4) of
5 the Employee Retirement Income Security
6 Act of 1974 (29 U.S.C. 1166(4)), seetion
7 4980B(f)(6)(D) of the Internal Revenue
8 Code of 1986, section 2206(4) of the Pub-
9 lie Health Service Act (42 U.S.C. 300bb—
10 6(4)), or section 8905a(f)(2)(A) of title 5,
11 United States Code, with respeet to indi-
12 viduals who, during the period deseribed in
13 paragraph (38), become entitled to elect
14 COBRA continuation coverage, the re-
15 quirements of such provisions shall not be
16 treated as met unless such notices include
17 an additional notification to the recipient a
18 written notice in clear and understandable
19 language of—

20 (I) the availability of premium
21 assistance with respect to such cov-
22 erage under this subsection; and

23 (II) the option to enroll in dif-
24 ferent coverage if the employer per-
25 mits assistance eligible individuals de-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002721
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 167 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

417

1 seribed in paragraph (3)(A) to elect
2 enrollment in different coverage (as
3 deseribed in paragraph (1)(B)).

4 Gi) ALTERNATIVE NOTICE.—In_ the
5 ease of COBRA continuation coverage to
6 which the notice provision under such see-
7 tions does not apply, the Secretary of
8 Labor, in consultation with the Secretary
9 of the Treasury and the Secretary of
10 Health and Human Services, shall, in con-
11 sultation with administrators of the group
12 health plans (or other entities) that provide
13 or administer the COBRA continuation
14 coverage involved, provide rules requiring
15 the provision of such notice.

16 (iii) FoRM.—The requirement of the
17 additional notification under this subpara-
18 eraph may be met by amendment of exist-
19 ing notice forms or by inclusion of a sepa-
20 rate document with the notice otherwise
21 required.
22 (B) SPECIFIC REQUIREMENTS.—Each ad-
23 ditional notification under subparagraph (A)
24 shall include—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002722
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 168 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

418

1 (i) the forms necessary for estab-
2 lishing eligibility for premium assistance

3 under this subsection;

4 (ii) the name, address, and telephone

5 number necessary to contact the plan ad-

6 ministrator and any other person main-
7 taming relevant information in connection

8 with such premium assistance;

9 (iii) a description of the extended elee-
10 tion period provided for in paragraph
11 (4)(A);

12 (iv) a deseription of the obligation of
13 the qualified beneficiary under paragraph
14 (2)(B) and the penalty provided under sec-
15 tion 6720C of the Internal Revenue Code
16 of 1986 for failure to earry out the obliga-
17 tion;

18 (v) a deseription, displayed in a
19 prominent manner, of the qualified bene-
20 ficiary’s right to a reduced premium and
21 any conditions on entitlement to the re-
22 duced premium;

23 (vi) a deseription of the option of the
24 qualified beneficiary to enroll in different
25 coverage if the employer permits such ben-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002723
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 169 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

419

1 eficiary to elect to enroll in such different
2 coverage under paragraph (1)(B); and

3 (vii) information regarding any Ex-
4 change established under title I of the Pa-
5 tient Protection and Affordable Care Act
6 (42 U.S.C. 18001 et seq.) through which a
7 qualified beneficiary may be eligible to en-
8 roll in a qualified health plan, including—
9 (I) the publicly accessible inter-
10 net website address for such Ex-
11 change;

12 (II) the publicly accessible inter-
13 net website address for the Find
14 Local Help directory maintained by
15 the Department of Health and
16 Human Services on the healthcare.gov
17 internet website (or a successor
18 website);

19 (III) a clear explanation that—
20 (aa) an individual who is eli-
21 sible for contimuation coverage
22 may also be eligible to enroll,
23 with financial assistance, in a
24 qualified health plan offered
25 through such Exchange, but, in

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002724
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 170 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

420
1 the case that such individual
2 elects to enroll in such continu-
3 ation coverage and subsequently
4 elects to terminate such continu-
5 ation coverage before the period
6 of such continuation coverage ex-
7 pires, such termination does not
8 initiate a special enrollment pe-
9 riod (absent a qualifying event
10 specified in section 603(2) of the
11 Employee Retirement Income Se-
12 eurity Act of 1974, section
13 4980B(f)(3)(B) of the Internal
14 Revenue Code of 1986, section
15 2203(2) of the Public Health
16 Service Act, or section 8905a of
17 title 5, United States Code, with
18 respect to such individual); and
19 (bb) an individual who elects
20 to enroll in continuation coverage
21 will remain eligible to enroll in a
22 qualified health plan offered
23 through such Exchange during
24 an open enrollment period and
25 may be eligible for financial as-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002725
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 171 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

421

1 sistance with respect to enrolling
2 in such a qualified health plan;

3 (IV) information on consumer
4 protections with respect to enrolling in
5 a qualified health plan offered
6 through such Exchange, including the
7 requirement for such a qualified
8 health plan to provide coverage for es-
9 sential health benefits (as defined in
10 section 1302(b) of such Act (42
11 U.S.C. 18022(b))) and the require-
12 ments applicable to such a qualified
13 health plan under part A of title
14 XXVIII of the Public Health Service
15 Act (42 U.S.C. 300g¢¢ et seq.);

16 (V) information on the avail-
17 ability of financial assistance with re-
18 spect to enrolling in a qualified health
19 plan, including the maximum income
20 limit for ehgibility for the premium
21 tax eredit under section 36B of the
22 Internal Revenue Code of 1986; and
23 (VI) information on any special
24 enrollment periods during which any
25 assistance eligible individual described

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002726
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 172 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

422

1 in paragraph (3)(A)(i) may be eligible
2 to enroll, with financial assistance, in
3 a qualified health plan offered
4 through such Exchange (including a
5 special enrollment period for which an
6 individual may be eligible due to the
7 expiration of premium assistance pur-
8 suant to a limitation specified under
9 paragraph (2)(A)).

10 (C) NOTICE IN CONNECTION WITH EX-
11 TENDED ELECTION PERIODS.—In the case of
12 any assistance eligible individual described in
13 paragraph (3)(A) (or any individual described
14 in paragraph (4)(A)) who became entitled to
15 elect COBRA continuation coverage before the
16 date of the enactment of this Act, the adminis-
17 trator of the applicable group health plan (or
18 other entity) shall provide (within 60 days after
19 the date of enactment of this Act) for the addi-
20 tional notification required to be provided under
21 subparagraph (A) and failure to provide such
22 notice shall be treated as a failure to meet the
23 notice requirements under the applicable
24 COBRA continuation provision.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002727
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 173 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

423
1 (D) MopEL NOTICES.—Not later than 30
2 days after the date of enactment of this Act,
3 with respect to any assistance eligible individual
4 deseribed in paragraph (3)(A)—
5 (i) the Seeretary of Labor, in con-
6 sultation with the Secretary of the Treas-
7 ury and the Seeretary of Health and
8 Human Services, shall prescribe models for
9 the additional notification required under
10 this paragraph (other than the additional
11 notification described in clause (4i)); and
12 (ii) in the case of any additional noti-
13 fication provided pursuant to subpara-
14 graph (A) under section 8905a(f)(2)(A) of
15 title 5, United States Code, the Office of
16 Personnel Management shall prescribe a
17 model for such additional notification.
18 (8) FURLOUGH-SPECIFIC NOTICE.—
19 (A) IN GENERAL.—With respect to any as-
20 sistance eligible individual described in para-
21 eraph (3)(B) who, during the period described
22 in such paragraph, becomes eligible for assist-
23 anee pursuant to paragraph (1)(A)(ii), the re-
24 quirements of section 606(a)(4) of the Em-
25 ployee Retirement Income Security Act of 1974
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002728
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 174 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

424

1 (29 U.S.C. 1166(4)), section 4980B(f)(6)(D) of
2 the Internal Revenue Code of 1986, section
3 2206(4) of the Public Health Service Act (42
4 U.S.C. 300bb-6(4)), or section 8905a(f)(2)(A)
5 of title 5, United States Code, shall not be
6 treated as met unless the group health plan ad-
7 ministrator, in accordance with the timing: re-
8 quirement specified under subparagraph (B),
9 provides to the individual a written notice in
10 clear and understandable language of—

11 (i) the availability of premium assist-
12 ance with respect to such coverage under
13 this subsection;

14 (ii) the option of the qualified bene-
15 ficiary to enroll in different coverage if the
16 employer permits such beneficiary to elect
17 to enroll in such different coverage under
18 paragraph (1)(B); and

19 Gui) the information specified under
20 paragraph (7)(B) (as applieable).

21 (B) TIMING SPECIFIED.—For purposes of
22 subparagraph (A), the timing requirement. spec-
23 ified in this subparagraph is—

24 (i) with respect to such an individual
25 who is within a furlough period during the

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002729
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 175 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

425

1 period beginning on March 1, 2020, and
2 ending on the date of the enactment of this
3 Act, 30 days after the date of such enact-
4 ment; and

5 (ii) with respect to sueh an individual
6 who is within a furlough period during the
7 period begining on the first day after the
8 date of the enactment of this Act and end-
9 ing on January 31, 2021, 30 days after
10 the date of the beginning of such furlough
11 period.

12 (C) MODEL NOTICES.—Not later than 30
13 days after the date of enactment of this Act,
14 with respect to any assistance eligible individual
15 described in paragraph (3)(B)—

16 (i) the Seeretary of Labor, in con-
17 sultation with the Secretary of the Treas-
18 ury and the Secretary of Health and
19 Human Services, shall prescribe models for
20 the notification required under this para-
21 eraph (other than the notification de-
22 seribed in clause (i1)); and
23 (ii) in the case of any notification pro-
24 vided pursuant to subparagraph (A) under
25 section 8905a(f)(2)(A) of title 5, United

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002730
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 176 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

426

1 States Code, the Office of Personnel Man-
2 agement shall prescribe a model for such
3 notification.
4 (9) NOTICE OF EXPIRATION OF PERIOD OF
5 PREMIUM ASSISTANCE.—
6 (A) IN GENERAL.—With respect to any as-
7 sistance eligible individual, subject to subpara-
8 eraph (B), the requirements of section
9 606(a)(4) of the Employee Retirement Income
10 Security Act of 1974 (29 U.S.C. 1166(4)), see-
11 tion 4980B(f)(6)(D) of the Internal Revenue
12 Code of 1986, section 2206(4) of the Public
13 Health Service Act (42 U.S.C. 300bb-6(4)), or
14 section 8905a(f)(2)(A) of title 5, United States
15 Code, shall not be treated as met unless the
16 employer of the mdividual, during the period
17 specified under subparagraph (C), provides to
18 such individual a written notice in clear and un-
19 derstandable language—
20 Gi) that the premium assistance for
21 such individual will expire soon and the
22 prominent identification of the date of
23 such expiration;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002731
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 177 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

427

1 (ii) that such individual may be eligi-
2 ble for coverage without any premium as-
3 sistance through—

4 (I) COBRA continuation  cov-
5 erage; or

6 (II) coverage under a_ group
7 health plan;

8 (iii) that the expiration of premium
9 assistance is treated as a qualifying event
10 for which any assistance eligible individual
11 is eligible to enroll in a qualified health
12 plan offered through an Exchange under
13 title I of such Act (42 U.S.C. 18001 et
14 seq.) during a special enrollment period;
15 and

16 (iv) the information specified in para-
17 oraph (7)(B)(vii).

18 (B) EXCEPTION.—The requirement for the
19 eroup health plan administrator to provide the
20 written notice under subparagraph (A) shall be
21 waived in the case the premium assistance for
22 such individual expires pursuant to clause (i)(1)
23 or (4i)(1) of paragraph (2)(A).

24 (C) PERIOD SPECIFIED.—F or purposes of
25 subparagraph (A), the period specified in this
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002732
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 178 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

428

1 subparagraph is, with respect to the date of ex-

2 piration of premium assistance for any assist-

3 ance eligible individual pursuant to a limitation

4 requiring a notice under this paragraph, the pe-

5 riod beginning on the day that is 45 days before

6 the date of such expiration and ending on the

7 day that is 15 days before the date of such ex-

8 piration.

9 (D) MODEL NOTICES.—Not later than 30
10 days after the date of enactment of this Act,
11 with respect to any assistance eligible indi-
12 vidual—

13 (i) the Secretary of Labor, in con-
14 sultation with the Secretary of the Treas-
15 ury and the Secretary of Health and
16 Human Services, shall prescribe models for
17 the notification required under this para-
18 eraph (other than the notification de-
19 seribed in clause (ji)); and

20 (i) in the case of any notification pro-
21 vided pursuant to subparagraph (A) under
22 section 8905a(f)(2)(A) of title 5, United
23 States Code, the Office of Personnel Man-
24 agement shall prescribe a model for such
25 notification.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002733
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 179 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

429

1 (10) REGULATIONS.—The Seeretary of the
2 Treasury and the Secretary of Labor may jointly
3 prescribe such regulations or other guidance as may
4 be necessary or appropriate to carry out the provi-
5 sions of this subsection, including the prevention of
6 fraud and abuse under this subsection, except that
7 the Secretary of Labor and the Secretary of Health
8 and Human Services may preseribe such regulations
9 (including interim final regulations) or other guid-
10 ance aS may be necessary or appropriate to carry
11 out the provisions of paragraphs (5), (7), (8), (9),
12 and (11).

13 (11) OUTREACH.—

14 (A) IN GENERAL.—The Secretary of
15 Labor, in consultation with the Secretary of the
16 Treasury and the Seeretarv of Health and
17 Human Services, shall provide outreach con-
18 sisting of public education and enrollment as-
19 sistance relating to premium assistance pro-
20 vided under this subsection. Such outreach shall
21 target employers, group health plan administra-
22 tors, public assistance programs, States, insur-
23 ers, and other entities as determined appro-
24 priate by such Seeretaries. Such outreach shall
25 include an initial focus on those imdividuals

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002734
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 180 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

430

1 electing continuation coverage who are referred
2 to in paragraph (7)(C). Information on such
3 premium assistance, including enrollment, shall
4 also be made available on websites of the De-
5 partments of Labor, Treasury, and Health and
6 Human Services.

7 (B) ENROLLMENT UNDER MEDICARE.

8 The Secretary of Health and Human Services
9 shall provide outreach consisting of public edu-
10 cation. Such outreach shall target individuals
11 who lose health insurance coverage. Such out-
12 reach shall include information regarding en-
13 rollment for benefits under title XVIII of the
14 Social Security Act (42 U.S.C. 1395 et seq.) for
15 purposes of preventing mistaken delays of such
16 enrollment by such individuals, including life-
17 time penalties for failure of timely enrollment.
18 (12) DEFINITIONS.—For purposes of this sec-
19 tion:
20 (A) ADMINISTRATOR.—The term ‘“‘admin-
21 istrator’” has the meaning given such term in
22 section 3(16)(A) of the Employee Retirement
23 Income Security Act of 1974.

24 (B) COBRA CONTINUATION COVERAGE.—
25 The term “COBRA continuation coverage’

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002735
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 181 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

431

1 means continuation coverage provided pursuant
2 to part 6 of subtitle B of title I of the Em-
3 ployee Retirement Income Security Act of 1974
4 (other than under section 609), title XXII of
5 the Public Health Service Act, section 4980B of
6 the Internal Revenue Code of 1986 (other than
7 subsection (f)(1) of such section insofar as it
8 relates to pediatric vaccines), or section 8905a
9 of title 5, United States Code, or under a State
10 program that provides comparable continuation
11 coverage. Such term does not include coverage
12 under a health flexible spending arrangement
13 under a cafeteria plan within the meaning of
14 section 125 of the Internal Revenue Code of
15 1986.

16 (C) COBRA CONTINUATION PROVISION.—
17 The term “COBRA continuation provision”’
18 means the provisions of law deseribed in sub-
19 paragraph (B).
20 (D) COVERED EMPLOYEE.—The term
21 “covered employee” has the meaning given such
22 term in section 607(2) of the Employee Retire-
23 ment Income Security Act of 1974.
24 (E) QUALIFIED BENEFICIARY.—The term
25 ‘qualified beneficiary’ has the meaning given

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002736
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 182 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

432
1 such term in section 607(3) of the Employee
2 Retirement Income Security Act of 1974.
3 (F) GROUP HEALTH PLAN.—The term
4 “group health plan’ has the meaning given
5 such term in section 607(1) of the Employee
6 Retirement Income Security Act of 1974.
7 (G) STATE.—The term “State” includes
8 the District of Columbia, the Commonwealth of
9 Puerto Rico, the Virgin Islands, Guam, Amer-
10 ican Samoa, and the Commonwealth of the
11 Northern Mariana Islands.
12 (11) PERIOD OF COVERAGE.—Any ref-
13 erence in this subsection to a period of coverage
14 shall be treated as a reference to a monthly or
15 shorter period of coverage with respect to which
16 premiums are charged with respect to such cov-
17 erage.
18 (I) PLAN SPONSOR.—The term “plan
19 sponsor’ has the meaning given such term in
20 section 3(16)(B) of the Employee Retirement
21 Income Security Act of 1974.
22 (J) FURLOUGH PERIOD.—
23 (i) IN GENERAL.—The term “furlough
24 period” means, with respect to an indi-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002737
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 183 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

433
1 vidual and an employer of such individual,
2 a period—
3 (I) beginning with the first
4 month beginning on or after March 1,
5 2020 and before January 31, 2021,
6 during which such individual’s em-
7 ployer reduces such individual’s work
8 hours (due to a lack of work, funds,
9 or other nondisciplinary reason) to an
10 amount that is less than 70 percent of
11 the base month amount; and
12 (II) ending with the earlier of—
13 (aa) the first month begin-
14 ning after January 31, 2021; or
15 (bb) the month following the
16 first month during which work
17 hours of such employee are great-
18 er than 80 percent of work hours
19 of the base month amount.
20 Gi) BASE MONTH AMOUNT.—F or pur-
21 poses of clause (i), the term “base month
22 amount’? means, with respect to an indi-
23 vidual and an employer of such individual,
24 the greater of—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002738
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 184 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

434

1 (I) such individual’s work hours
2 in the month prior (or in the case
3 such individual had no work hours in
4 the month prior and had work hours
5 in the 3 months prior, the last month
6 with work hours within the prior 3
7 months); and

8 (II) such mdividual’s work hours
9 during the period beginning January
10 1, 2020 and ending January 31,
11 2020.

12 (13) REPORTS.—

13 (A) INTERIM REPORT.—The Secretary of
14 the Treasury and the Secretary of Labor shall
15 jointly submit an interim report to the Com-
16 mittee on Edueation and Labor, the Committee
17 on Ways and Means, and the Committee on En-
18 ergy and Commerce of the House of Represent-
19 atives and the Committee on Health, Edu-
20 cation, Labor, and Pensions and the Committee
21 on Finance of the Senate regarding the pre-
22 mium assistance provided under this subsection
23 that includes—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002739
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 185 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

435
1 (i) the number of individuals provided
2 such assistance as of the date of the re-
3 port; and
4 (ii) the total amount of expenditures
5 incurred (with administrative expenditures
6 noted separately) in connection with such
7 assistance as of the date of the report.
8 (B) FINAL REPORT.—As soon as prac-
9 ticable after the last period of COBRA continu-
10 ation coverage for which premium assistance is
il provided under this section, the Secretary of the
12 Treasury and the Seeretary of Labor shall
13 jointly submit a final report to each Committee
14 referred to in subparagraph (A) that inecludes—
15 (i) the number of individuals provided
16 premium assistance under this section;
17 Gi) the average dollar amount
18 (monthly and annually) of premium assist-
19 ance provided to such individuals; and
20 (ii) the total amount of expenditures
21 incurred (with administrative expenditures
22 noted separately) in connection with pre-
23 mium assistance under this section.
24 (14) COBRA PREMIUM ASSISTANCE.—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002740
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 186 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

456

—_

(A) IN GENERAL.—Subehapter B of chap-
ter 65 of the Internal Revenue Code of 1986 is
amended by adding at the end the following
new section:

“SEC. 6482. CONTINUATION COVERAGE PREMIUM ASSIST-
ANCE.
‘“(a) IN GENERAL.—The person to whom premiums

are payable for continuation coverage under section

Oo Oo SN DBD A S&S WO WV

303812(a)(1) of the Worker Health Coverage Protection

i
©

Act shall be allowed as a eredit against the tax imposed

poe,
—

by section 3111(a), or so much of the taxes imposed under

i
No

section 3221(a) as are attributable to the rate in effect

—"
On

under section 3111(a), for each calendar quarter an

—
fs

amount equal to the premiums not paid by assistance eligi-

—"
ws

ble individuals for such coverage by reason of such section

on
on

30312(a)(1) with respect to such calendar quarter.

—
~

 

‘““(b) PERSON TO WHOM PREMIUMS ARE PAYABLE.

pn
oO

For purposes of subsection (a), except as otherwise pro-

—
\©

vided by the Secretary, the person to whom premiums are

No
OQ

payable under such continuation coverage shall be treated

NO
—

as being—

ho
No

(1) in the case of any group health plan which

ho
Go

is a multiemployer plan (as defined in section 3(387)

we)
i

of the Employee Retirement Income Security Act of

No
Gn

1974), the plan,

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002741
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 187 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

437

1 (2) in the ease of any group health plan not
2 deseribed in paragraph (1)—

3 (A) which provides furlough continuation
4 coverage described in section 30312(a)(1)(A) (ii)
5 of the Worker Health Coverage Protection Act
6 or subject to the COBRA continuation provi-
7 sions contained in—

8 ‘‘G) this title,

9 ‘“(i) the Employee Retirement Income
10 Security Act of 1974,

11 Gi) the Public Health Service Act,
12 or
13 ‘“Gv) title 5, United States Code, or
14 ‘“‘(B) under which some or all of the cov-
15 erage is not provided by insurance,

16 the employer maintaining the plan, and

17 (3) in the ease of any group health plan not
18 described in paragraph (1) or (2), the insurer pro-
19 viding the coverage under the group health plan.
20 “(¢) LIMITATIONS AND REFUNDABILITY.—
21 “(1) CREDIT LIMITED TO CERTAIN EMPLOY-
22 MENT TAXES.—The credit allowed by subsection (a)
23 with respect to any calendar quarter shall not exceed
24 the tax imposed by section 3111(a), or so much of
25 the taxes imposed under section 3221(a) as are at-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002742
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 188 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

438
1 tributable to the rate in effect under section
2 3111(a), for such calendar quarter (reduced by any
3 eredits allowed under subsections (e) and (f) of see-
4 tion 3111, sections 7001 and 70038 of the Families
5 First Coronavirus Response Act, section 23801 of the
6 CARES Aet, and sections 20204 and 20212 of the
7 COVID-19 Tax Relief Act of 2020 for such quarter)
8 on the wages paid with respect to the employment
9 of all employees of the employer.
10 (2) REFUNDABILITY OF EXCESS CREDIT.—
11 “CA) CREDIT IS REFUNDABLE.—If the
12 amount of the credit under subsection (a) ex-
13 ceeds the limitation of paragraph (1) for any
14 calendar quarter, such excess shall be treated
15 as an overpayment that shall be refunded under
16 sections 6402(a) and 6413(b).
17 “(B) CREDIT MAY BE ADVANCED.—In an-
18 ticipation of the eredit, including the refundable
19 portion under subparagraph (A), the eredit may
20 be advanced, according to forms and instrue-
21 tions provided by the Secretary, up to an
22 amount caleulated under subsection (a) through
23 the end of the most recent payroll period in the
24 quarter.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002743
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 189 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

439

1 “(C) TREATMENT OF DEPOSITS.—The
2 Secretary shall waive any penalty under section
3 6656 for any failure to make a deposit of the
4 tax imposed by section 3111(a), or so much of
5 the taxes imposed under section 3221(a) as are
6 attributable to the rate in effect under section
7 3111(a), if the Seeretary determines that such
8 failure was due to the anticipation of the credit
9 allowed under this section.

10 “(D) TREATMENT OF PAYMENTS.—For
il purposes of section 1324 of title 31, United
12 States Code, any amounts due to an employer
13 under this paragraph shall be treated in the
14 same manner as a refund due from a eredit
15 provision referred to in subsection (b)(2) of
16 such section.

17 (3) LIMITATION ON REIMBURSEMENT FOR
18 FURLOUGHED EMPLOYEES.—In the ease of an indi-
19 vidual who for any month is an assistance eligible
20 individual deseribed in section 30312(a)(3)(B) of the
21 Worker Health Coverage Protection Act with respect
22 to any coverage, the credit determined with respect
23 to such individual under subsection (a) for any such
24 month ending during a calendar quarter shall not
25 exceed the amount of premium the individual would

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002744
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 190 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

440

—_

have paid for a full month of such coverage for the
month preceding the first month for which an indi-

vidual is such an assistance eligible individual.

 

‘“(d) GOVERNMENTAL ENTITIES.—For purposes of
this section, the term ‘person’ includes any governmental
entity or Indian tribal government (as defined in section

1389H(e)(1)).

“(e) DENIAL OF DOUBLE BENEFIT.—For purposes

oO Aa aN DH OD SP WH Ld

of chapter 1, the gross income of any person allowed a

=
©

eredit under this section shall be increased for the taxable

—
—

vear which includes the last day of any calendar quarter

=
No

with respect to which such credit is allowed by the amount

—
On

of such eredit. No amount for which a eredit is allowed

jah
fp

under this section shall be taken into account as qualified

—
ws

wages under section 2301 of the CARES Act or as quali-

—
on

fied health plan expenses under section 7O01(d) or

—
~

7003(d) of the Families First Coronavirus Response Act.

—
oO

“(f) REPORTING.—Each person entitled to reim-

—
\©

bursement under subsection (a) for any period shall sub-

20 mit such reports (at such time and in such manner) as

21 the Secretary may require, including—

22 (1) an attestation of involuntary termination

23 of employment, reduction of hours, or furloughing,

24 for each assistance eligible individual on the basis of

25 whose termination, reduction of hours, or fur-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002745
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 191 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

44]
1 loughing entitlement to reimbursement is claimed
2 under subsection (a),
3 (2) a report of the amount of payroll taxes off-
4 set under subsection (a) for the reporting period,
5 and
6 (3) a report containing the TINs of all covered
7 employees, the amount of subsidy reimbursed with
8 respect to each employee, and a designation with re-
9 speet to each employee as to whether the subsidy re-
10 imbursement is for coverage of 1 individual or 2 or
11 more individuals.
12 (2) REGULATIONS.—The Seeretary shall issue such
13 regulations or other guidance as may be necessary or ap-
14 propriate to carry out this section, including—
15 (1) the requirement to report information or
16 the establishment of other methods for verifying the
17 correct amounts of reimbursements under this sec-
18 tion,
19 (2) the application of this section to group
20 health plans that are multiemplover plans (as de-
21 fined in section 3(37) of the Employee Retirement
22 Income Security Act of 1974),
23 (3) to allow the advance payment of the eredit
24 determined under subsection (a), subject to the limi-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002746
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 192 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

442

1 tations provided in this section, based on such infor-
2 mation as the Secretary shall require,

3 (4) to provide for the reconciliation of such
4 advance payment with the amount of the credit at
5 the time of filing the return of tax for the applicable
6 quarter or taxable year, and

7 (5) with respect to the application of the cred-
8 it to third party payors (including professional em-
9 ployer organizations, certified professional employer
10 organizations, or agents under section 3504).”’.

11 (B) SOCIAL SECURITY TRUST FUNDS HELD
12 HARMLESS.—There are hereby appropriated to
13 the Federal Old-Age and Survivors Insurance
14 Trust Fund and the Federal Disability Insur-
15 ance Trust Fund established under section 201
16 of the Social Security Act (42 U.S.C. 401) and
17 the Social Security Equivalent Benefit Account
18 established under section 15A(a) of the Rail-
19 road Retirement Act of 1974 (45 U.S.C. 231n—
20 1(a)) amounts equal to the reduction in reve-
21 nues to the Treasury by reason of this section
22 (without regard to this subparagraph).
23 Amounts appropriated by the preceding sen-
24 tence shall be transferred from the general fund
25 at such times and in such manner as to rep-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002747
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 193 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

443

1 licate to the extent possible the transfers which
2 would have occurred to such Trust Fund or Ac-
3 count had this section not been enacted.

4 (C) CLERICAL AMENDMENT.—The table of
5 sections for subchapter B of chapter 65 of the
6 Internal Revenue Code of 1986 is amended by
7 adding at the end the following new item:

“Sec. 6432. Continuation coverage premium assistance.”.

8 (D) EFFECTIVE DATE.—The amendments
9 made by this paragraph shall apply to pre-
10 miums to which subsection (a)(1)(A) applies.

11 (E) SPECIAL RULE IN CASE OF EMPLOYEE
12 PAYMENT THAT IS NOT REQUIRED UNDER THIS
13 SECTION.—

14 G) IN GENERAL.—In the ease of an
15 assistance eligible individual who pays,
16 with respect any period of coverage to
17 which subsection (a)(1)(A) applies, the
18 amount of the premium for such coverage
19 that the individual would have (but for this
20 Act) been required to pay, the person to
21 whom such payment is payable shall reim-
22 burse such individual for the amount of
23 such premium paid.
24 (i) CREDIT OF REIMBURSEMENT.—A
25 person to which clause (i) applies shall be

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002748
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 194 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

444
1 allowed a eredit in the manner provided
2 under section 6432 of the Internal Rev-
3 enue Code of 1986 for any payment made
4 to the employee under such clause.
5 (Gui) PAYMENT OF CREDITS.—Anv
6 person to which clause (i) applies shall
7 make the payment required under such
8 clause to the individual not later than 60
9 days after the date on which such indi-
10 vidual elects continuation coverage under
11 section 30312(a)(1) of the Worker Health
12 Coverage Protection Act.
13 (15) PENALTY FOR FAILURE TO NOTIFY
14 HEALTH PLAN OF CESSATION OF ELIGIBILITY FOR
15 PREMIUM ASSISTANCE.—
16 (A) IN GENERAL.—Part I of subchapter B
17 of chapter 68 of the Internal Revenue Code of
18 1986 is amended by adding at the end the fol-
19 lowing new section:

20 “SEC. 6720C. PENALTY FOR FAILURE TO NOTIFY HEALTH

21 PLAN OF CESSATION OF ELIGIBILITY FOR
22 CONTINUATION COVERAGE PREMIUM ASSIST-
23 ANCE.

24 ‘‘(a) IN GENERAL.—Exeept in the case of failure de-

25 seribed in subsection (b) or (¢), any person required to

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002749
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 195 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

445
1 notify a group health plan under section 30312(a)(2)(B)
of the Worker Health Coverage Protection Act who fails
to make such a notification at such time and in such man-
ner as the Secretary of Labor may require shall pay a

penalty of $250.

2
3
4
5
6 ‘“(b) INTENTIONAL F'ATLURE.—In the case of any
7 such failure that is fraudulent, such person shall pay a
8 penalty equal to the greater of—

9 (1) $250, or

10 (2) 110 percent of the premium assistance
11 provided under section 30312(a)(1)(A) of such Act
12 after termination of eligibility under such section.

13 ‘‘(e) REASONABLE CAUSE EXCEPTION.—No penalty
14 shall be imposed under this section with respect to any
15 failure if it is shown that such failure is due to reasonable

16 cause and not to willful neglect.”’.

17 (B) CLERICAL AMENDMENT.—The table of
18 sections of part I of subchapter B of chapter 68
19 of such Code is amended by adding at the end
20 the following new item:

“Sec. 6720C. Penalty for failure to notify health plan of cessation of eligibility
for continuation coverage premium assistance.”’.

 

21 (16) COORDINATION WITH HCTC.
22 (A) IN GENERAL.—Section 35(2)(9) of the
23 Internal Revenue Code of 1986 is amended to
24 read as follows:

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002750
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 196 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

446

1 (9) CONTINUATION COVERAGE PREMIUM AS-
2 SISTANCE.—In the case of an assistance eligible in-
3 dividual who receives premium assistance for con-
4 tinuation coverage under section 30312(a)(1) of the
5 Worker Health Coverage Protection Act for any
6 month during the taxable year, such individual shall
7 not be treated as an eligible individual, a certified
8 individual, or a qualifying family member for pur-
9 poses of this section or section 7527 with respect to
10 such month.”

11 (B) EFFECTIVE DATE.—The amendment
12 made by subparagraph (A) shall apply to tax-
13 able years ending after the date of the enact-
14 ment of this Act.

15 (17) EXCLUSION OF CONTINUATION COVERAGE
16 PREMIUM ASSISTANCE FROM GROSS INCOME.

17 (A) IN GENERAL.—Part TI] of subchapter
18 B of chapter 1 of the Internal Revenue Code of
19 1986 is amended by inserting after section
20 139H the following new section:

21 “SEC. 1391. CONTINUATION COVERAGE PREMIUM ASSIST-
22 ANCE.

23 ‘In the ease of an assistance eligible individual (as
24 defined in subsection (a)(3) of section 30312 of the Work-

25 er Health Coverage Protection Act), gross income does not

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002751
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 197 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

447
1 include any premium assistance provided under subsection
(a)(1) of such section.”’.

(B) CLERICAL AMENDMENT.—The table of

2

3

4 sections for part HUI of subchapter B of chapter
5 1 of such Code is amended by inserting after
6 the item relating to section 139H the following
7

new item:

“See. 1391. Continuation coverage premium assistance.”’.

8 (C) EFFECTIVE DATE.—The amendments
9 made by this paragraph shall apply to taxable
10 years ending after the date of the enactment of
11 this Act.

12 (18) DEADLINES WITH RESPECT TO NO-
13 TICES.—Notwithstanding section 518 of the Hm-
14 ployee Retirement Income Security Act of 1974 and
15 section 7508A of the Internal Revenue Code of
16 1986, the Secretary of Labor and the Secretary of
17 the Treasury, respectively, may not waive or extend
18 any deadline with respect to the provision of notices
19 deseribed in paragraphs (7), (8), and (9).
20 (b) RULE OF CONSTRUCTION.—In all matters of in-

21 terpretation, rules, and operational procedures, the lan-
22 guage of this section shall be interpreted broadly for the

23 benefit of workers and their families.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002752
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 198 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

448
TITLE IV—APPLICATION TO OTHER HEALTH
PROGRAMS

—_

PROHIBITION ON COPAYMENTS AND COST SHARING FOR
TRICARE BENEFICIARIES RECEIVING COVID-19
TREATMENT
SEC. 30401.

(a) IN GENERAL.—Section 6006(a) of the Families

First Coronavirus Response Act (Public Law 116-127; 38

oO Aa aN DH OD SP WH Ld

U.S.C. 1074 note) is amended by striking “or visits de-

=
©

seribed in paragraph (2) of such section’ and inserting

oe

—
—

, visits described in paragraph (2) of such seetion, or

=
No

medical eare to treat COVID-19”’.

—
On

(b) EFFECTIVE DAatTE.—The amendment made by

jah
fp

subsection (a) shall apply with respect to medical care fur-

—
ws

nished on or after the date of the enactment of this Act.

—
om

PROHIBITION ON COPAYMENTS AND COST SHARING FOR

=
~]

VETERANS RECEIVING COVID—19 TREATMENT FUR-

=
co

NISHED BY DEPARTMENT OF VETERANS AFFAIRS

=
\O

SEC. 30402.

N
©

(a) IN GENERAL.—NSection 6006(b) of the Families

No
a

First Coronavirus Response Act (Public Law 116-127; 38

N
N

U.S.C. 1701 note) is amended by striking “or visits de-

BO
Qo

seribed in paragraph (2) of such section”? and inserting

ho
i

‘| visits described in paragraph (2) of such section, or hos-

bo
oa

pital care or medical services to treat COVID-19”.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002753
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 199 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

449

1 (b) EFFECTIVE DATE.—The amendment made by
2 subsection (a) shall apply with respect to hospital care and
3 medical services furnished on or after the date of the en-
4 actment of this Act.

5 PROHIBITION ON COPAYMENTS AND COST SHARING FOR
6 FEDERAL CIVILIAN EMPLOYEES RECEIVING COVID—19
7 TREATMENT

8 SEC. 80403.

9 (a) IN GENERAL.—Section 6006(¢) of the Families

10 First Coronavirus Response Act (Public Law 116-127; 5
11 U.S.C. 8904 note) is amended by striking “or visits de-
12 seribed in paragraph (2) of such section’? and inserting
13 “, visits deseribed in paragraph (2) of such section, or hos-
14 pital care or medical services to treat COVID-19”.

15 (b) EFFECTIVE DATE.—The amendment made by

 

16 subsection (a) shall apply with respect to hospital care and
17 medical services furnished on or after the date of the en-

18 actment of this Act.

19 TITLE V—PUBLIC HEALTH POLICIES
20 DEFINITIONS
21 SEC. 30501.
22 In this title:
23 (1) Except as inconsistent with the provisions
24 of this title, the term “Secretary” means the Sec-
25 retary of Health and Human Services.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002754
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 200 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

450

1 (2) The term “State” refers to each of the 50
2 States and the District of Columbia.

3 (3) The term ‘Tribal’, with respect to a de-
4 partment of health (or health department), in-
5 cludes—

6 (A) Indian Tribes that—

7 (i) are operating one or more health
8 facilities pursuant to an agreement under
9 the Indian Self-Determination and Edu-
10 cation Assistance Act (25 U.S.C. 5301 et
11 seq.); or

12 (ii) receive services from a facility op-
13 erated by the Indian Health Services; and
14 (B) Tribal organizations and Urban Indian
15 organizations.

16 Subtitle A—Supply Chain Improvements

17 MEDICAL SUPPLIES RESPONSE COORDINATOR

18 SEC. 30511.

19 (a) IN GENERAL.—The President shall appoint a
20 Medical Supplies Response Coordinator to coordinate the

bo
—

efforts of the Federal Government regarding the supply

No
No

and distribution of critical medical supplies and equipment

N
Go

related to detecting, diagnosing, preventing, and treating

We)
a

COVID-19, including personal protective equipment, med-

No
Cn

ical devices, drugs, and vaccines.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002755
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 201 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

451
1 (b) QUALIFICATIONS.—T'o qualify to be appointed as
the Medical Supplies Response Coordinator, an individual
shall be a senior government official with—
(1) health care training, including training re-

lated to infectious diseases or hazardous exposures;

2

3

4

5

6 and
7 (2) a familiarity with medical supply chain lo-
8 gistics.

9 (¢) ACTIVITIES.—The Medical Supplies Response Co-

10 ordinator shall—

11 (1) consult with State, local, territorial, and
12 Tribal officials to ensure that health care facilities
13 and health care workers have sufficient personal pro-
14 tective equipment and other medical supplies;
15 (2) evaluate ongoing needs of States, localities,
16 territories, Tribes, health care facilities, and health
17 care workers to determine the need for eritical med-
18 i¢al supplies and equipment;
19 (3) serve as a point of contact for industry for
20 procurement and distribution of eritical medical sup-
21 phes and equipment, including personal protective
22 equipment, medical devices, testing supplies, drugs,
23 and vaccines;
24 (4) procure and distribute eritical medical sup-
25 ples and equipment, including personal protective
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002756
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 202 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

452

1 equipment, medical devices, testing supplies, drugs,
2 and vaccines;

3 (5)(A) establish and maintain an up-to-date na-
4 tional database of hospital capacity, including beds,
5 ventilators, and supplies, including personal protec-
6 tive equipment, medical devices, drugs, and vaccines;
7 and

8 (B) provide weekly reports to the Congress on
9 gaps in such eapacity and progress made toward
10 closing the gaps;

11 (6) require, as necessary, industry reporting on
12 production and distribution of personal protective
13 equipment, medical devices, testing supplies, drugs,
14 and vaccines and assess financial penalties as may
15 be specified by the Medical Supplies Response Coor-
16 dinator for failure to comply with such requirements
17 for reporting on production and distribution;

18 (7) consult with the Secretary and the Adminis-
19 trator of the Federal Emergency Management Agen-
20 ey, as applicable, to ensure sufficient production lev-
21 els under the Defense Production Act (50 U.S.C.
22 4501 et seq.); and
23 (8) monitor the prices of critical medical sup-
24 phes and equipment, including personal protective
25 equipment and medical devices, drugs, and vaccines

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002757
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 203 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

453
1 related to detecting, diagnosing, preventing, and
treating COVID-19 and report any suspected price
gouging of such materials to the Federal Trade
Commission and appropriate law enforcement. offi-

cials.

2

3

4

5

6 INFORMATION TO BE INCLUDED IN LIST OF DEVICES

7 DETERMINED TO BE IN SHORTAGE

8 SEC. 380512.

9 Section 506J(2)(2)(A) of the Federal Food, Drug,
10 and Cosmetic Act, as added by section 3121 of the
11 CARES Act (Public Law 116-136), is amended by insert-
12 ing “, including the device identifier or national product
13 code for such device, if applicable’ before the period at
14 the end.

15. EXTENDED SHELF LIFE DATES FOR ESSENTIAL DEVICES
16 SEC. 30513.

17 (a) IN GENERAL.—The Federal Food, Drug, and
18 Cosmetic Act is amended by inserting after section 506J
19 (21 U.S.C. 3563) the following:

20 “SEC. 506K. EXTENDED SHELF LIFE DATES FOR ESSENTIAL
21 DEVICES.

22 (a) IN GENERAL.—A manufacturer of a device sub-
23 ject to notification requirements under section 506J Gn

24 this section referred to as an ‘essential device’) shall—

25 (1) submit to the Secretary data and informa-
26 tion as required by subsection (b)(1);
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002758
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 204 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

454

1 (2) eonduet and submit the results of any
2 studies required under subsection (b)(3); and

3 (3) make any labeling change deseribed in
4 subsection (¢) by the date specified by the Secretary
5 pursuant to such subsection.

6 ““(b) NOTIFICATION.—

7 “(1) IN GENERAL.—The Secretary may issue
8 an order requiring the manufacturer of any essential
9 deviee to submit, in such manner as the Secretary
10 may prescribe, data and information from any stage
11 of development of the device (including pilot, inves-
12 tigational, and final product validation) that are
13 adequate to assess the shelf life of the device to de-
14 termine the longest supported expiration date.

15 “(2) UNAVAILABLE OR INSUFFICIENT DATA
16 AND INFORMATION.—If the data and information re-
17 ferred to in paragraph (1) are not available or are
18 insufficient, the Secretary may require the manufac-
19 turer of the device to—
20 (A) conduct studies adequate to provide
21 the data and information; and
22 ‘“(B) submit to the Secretary the results,
23 data, and information generated by such studies
24 when available.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002759
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 205 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

455

—_

‘“‘(e@) LABELING.—The Secretary may issue an order
requiring the manufacturer of an essential device to make
by a specified date any labeling change regarding the expi-
ration period that the Secretary determines to be appro-
priate based on the data and information required to be
submitted under this section or any other data and infor-
mation available to the Secretary.

“(d) CONFIDENTIALITY.—Nothing in this section

oO Aa aN DH OD SP WH Ld

shall be construed as authorizing the Secretary to disclose

=
©

any information that is a trade secret or confidential infor-

—
—

mation subject to section 552(b)(4) of title 5, United

=
No

States Code, or section 1905 of title 18, United States

—
On

Code.’’.

jah
fp

(b) Crvin MONETARY PENALTY.—Section 303(f) of

—
ws

the Federal Food, Drug, and Cosmetic Act (21 U.S.C.

—
on

333(f)) is amended by adding at the end the following:

—
~

“(10) Crvin MONETARY PENALTY WITH RESPECT

—
oO

TO EXTENDED SHELF LIFE DATES FOR ESSENTIAL DE-

—
\©

vicEs.—If the manufacturer of a device subject to notifi-

No
OQ

cation requirements under section 506J violates section

NO
—

506K by failing to submit data and information as re-

ho
No

quired under section 506K(b)(1), failing to conduct or

ho
Go

submit the results of studies as required under section

we)
i

506K(b)(3), or failing to make a labeling change as re-

No
Gn

quired under section 506K(e), sueh manufacturer shall be

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002760
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 206 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

456
1 liable to the United States for a civil penalty in an amount
not to exceed $10,000 for each such violation.”’.
(c) EMERGENCY USE ELIGIBLE PRODUCTS.—Sub-
paragraph (A) of section 564A(a)(1) of the Federal Food,
Drug, and Cosmetic Act (21 U.S.C. 360bbb—8a(a)(1)) is

“(A) is approved or cleared under this

2
3
4
5
6 amended to read as follows:
7
8 chapter, otherwise listed as a device pursuant to
9

section 510(j), conditionally approved under

10 section 571, or licensed under section 351 of
11 the Public Health Service Act;”’.

12 AUTHORITY TO DESTROY COUNTERFEIT DEVICES

13 SEC. 30514.

14 (a) IN GENERAL.—Section 801(a) of the Federal

15 Food, Drug, and Cosmetie Act (21 U.S.C. 381(a)) is

16 amended—

17 (1) in the fourth sentence, by inserting “or
18 counterfeit device” after “counterfeit drug’; and

19 (2) by striking “The Seeretary of the Treasury
20 shall cause the destruction of and all that follows
21 through “liable for costs pursuant to subsection
22 (c).” and inserting the following: “The Secretary of
23 the Treasury shall cause the destruction of any such
24 article refused admission unless such article is ex-
25 ported, under regulations prescribed by the See-
26 retary of the Treasury, within 90 days of the date

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002761
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 207 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

457
1 of notice of such refusal or within such additional
2 time as may be permitted pursuant to such regula-
3 tions, except that the Secretary of Health and
4 Human Services may destroy, without the oppor-
5 tunity for export, any drug or device refused admis-
6 sion under this section, if such drug or device is val-
7 ued at an amount that is $2,500 or less (or such
8 higher amount as the Secretary of the Treasury may
9 set by regulation pursuant to section 498(a)(1) of
10 the Tariff Act of 1980 (19 U.S.C. 1498(a)(1))) and
11 was not brought into compliance as described under
12 subsection (b). The Secretary of Health and Human
13 Services shall issue regulations providing for notice
14 and an opportunity to appear before the Secretary
15 of Health and Human Services and introduce testi-
16 mony, as deseribed in the first sentence of this sub-
17 section, on destruction of a drug or device under the
18 seventh sentence of this subsection. The regulations
19 shall provide that prior to destruction, appropriate
20 due process is available to the owner or consignee
21 seeking to challenge the decision to destroy the drug
22 or device. Where the Secretary of Health and
23 Human Services provides notice and an opportunity
24 to appear and introduce testimony on the destruc-
25 tion of a drug or device, the Secretary of Health and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002762
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 208 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

458

1 Human Services shall store and, as applicable, dis-
2 pose of the drug or device after the issuance of the
3 notice, except that the owner and consignee shall re-
4 main liable for costs pursuant to subsection (¢@).”.

5 (b) DEFINITION.—Section 201(h) of the Federal
6 Food, Drug, and Cosmetic Act (21 U.S.C. 321(h)) is
7 amended—

8 (1) by redesignating subparagraphs (1), (2),
9 and (3) as clauses (A), (B), and (C), respectively;
10 and
il (2) after making such redesignations—

12 (A) by striking ‘‘(h) The term” and insert-
13 ing “‘(h)(1) The term”; and

14 (B) by adding at the end the following:

15 “(2) The term ‘counterfeit device’ means a device

16 which, or the container, packaging, or labeling of which,
17 without authorization, bears a trademark, trade name, or
18 other identifying mark, imprint, or symbol, or any likeness
19 thereof, or is manufactured using a design, of a device
20 manufacturer, packer, or distributor other than the person
21 or persons who in fact manufactured, packed, or distrib-
22 uted such device and which thereby falsely purports or is
23 represented to be the product of, or to have been packed
24 or distributed by, such other device manufacturer, packer,

25. or distributor.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002763
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 209 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

459
1 (3) For purposes of subparagraph (2)—
(A) the term ‘manufactured’ refers to any of
the following activities: manufacture, preparation,
propagation, compounding, assembly, or processing;

and

2

3

4

5

6 “(B) the term ‘manufacturer’ means a person
7 who is engaged in any of the activities listed in
8 clause (A).”’.

9 REPORTING REQUIREMENT FOR DRUG MANUFACTURERS
10 SEC. 30515.

11 (a) ESTABLISHMENTS IN A FOREIGN COUNTRY.—
12 Section 5104) of the Federal Food, Drug, and Cosmetic
13. Act (21 U.S.C. 360G)) is amended by inserting at the end
14 the following: new paragraph:

15 “(5) The requirements of paragraphs (1) and (2)
16 shall apply to establishments within a foreign country en-
17 gaged in the manufacture, preparation, propagation,
18 compounding, or processing of any drug, including the ac-
19 tive pharmaceutical ingredient, that is required to be listed
20 pursuant to subsection (j). Such requirements shall apply
21 regardless of whether the drug or active pharmaceutical
22 ingredient undergoes further manufacture, preparation,
23 propagation, compounding, or processing at a separate es-
24 tablishment or establishments outside the United States

25 prior to being imported or offered for import into the

26 United States.”’.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002764
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 210 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

460
1 (b) ListING OF DRUGS.—Section 510G)(1) of the
2 Federal Food, Drug, and Cosmetic Act (21 U.S.C.
3 360G)(1)) is amended—
4 (1) in subparagraph (D), by striking “‘and” at
5 the end;
6 (2) in subparagraph (E), by striking the period
7 at the end and inserting ‘‘; and”; and
8 (3) by adding at the end the following new sub-
9 paragraph:
10 “(i"’) in the case of a drug contained in the ap-
il pleable list, a certification that the registrant has—
12 “G) identified every other establishment
13 where manufacturing is performed for the drug;
14 and
15 Gi) notified each known foreign establish-
16 ment engaged in the manufacture, preparation,
17 propagation, compounding, or processing of the
18 drug, including the active pharmaceutical ingre-
19 dient, of the inclusion of the drug in the lst
20 and the obligation to register.”’.
21 (ec) QUARTERLY REPORTING ON AMOUNT OF DRUGS

22 MANUFACTURED.—Section 510()(8)(A) of the Federal
23 Food, Drug, and Cosmetic Act (as added by section 3112
24 of the CARES Act (Public Law 116—-136)) is amended
25 by striking “annually” and inserting “once during the

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002765
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 211 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

nm & &B bh

Co FS ss HN

461

month of March of each year, once during the month of
June of each year, once during the month of September
of each year, and once during the month of December of
each year’.

RECOMMENDATIONS TO ENCOURAGE DOMESTIC

MANUFACTURING OF CRITICAL DRUGS

SEC. 30516.

(a) IN GENERAL.—Not later than 14 days after the
date of enactment of this Act, the Secretary shall enter
into an agreement with the National Academies of
Sciences, Engineering, and Medicine (referred to in this

section as the “National Academies”) under which, not

13 later than 90 days after the date of entering into the
14 agreement, the National Academies will—
15 (1) establish a committee of experts who are
16 knowledgeable about drug and device supply issues,
17 inclading—
18 (A) souremg and production of critical
19 drugs and devices;
20 (B) sourcing and production of active
21 pharmaceutical ingredients in critical drugs;
22 (C) the raw materials and other compo-
23 nents for critical drugs and devices; and
24 (D) the public health and national security
25 implications of the current supply chain for
26 eritical drugs and devices;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002766
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 212 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

462
1 (2) eonvene a public symposium to—
2 (A) analyze the impact of United States
3 dependence on the foreign manufacturing of
4 critical drugs and devices on patient access and
5 care, including in hospitals and intensive care
6 units; and
7 (B) recommend strategies to end United
8 States dependence on foreign manufacturing to
9 ensure the United States has a diverse and vital
10 supply cham for eritical drugs and devices to
11 protect the Nation from natural or hostile oe-
12 eurrences; and
13 (3) submit a report on the symposium’s pro-
14 ceedings to the Congress and publish a summary of
15 such proceedings on the public website of the Na-
16 tional Academies.
17 (b) SyMPOSIUM.—In e¢arrying out the agreement

18 under subsection (a), the National Academies shall consult

19 with—

20 (1) the Department of Health and Human
21 Services, the Department of Homeland Security, the
22 Department of Defense, the Department of Com-
23 merece, the Department of State, the Department of
24 Veterans Affairs, the Department of Justice, and
25 any other Federal agencies as appropriate; and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002767
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 213 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

463

1 (2) relevant stakeholders, including drug and
2 device manufacturers, health care providers, medical
3 professional societies, State-based societies, public
4 health experts, State and local public health depart-
5 ments, State medical boards, patient groups, health
6 care distributors, wholesalers and group purchasing
7 organizations, pharmacists, and other entities with
8 experience in health care and public health, as ap-
9 propriate.

10 (¢) DEFINITIONS.—F or the purposes of this section:
11 (1) The term “‘eritical”—

12 (A) with respect to a device, refers to a de-
13 vice classified by the Food and Drug Adminis-
14 tration as implantable, life-saving, and life-sus-
15 taining; or

16 (B) with respect to a drug, refers to a
17 drug that is described in subsection (a) of see-
18 tion 506C of the Federal Food, Drug, and Cos-
19 metic Act (21 U.S.C. 356e) (relating to notifi-
20 cation of any discontinuance or interruption in
21 the production of life-saving drugs).
22 (2) The terms “device” and “drug’’ have the
23 meanings given to those terms in section 201 of the
24 Federal Food, Drug, and Cosmetie Aet (21 U.S.C.
25 321).

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002768
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 214 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

464

—_

FAILURE TO NOTIFY OF A PERMANENT DISCONTINUANCE
OR AN INTERRUPTION
SEC. 30517.
Section 301 of the Federal Food, Drug, and Cosmetic
Act (21 U.S.C. 331) is amended by adding at the end the
following:
“(fff) The failure of a manufacturer of a drug de-

seribed in section 506C(a) or an active pharmaceutical in-

oO Aa aN DH OD SP WH Ld

eredient of such a drug, without a reasonable basis as de-

=
©

termined by the Secretary, to notify the Seeretary of a

—
—

permanent discontinuance or an interruption, and the rea-

=
No

sons for such discontinuance or interruption, as required

—
On

by section 506C.”’.

—
is

FAILURE TO DEVELOP RISK MANAGEMENT PLAN

—
ms

SEC. 30518.

—
om

Section 301 of the Federal Food, Drug, and Cosmetic

=
~]

Act (21 U.S.C. 331), as amended by section 30517, is fur-

=
co

ther amended by adding at the end the following:

=
\O

‘“(geo) The failure to develop, maintain, and imple-

N
©

ment a risk management plan, as required by section
506CG).”.

22 NATIONAL CENTERS OF EXCELLENCE IN CONTINUOUS

No
a

23 PHARMACEUTICAL MANUFACTURING
24 SEC. 380519.
25 (a) IN GENERAL.—Section 3016 of the 21st Century

26 Cures Act (21 U.S.C. 399h) is amended to read as follows:

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002769
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 215 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

465

1 “NATIONAL CENTERS OF EXCELLENCE IN CONTINUOUS
2 PHARMACEUTICAL MANUFACTURING

3 “SEC, 3016.

4 (a) IN GENERAL.—The Secretary of Health and
5 Human Services, acting through the Commissioner of
6 Food and Drugs—

7 (1) shall solicit and, beginning not later than
8 1 year after the date of enactment of the National
9 Centers of Excellence in Continuous Pharmaceutical
10 Manufacturing Act of 2019, receive requests from
il institutions of higher education to be designated as
12 a National Center of Excellence in Continuous Phar-
13 maceutical Manufacturing (in this section referred to
14 as a ‘National Center of Excellence’) to support the
15 advancement and development of continuous manu-
16 facturing; and

17 (2) shall so designate any institution of higher
18 education that—

19 (A) requests such designation; and
20 “(B) meets the eriteria specified in sub-
21 section (¢).
22 ‘“(b) REQUEST FOR DESIGNATION.—A request for
23 designation under subsection (a) shall be made to the See-
24 retary at such time, in such manner, and containing such
25 information as the Secretary may require. Any such re-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002770
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 216 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

466

1 quest shall include a deseription of how the institution of

2 higher education meets or plans to meet each of the eri-

3 teria specified in subsection (e).

4 ‘““(@) CRITERIA FOR DESIGNATION DESCRIBED.—The

5 criteria specified in this subsection with respect to an in-

6 stitution of higher education are that the institution has,

7 as of the date of the submission of a request under sub-

8 section (a) by such institution—

9 (1) physical and technical capacity for re-
10 search and development of continuous manufac-
11 turing;

12 (2) manufacturing knowledge-sharing  net-
13 works with other institutions of higher education,
14 large and small pharmaceutical manufacturers, ge-
15 neri¢ and nonprescription manufacturers, contract
16 manufacturers, and other entities;
17 (3) proven capacity to design and demonstrate
18 new, highly effective technology for use in contin-
19 uous manufacturing;
20 (4) a track record for creating and transfer-
21 ring knowledge with respect to continuous manufac-
22 turing;
23 (5) the potential to train a future workforce
24 for research on and implementation of advanced
25 manufacturing and continuous manufacturing; and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002771
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 217 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

467

1 (6) experience in participating in and leading

2 a continuous manufacturing technology partnership

3 with other institutions of higher education, large and

4 small pharmaceutical manufacturers (including ge-

5 neric and nonprescription drug manufacturers), con-

6 tract manufacturers, and other entities—

7 (A) to support companies with continuous

8 manufacturing in the United States;

9 “(B) to support Federal agencies with
10 technical assistance, which may include regu-
11 latory and quality metric guidance as applica-
12 ble, for advanced manufacturing and continuous
13 manufacturing;

14 “(C) with respect to continuous manufac-
15 turing, to organize and conduct research and
16 development activities needed to create new and
17 more effective technology, capture and dissemi-
18 nate expertise, create intellectual property, and
19 maintain technological leadership;
20 ‘“(D) to develop best practices for design-
21 ing continuous manufacturing; and
22 ‘“(E) to assess and respond to the work-
23 force needs for continuous manufacturing, in-
24 cluding the development of training programs if
25 needed.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002772
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 218 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

468

a

“(d) TERMINATION OF DESIGNATION.—The Sece-
retary may terminate the designation of any National Cen-
ter of Excellence designated under this section if the See-
retary determines such National Center of Excellence no
longer meets the criteria specified in subsection (¢). Not
later than 60 days before the effective date of such a ter-
mination, the Secretary shall provide written notice to the

National Center of Excellence, including the rationale for

oO Aa aN DH OD SP WH Ld

such termination.

i
©

‘“(e) CONDITIONS FOR DESIGNATION.—As a condi-

ev
pn,

tion of designation as a National Center of Excellence

i
No

under this section, the Secretary shall require that an in-

—"
On

stitution of higher education enter into an agreement with

—
fs

the Secretary under which the institution agrees—

—"
ws

(1) to collaborate directly with the Food and

oooh,
oN

Drug Administration to publish the reports required

—_
~

by subsection (2);

—_
CO

(2) to share data with the Food and Drug Ad-

—
\©

ministration regarding best practices and research

No
OQ

generated through the funding under subsection (f);

NO
—

(3) to develop, along with industry partners

ho
No

(which may include large and small biopharma-

ho
Go

ceutical manufacturers, generic and nonprescription

we)
i

manufacturers, and contract. manufacturers) and an-

No
Gn

other institution or imstitutions designated under

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002773
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 219 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

469

1 this section, if any, a roadmap for developing a con-
2 tinuous manufacturing workforee;

3 (4) to develop, along with industry partners
4 and other institutions designated under this section,
5 a roadmap for strengthening existing, and devel-
6 oping new, relationships with other institutions; and
7 (5) to provide an annual report to the Food
8 and Drug Administration regarding the institution’s
9 activities under this section, including a deseription
10 of how the institution continues to meet and make
11 progress on the criteria listed in subsection (¢).

12 “(f) FUNDING.—

13 (1) IN GENERAL.—The Secretary shall award
14 funding, through grants, contracts, or cooperative
15 agreements, to the National Centers of Excellence
16 designated under this section for the purpose of
17 studying and recommending improvements to contin-
18 uous manufacturing, including such improvements
19 as may enable the Centers—
20 ‘““(A) to continue to meet the conditions
21 specified in subsection (e); and
22 ‘“(B) to expand capacity for research on,
23 and development of, continuing manufacturing.
24 (2) CONSISTENCY WITH FDA MISSION.—AS a
25 condition on receipt of funding under this sub-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002774
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 220 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

470

1 section, a National Center of Excellence shall agree

2 to eonsider any input from the Secretary regarding

3 the use of funding that would—

4 (A) help to further the advancement of

5 continuous manufacturing through the National

6 Center of Excellence; and

7 “(B) be relevant to the mission of the

8 Food and Drug Administration.

9 (3) AUTHORIZATION OF APPROPRIATIONS.—
10 There is authorized to be appropriated to carry out
il this subsection $100,000,000, to remain available
12 until expended.

13 “(4) RULE OF CONSTRUCTION.—Nothing in
14 this section shall be construed as precluding a Na-
15 tional Center for Excellence designated under this
16 section from receiving funds under any other provi-
17 sion of this Act or any other Federal law.
18 ‘“(o) ANNUAL REVIEW AND REPORTS.—
19 (1) ANNUAL REPORT.—Beginning not later
20 than 1 year after the date on which the first des-
21 ignation is made under subsection (a), and annually
22 thereafter, the Secretary shall—
23 (A) submit to Congress a report deserib-
24 ing the activities, partnerships and collabora-
25 tions, Federal policy recommendations, previous
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002775
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 221 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

471

1 and continuing funding, and findings of, and

2 any other applicable information from, the Na-

3 tional Centers of Excellence designated under

4 this section; and

5 ‘(B) make such report available to the

6 public in an easily accessible electronic format

7 on the website of the Food and Drug Adminis-

8 tration.

9 “(2) REVIEW OF NATIONAL CENTERS OF EX-
10 CELLENCE AND POTENTIAL DESIGNEES.—The Sec-
il retary shall periodically review the National Centers
12 of Excellence designated under this section to ensure
13 that such National Centers of Excellence continue to
14 meet the criteria for designation under this section.
15 (3) REPORT ON LONG-TERM VISION OF FDA
16 ROLE.—Not later than 2 years after the date on
17 which the first designation is made under subsection
18 (a), the Secretary, in consultation with the National
19 Centers of Excellence designated under this section,
20 shall submit a report to the Congress on the long-
21 term vision of the Department of Health and
22 Human Services on the role of the Food and Drug
23 Administration in supporting continuous manufac-
24 turing, including—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002776
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 222 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

472

1 (A) a national framework of principles re-
2 lated to the implementation and regulation of
3 continuous manufacturing;

4 ‘(B) a plan for the development of Federal
5 regulations and guidance for how advanced
6 manufacturing and continuous manufacturing
7 ean be incorporated into the development of
8 pharmaceuticals and regulatory responsibilities
9 of the Food and Drug Administration; and

10 ‘“(C) appropriate feedback solicited from
11 the public, which may include other institutions,
12 large and small biopharmaceutical manufactur-
13 ers, generic and nonprescription manufacturers,
14 and contract manufacturers.

15 ‘“(h) DEFINITIONS.—In this section:

16 “(1) ADVANCED MANUFACTURING.—The term
17 ‘advanced manufacturing’ means an approach for
18 the manufacturing of pharmaceuticals that incor-
19 porates novel technology, or uses an_ established
20 technique or technology in a new or innovative way
21 (such as continuous manufacturing where the input
22 materials are continuously transformed within the
23 process by two or more unit operations) that en-
24 hances drug quality or improves the manufacturing
25 process.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002777
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 223 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

473

1 “(2) CONTINUOUS MANUFACTURING.—The
2 term ‘continuous manufacturing’ —

3 (A) means a process where the input ma-
4 terials are continuously fed into and_ trans-
5 formed within the process, and the processed
6 output materials are continuously removed from
7 the system; and

8 ‘‘(B) consists of an integrated process that
9 consists of a series of two or more unit oper-
10 ations.
11 (3) INSTITUTION OF HIGHER EDUCATION.—
12 The term ‘institution of higher education’ has the
13 meaning given such term in section 101(a) of the
14 Higher Education Act of 1965 (20 U.S.C. 1001(a)).
15 (4) SECRETARY.—The term ‘Secretarv’ means
16 the Secretary of Health and Human Services, acting
17 through the Commissioner of Food and Drugs.”’.
18 (b) TRANSITION RULE.—Section 3016 of the 21st

19 Century Cures Act (21 U.S.C. 399h), as in effect on the
20 day before the date of the enactment of this section, shall
21 apply with respect to grants awarded under such section

22 before such date of enactment.

23 VACCINE MANUFACTURING AND ADMINISTRATION

24 CAPACITY

25 SEC. 30520.

26 (a) ENHANCING MANUFACTURING CAPACITY.—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002778
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 224 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

474

1 (1) IN GENERAL.—The Seeretary, acting

2 through the Director of the Biomedical Advanced

3 Research and Development Authority, shall, as ap-

4 propriate, award contracts, grants, and cooperative

5 agreements, and enter into other transactions, to ex-

6 pand and enhance manufacturing capacity of vac-

7 cines and vaccine candidates to prevent the spread

8 of SARS—CoV—2 and COVID-19.

9 (2) AUTHORIZATION OF APPROPRIATIONS.—To
10 carry out this subsection, there are authorized to be
11 appropriated such sums as may be necessary for fis-
12 cal years 2020 through 2024, to remain available
13 until expended.

14 (b) REPORT ON VACCINE MANUFACTURING AND AD-
15 MINISTRATION CAPACITY.—
16 (1) IN GENERAL.—Not later than December 31,
17 2020, the Secretary shall submit to the Committee
18 on Energy and Commerce of the House of Rep-
19 resentatives and the Committee on Health, Edu-
20 eation, Labor and Pensions of the Senate a report
21 detailing—
22 (A) an assessment of the estimated supply
23 of vaccines and ancillary medical products re-
24 lated to vaccine administration necessary to
25 control and stop the spread of SARS—CoV-2
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002779
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 225 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

475

1 and COVID-19, domestically and internation-
2 ally;

3 (B) an assessment of current and future
4 domestic manufacturing capacity for vaccines or
5 vaccine candidates to control or stop the spread
6 of SARS—CoV—2 and COVID-19, vaccine can-
7 didates, and ancillary products related to the
8 administration of such vaccines, inclading iden-
9 tification of anv gaps in manufacturing capac-
10 ity;

11 (C) aetivities condueted to expand and en-
12 hance manufacturing capacity for vaccines, vac-
13 cine candidates, and ancillary medical products
14 to levels sufficient to control and stop the
15 spread of SARS—CoV—2 and COVID-19, do-
16 mestically and internationally, including a list
17 and explanation of all contracts, grants, and ¢o-
18 operative agreements awarded, and other trans-
19 actions entered into, for purposes of such ex-
20 pansion and enhancement and how such activi-
21 ties will help to meet future domestic manufac-
22 turing capacity needs;
23 (D) a plan for the ongoing support of en-
24 hanced manufacturing capacity for vaccines,
25 vaccine candidates, and ancillary medical prod-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002780
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 226 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

476
1 ucts sufficient to control and stop the spread of
2 SARS-CoV—2. and COVID-19, domestically
3 and internationally; and
4 (E) a plan to support the administration of
5 vaccines approved or authorized by the Food
6 and Drug Administration to control and stop
7 the spread of SARS-—CoV—2 and COVID-19,
8 domestically and internationally, including Fed-
9 eral workforce enhancements necessary to ad-
10 minister such vaccines.
11 (2) ANCILLARY MEDICAL PRODUCTS.—F or pur-
12 poses of this subsection, “ancillary medical prod-
13 ucts” includes—
14 (A) vials;
15 (B) bandages;
16 (C) aleohol swabs;
17 (D) syringes;
18 (E) needles;
19 () gloves and other personal protective
20 equipment; and
21 (G) other medical products the Secretary
22 determines necessary for the administration of
23 vaccines.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002781
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 227 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

AT7

1 Subtitle B—Strategie National Stockpile Improvements

2 EQUIPMENT MAINTENANCE

3 SEC. 30531.

4 Section 319F—2 of the Public Health Service Act (42

5 U.S.C. 247d—6b) is amended—

6 (1) in subsection (a)(3)

7 (A) in subparagraph (1), by striking “;

8 and” and inserting a semicolon;

9 (B) in subparagraph (J), by striking the
10 period at the end and inserting a semicolon;
11 and
12 (C) by inserting the following new subpara-
13 graph at the end:
14 “(KX) ensure the contents of the stockpile
15 remain in good working order and, as appro-
16 priate, conduct maintenance services on such
17 contents; and’; and
18 (2) in subsection (¢)(7)(B), by adding at the
19 end the following new clause:
20 “Gx) EQUIPMENT MAINTENANCE
21 SERVICE.—In carrying out this section, the
22 Secretary may enter into contracts for the
23 procurement of equipment maintenance
24 services. ’’.
25 SUPPLY CHAIN FLEXIBILITY MANUFACTURING PILOT
26 SEC. 30532.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002782
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 228 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

478

1 (a) IN GENERAL.—Section 319F—2(a)(3) of the Pub-
2 lic Health Service Act (42 U.S.C. 247d-Gb(a)(38)), as
3 amended by section 30531, is further amended by adding
4 at the end the following new subparagraph:

5 “(Li) enhance medical supply chain elas-
6 ticity and establish and maintain domestic re-
7 serves of critical medical supplies (neluding
8 personal protective equipment, ancillary medical
9 supphes, and other applicable supplies required
10 for the administration of drugs, vaccines and
11 other biological products, and other medical de-
12 vices (including diagnostic tests)) by-

13 ‘G) inereasine emergency stock of
14 critical medical supplies;

15 ‘“(i) geographically diversifying pro-
16 duction of such medical supplies;

17 ‘“(i) purchasing, leasing, or entering
18 into jomt ventures with respect to facilities
19 and equipment for the production of such
20 medical supplies; and
21 “Gv) working with distributors of
22 such medical supplies to manage the do-
23 mestic reserves established under this sub-
24 paragraph by refreshing and replenishing
25 stock of such medical supplies.”’.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002783
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 229 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

479
1 (b) REPORTING; SUNSET.—Section 319F—2(a) of the
2 Public Health Service Act (42 U.S.C. 247d—6b(a)) is
3 amended by adding at the end the following:
4 (6) REPORTING.—Not later than September
5 30, 2022, the Secretary shall submit to the Com-
6 mittee on Energy and Commerce of the House of
7 Representatives and the Committee on Health, Edu-
8 cation, Labor and Pensions of the Senate a report
9 on the details of each purchase, lease, or joint ven-
10 ture entered into under paragraph (3)(L), ineluding
il the amount expended by the Secretary on each such
12 purchase, lease, or joint venture.
13 “(7) SUNSET.—The authority to make pur-
14 chases, leases, or joint ventures pursuant to para-
15 graph (3)(L) shall cease to be effective on Sep-
16 tember 30, 2023.”.
17 (e¢) FUNDING.—Section 319F—2(f) of the Public

18 Health Service Act (42 U.S.C. 247d-6b(f)) is amended by
19 adding at the end the following:

20 (3) SUPPLY CHAIN ELASTICITY.—
21 (A) IN GENERAL.—For the purpose of
22 carrying out subsection (a)(3)(L), there is au-
23 thorized to be appropriated $500,000,000 for
24 each of fiscal vears 2020 through 2023, to re-
25 main available until expended.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002784
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 230 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

480
1 “(B) RELATION TO OTHER AMOUNTS.—
The amount authorized to be appropriated by
subparagraph (A) for the purpose of carrying
out subsection (a)(3)(L) is in addition to any

other amounts available for such purpose.”’.

2
3
4
5
6 REIMBURSABLE TRANSFERS FROM STRATEGIC NATIONAL
7 STOCKPILE
8 SEC. 30533.
9 Section 319F-—2(a) of the Public Health Service Act
10 (42 U.S.C. 247d-6b(a)), as amended, is further amended

11 by adding at the end the following:

 

12 (8) TRANSFERS AND REIMBURSEMENTS.
13 “(A) IN GENERAL.—Without regard to
14 chapter 5 of title 40, United States Code, the
15 Secretary may transfer to any Federal depart-
16 ment or agency, on a reimbursable basis, any
17 drugs, vaccines and other biological products,
18 medical devices, and other supplies in the stock-
19 pile if—
20 “G) the transferred supplies are less
21 than 6 months from expiry;
22 Gi) the stockpile is able to replenish
23 the supplies, as appropriate; and
24 “Gii) the Secretary decides the trans-
25 fer is in the best interest of the United
26 States Government.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002785
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 231 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

481

1 “(B) USE OF REIMBURSEMENT.—Reim-
2 bursement derived from the transfer of supplies
3 pursuant to subparagraph (A) may be used by
4 the Secretary, without further appropriation
5 and without fiscal year limitation, to carry out
6 this section.

7 “(C) REPORT.—Not later than September
8 30, 2022, the Secretary shall submit to the
9 Jommittee on Energy and Commerce of the
10 House of Representatives and the Committee
il on Health, Edueation, Labor and Pensions of
12 the Senate a report on each transfer made
13 under this paragraph and the amount received
14 by the Secretary in exchange for that transfer.
15 ‘“(D) SUNSET.—The authority to make
16 transfers under this paragraph shall cease to be
17 effective on September 30, 2023.”.

18 STRATEGIC NATIONAL STOCKPILE ACTION REPORTING
19 SEC. 30534.

20 (a) IN GENERAL.—The Assistant Secretary for Pre-
21 paredness and Response (in this section referred to as the
22 “Assistant Secretary’), in coordination with the Adminis-
23 trator of the Federal Emergency Management Agency,

24 shall—

25 (1) not later than 30 days after the date of en-
26 actment of this Act, issue a report to the Committee
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002786
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 232 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

482
1 on Energy and Commerce of the House of Rep-
2 resentatives and the Committee on Health, Edu-
3 eation, Labor and Pensions of the Senate regarding
4 all State, local, Tribal, and territorial requests for
5 supplies from the Strategic National Stockpile re-
6 lated to COVID—-19; and
7 (2) not less than every 30 days thereafter
8 through the end of the emergency period (as such
9 term is defined in section 1135(2)(1)(B) of the So-
10 cial Security Act (42 U.S.C. 13820b-5(2)(1)(B))),
11 submit to such committees an updated version of
12 such report.
13 (b) REPORTING PERIOD.—
14 (1) INITIAL REPORT.—The initial report under
15 subsection (a) shall address all requests described in
16 such subsection made during the period—
17 (A) beginning on January 31, 2020; and
18 (B) ending on the date that is 30 days be-
19 fore the date of submission of the report.
20 (2) UppatTEs.—Each update to the report
21 under subsection (a) shall address all requests de-
22 seribed in such subsection made during the period—
23 (A) beginning at the end of the previous
24 reporting period under this section; and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002787
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 233 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

483
1 (B) ending on the date that is 30 days be-
2 fore the date of submission of the updated re-
3 port.
4 (@) CONTENTS OF REPORT.—The report under sub-
5 section (a) (and updates thereto) shall include—
6 (1) the details of each request described in such
7 subsection, inclading—
8 (A) the specific medical countermeasures,
9 including devices such as personal protective
10 equipment, and other materials requested; and
11 (B) the amount of such materials re-
12 quested; and
13 (2) the outcomes of each request deseribed in
14 subsection (a), including—
15 (A) whether the request was wholly ful-
16 filled, partially fulfilled, or denied;
17 (B) if the request was wholly or partially
18 fulfilled, the fulfillment amount; and
19 (C) if the request was partially fulfilled or
20 denied, a rationale for such outcome.
21 IMPROVED, TRANSPARENT PROCESSES FOR THE
22 STRATEGIC NATIONAL STOCKPILE
23 SEC. 30535.
24 (a) IN GENERAL.—Not later than January 1, 2021,

25 the Seeretary, in collaboration with the Assistant Sec-

26 retary for Preparedness and Response and the Director

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002788
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 234 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

4384

—_

of the Centers for Disease Control and Prevention, shall
develop and implement improved, transparent processes
for the use and distribution of drugs, vaccines and other
biological products, medical devices, and other supplies
(including personal protective equipment, ancillary med-
ical supplies, and other applicable supplies required for the
administration of drugs, vaccmes and other biological

products, diagnostic tests, and other medical devices ) in

oO Aa aN DH OD SP WH Ld

the Strategic National Stockpile under section 319F—2 of

=
©

the Public Health Service Act (42 U.S.C. 247d—6b) (in

—
—

this section referred to as the “Stockpile’’).

=
No

(b) PROCESSES.—The processes developed under

—
On

subsection (a) shall include—

jah
fp

(1) the form and manner in which States, loeal-

—
ws

ities, Tribes, and territories are required to submit

—
on

requests for supplies from the Stockpile;

—
~

(2) the eriteria used by the Secretary in re-

—
oO

sponding to such requests, including the reasons for

—
\©

fulfilling or denying such requests;

i)
©

(3) what cireumstanees result in prioritization

bo
—

of distribution of supplies from the Stockpile to

No
No

States, localities, Tribes, or territories;

N
Go

(4) clear plans for future, urgent communica-

We)
a

tion between the Secretary and States, localities,

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002789
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 235 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

485

1 Tribes, and territories regarding the outcome of

2 such requests; and

3 (5) any differences in the processes developed

4 under subsection (a) for geographically related emer-

5 gencies, such as weather events, and national emer-

6 gencies, such as pandemies.

7 (ec) REPORT TO CONGRESS.—Not later than January

8 1, 2021, the Secretary shall—

9 (1) submit a report to the Committee Enerev
10 and Commerce of the House of Representatives and
11 the Committee on Health, Education, Labor and
12 Pensions of the Senate regarding the improved,
13 transparent processes developed under this section;
14 and
15 (2) inelude in such report recommendations for
16 opportunities for communication (by telebriefing,
17 phone ealls, or in-person meetings) between the Sec-
18 retary and States, localities, Tribes, and territories
19 regarding such improved, transparent processes.

20 GAO STUDY ON THE FEASIBILITY AND BENEFITS OF A
21 STRATEGIC NATIONAL STOCKPILE USER FEE AGREEMENT
22 SEC. 30536.

23 (a) IN GENERAL.— The Comptroller General of the
24 United States shall conduct a study to investigate the fea-
25 sibility of establishing user fees to offset certain Federal

26 costs attributable to the procurement of single-source ma-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002790
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 236 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

486

1 terials for the Strategic National Stockpile under section
2 319F-2 of the Public Health Service Act (42 U.S.C.
3 247d-6b) and distributions of such materials from the
4 Stockpile. In conducting this study, the Comptroller Gen-
5 eral shall consider, to the extent information is available—
6 (1) whether entities receiving such distributions
7 generate profits from those distributions;

8 (2) any Federal costs attributable to such dis-
9 tributions;
10 (3) whether such user fees would provide the
11 Seeretary with funding to potentially offset procure-
12 ment costs of such materials for the Strategic Na-
13 tional Stockpile; and
14 (4) any other issues the Comptroller General
15 identifies as relevant.
16 (b) REPORT.—Not later than February 1, 20238, the

17 Comptroller General of the United States shall submit to
18 the Congress a report on the findings and conclusions of

19 the study under subsection (a).

20 Subtitle C—Testing and Testing Infrastructure

21 Improvements

22 COVID—19 TESTING STRATEGY

23 SEC. 30541.

24 (a) STRATEGY.—Not later than June 15, 2020, the

25 Secretary shall update the COVID-19 strategie testing

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002791
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 237 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

487

1 plan under the heading “Department of Health and
2 Human Services—Office of the Seeretary—Public Health
3 and Social Service Emergency Fund”’ in title I of division
4 B of the Paycheck Protection Program and Health Care
5 Enhancement Act (Public Law 116-139, 1384 Stat. 620,
6 626-627) and submit to the appropriate congressional
7 committees such updated national plan identifying—

8 (1) what level of, types of, and approaches to
9 testing (including predicted numbers of tests, popu-
10 lations to be tested, and frequency of testing and the
11 appropriate setting whether a health care setting
12 (such as hospital-based, high-complexity laboratory,
13 point-of-care, mobile testing units, pharmacies or
14 community health centers) or non-health care setting
15 (such as workplaces, schools, or child care centers))
16 are necessary:

17 (A) to sufficiently monitor and contribute
18 to the control of the transmission of SARS—
19 CoV—2 in the United States;
20 (B) to ensure that any reduction in social
21 distancing efforts, when determined appropriate
22 by public health officials, can be undertaken in
23 a manner that optimizes the health and safety
24 of the people of the United States, and reduces
25 disparities (including disparities related to race,

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002792
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 238 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

488

1 ethnicity, sex, age, disability status, socio-
2 economic status, and geographie location) in the

3 prevalence of, incidence of, and health outcomes
4 with respect to, COVID-19; and

5 (C) to provide for ongoing surveillance suf-

6 ficient to support contact tracing, case identi-
7 fication, quarantine, and isolation to prevent fu-

8 ture outbreaks of COVID-19;

9 (2) specific plans and benchmarks, each with
10 clear timelines, to ensure—

11 (A) such level of, types of, and approaches
12 to testing as are described in paragraph (1),
13 with respect to optimizing health and safety;
14 (B) sufficient availability of all necessary
15 testing materials and supplies, including extrac-
16 tion and testing kits, reagents, transport media,
17 swabs, instruments, analysis equipment, per-
18 sonal protective equipment if necessary for test-
19 ing (including point-of-care testing), and other
20 equipment;
21 (C) allocation of testing materials and sup-
22 ples in a manner that optimizes public health,
23 including by considering the variable impact of
24 SARS—CoV—2 on specific States, territories, In-
25 dian Tribes, Tribal organizations, urban Indian

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002793
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 239 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

489

1 organizations, communities, industries, and pro-

2 fessions;

3 (D) sufficient evidence of validation for

4 tests that are deploved as a part of such strat-

5 egy;

6 (E) sufficient laboratory and analytical e¢a-

7 pacity, including target turnaround time for

8 test results;

9 (Ff) sufficient personnel, including per-
10 sonnel to collect testing samples, conduct and
11 analyze results, and conduct testing follow-up,
12 including contact tracing, as appropriate; and
13 (G) enforcement of the Families First
14 Coronavirus Response Act (Public Law 116-
15 127) to ensure patients who are tested are not
16 subject to cost sharing;

17 (3) specific plans to ensure adequate testing in
18 rural areas, frontier areas, health professional short-
19 age areas, and medically underserved areas (as de-
20 fined in section 330I(a) of the Public Health Service
21 Act (42 U.S.C. 254¢-14(a))), and for underserved
22 populations, Native Americans (ineluding Indian
23 Tribes, Tribal organizations, and urban Indian orga-
24 nizations), and populations at increased risk related
25 to COVID-19;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002794
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 240 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

490

1 (4) specific plans to ensure accessibility of test-
2 ing to people with disabilities, older individuals, and
3 individuals with underlying health conditions or
4 weakened immune systems; and

5 (5) specific plans for broadly developing and
6 implementing testing for potential immunity in the
7 United States, as appropriate, in a manner suffi-
8 cient—

9 (A) to monitor and contribute to the con-
10 trol of SARS—CoV-—2 in the United States;

11 (B) to ensure that any reduction in social
12 distancing efforts, when determined appropriate
13 by public health officials, can be undertaken in
14 a manner that optimizes the health and safety
15 of the people of the United States; and

16 (C) to reduce disparities (including dispari-
17 ties related to race, ethnicity, sex, age, dis-
18 ability status, socioeconomic status, and geo-
19 eraphie location) in the prevalence of, incidence
20 of, and health outcomes with respect to,
21 COVID-19.
22 (b) COORDINATION.—The Seeretary shall carry out

23 this seetion—

24 (1) in coordination with the Administrator of
25 the Federal Emergency Management Agency;
gAVHLC\051220\05 1220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002795
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 241 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

491

1 (2) in collaboration with other agencies and de-
2 partments, as appropriate; and

3 (3) taking into consideration the State plans for
4 COVID-19 testing prepared as required under the
5 heading “Department of Health and Human Serv-
6 ices—Office of the Secretary—Public Health and
7 Social Service Emergency Fund” in title I of divi-
8 sion B of the Paycheck Protection Program and
9 Health Care Enhancement Act (Public Law 116-
10 139; 134 Stat. 620, 624).

11 (ec) UPDATES.—

12 (1) FREQUENCY.—The updated national plan
13 under subsection (a) shall be updated every 30 days
14 until the end of the public health emergeney first de-
15 clared by the Secretary under section 319 of the
16 Public Health Service Act (42 U.S.C. 247d) on Jan-
17 uary 31, 2020, with respect to COVID-19.

18 (2) RELATION TO OTHER LAW.—Paragraph (1)
19 applies in lieu of the requirement (for updates every
20 90 days until funds are expended) in the second to
21 last proviso under the heading “‘Department of
22 Health and Human Services—Office of the Sec-
23 retary—Public Health and Social Service Emergenev
24 Fund” in title I of division B of the Paycheck Pro-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002796
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 242 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

492

1 tection Program and Health Care Enhancement Act
2 (Public Law 116-139; 184 Stat. 620, 627).

3 (d) APPROPRIATE CONGRESSIONAL COMMITTEES.—
4 In this section, the term “appropriate congressional com-
5 mittees” means—

6 (1) the Committee on Appropriations and the
7 Committee on Energy and Commerce of the House
8 of Representatives; and

9 (2) the Committee on Appropriations and the
10 Committee on Health, Education, Labor and Pen-
il sions and of the Senate.
12 CENTRALIZED TESTING INFORMATION WEBSITE
13 SEC. 30542.
14 The Secretary shall establish and maintain a public,

15 searchable webpage, to be updated and corrected as nec-
16 essary through a process established by the Secretary, on
17 the website of the Department of Health and Human

18 Services that—

19 (1) identifies all in vitro diagnostic and sero-
20 logical tests used in the United States to analyze
21 clinical specimens for detection of SARS—CoV—2 or
22 antibodies specific to SARS—CoV—2, including—

23 (A) those tests—

24 (i) that are approved, cleared, or au-
25 thorized under section 510(k), 518, 515, or
26 564 of the Federal Food, Drug, and Cos-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002797
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 243 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

493
1 metic Act (21 U.S.C. 360(k), 360¢, 360e,
2 360bbb-3);
3 (ii) that have been validated by the
4 test’s developers for use on clinical speci-
5 mens and for which the developer has noti-
6 fied the Food and Drug Administration of
7 the developer’s intent to market the test
8 consistent with applicable guidance issued
9 by the Secretary; or
10 (ii) that have been developed and au-
11 thorized by a State that has notified the
12 Secretary of the State’s intention to review
13 tests intended to diagnose COVID—19; and
14 (B) other SARS—CoV—2-related tests that
15 the Secretary determines appropriate in guid-
16 ance, which may inelude tests related to the
17 monitoring of COVID-19 patient status;
18 (2) provides relevant information, as deter-
19 mined by the Secretary, on each test identified pur-
20 suant to paragraph (1), which may include—
21 (A) the name and contact information of
22 the developer of the test;
23 (B) the date of receipt of notification by
24 the Food and Drug Administration of the devel-
25 oper’s intent to market the test;
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002798
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 244 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

494

1 (C) the date of authorization for use of the
2 test on clinical specimens, where applicable;

3 (D) the letter of authorization for use of
4 the test on clinical specimens, where applicable;
5 (E) any fact sheets, manufacturer instrue-
6 tions, and package inserts for the test, melud-
7 ing information on intended use;

8 (F) sensitivity and specificity of the test;
9 and

10 (G) in the case of tests distributed by com-
11 mercial manufacturers, the number of tests dis-
12 tributed and, if available, the number of labora-
13 tories in the United States with the required
14 platforms installed to perform the test; and

15 (3) includes—

16 (A) a list of laboratories certified under
17 section 353 of the Public Health Service Act
18 (42 U.S.C. 263a; commonly referred to as
19 “CLIA’’) that—
20 (i) meet the regulatory requirements
21 under such section to perform high- or
22 moderate-complexity testing; and
23 (ii) are authorized to perform SARS—
24 SoV—2 diagnostic or serological tests on
25 clinical specimens; and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002799
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 245 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

495
1 (B) information on each laboratory identi-
fied pursuant to subparagraph (A), including—
(i) the name and address of the lab-
oratory;

ii) the CLIA certificate number;

2

3

4

5 (

6 (iii) the laboratory type;
7 (iv) the certificate type; and

8 (v) the complexity level.

9 MANUFACTURER REPORTING OF TEST DISTRIBUTION
10 SEC. 30543.

11 (a) IN GENERAL.—A commercial manufacturer of an
12 in vitro diagnostic or serological COVID—-19 test shall, on

13 a weekly basis, submit a notification to the Secretary re-

14 garding distribution of each such test, which notifica-

15 tion—

16 (1) shall include the number of tests distributed
17 and the entities to which the tests are distributed;
18 and

19 (2) may include the quantity of such tests dis-
20 tributed by the manufacturer.

21 (b) CONFIDENTIALITY.—Nothing in this section shall

22 be construed as authorizing the Seeretary to disclose any
23 information that is a trade secret or confidential informa-
24 tion subject to section 552(b)(4) of title 5, United States

25 Code, or section 1905 of title 18, United States Code.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002800
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 246 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

496

1 (¢) FAILURE TO MEET REQUIREMENTS.—If a manu-
2 facturer fails to submit a notification as required under
3 subsection (a), the following applies:
4 (1) The Secretary shall issue a letter to such
5 manufacturer informing such manufacturer of such
6 failure.
7 (2) Not later than 7 calendar days after the
8 issuance of a letter under paragraph (1), the manu-
9 faeturer to whom such letter is issued shall submit
10 to the Secretary a written response to such letter—
11 (A) setting forth the basis for noneompli-
12 anee; and
13 (B) providing information as required
14 under subsection (a).
15 (3) Not later than 14 calendar days after the
16 issuance of a letter under paragraph (1), the See-
17 retary shall make such letter and any response to
18 such letter under paragraph (2) available to the pub-
19 he on the internet website of the Food and Drug Ad-
20 ministration, with appropriate redactions made to
21 protect information deseribed in subsection (b). The
22 preceding sentence shall not apply if the Secretary
23 determines that—
24 (A) the letter under paragraph (1) was
25 issued in error; or

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002801
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 247 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

AQT
1 (B) after review of such response, the
manufacturer had a reasonable basis for not
notifying as required under subsection (a).

STATE TESTING REPORT

nN & Ww bd

SEC. 30544.
For any State that authorizes (or intends to author-
ize) one or more laboratories in the State to develop and

perform in vitro diagnostic COVID-19 tests, the head of

Co FS ss HN

the department or agency of such State with primary re-

10 sponsibility for health shall—

11 (1) notify the Secretary of such authorization
12 (or intention to authorize); and
13 (2) provide the Secretary with a weekly re-
14 port—
15 (A) identifying all laboratories authorized
16 (or intended to be authorized) by the State to
17 develop and perform in vitro diagnostic
18 COVID-19 tests;
19 (B) ineluding relevant information on all
20 laboratories identified pursuant to subpara-
21 eraph (A), which may include information on
22 laboratory testing capacity;
23 (C) identifying all in vitro diagnostic
24 COVID-19 tests developed and approved for
25 clinical use in laboratories identified pursuant
26 to subparagraph (A); and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002802
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 248 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

498

1 (D) including relevant information on all
2 tests identified pursuant to subparagraph (C),
3 which may ineclude—

4 (i) the name and contact information
5 of the developer of any such test;

6 (ii) any fact sheets, manufacturer in-
7 structions, and package inserts for any
8 such test, including information on in-
9 tended use; and

10 (ii) the sensitivity and specificity of
11 any such test.

12 STATE LISTING OF TESTING SITES
13 SEC. 30545.
14 Not later than 14 days after the date of enactment
15 of this Act, any State receiving funding or assistance

—
om

under this Act, as a condition on such receipt, shall estab-

17 lish and maintain a public, searchable webpage on the offi-
18 cial website of the State that—
19 (1) identifies all sites located in the State that
20 provide diagnostic or serological testing for SARS—
21 CoV—2; and
22 (2) provides appropriate contact information for
23 SARS-—CoV—2 testing sites pursuant to paragraph
24 (1).
25 REPORTING OF COVID-19 TESTING RESULTS
26 SEC. 30546.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002803
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 249 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

499

—_

(a) IN GENERAL.—Every laboratory that performs or
analyzes a test that is intended to detect SARS—CoV—2
or to diagnose a possible case of COVID-19 shall report
daily the number of tests performed and the results from
each such test to the Secretary of Health and Human
Services and to the Secretary of Homeland Security, in
such form and manner as such Secretaries may prescribe.

Such information shall be made available to the public in

oO Aa aN DH OD SP WH Ld

a searchable, electronic format.

i
©

(b) ADDITIONAL REPORTING REQUIREMENTS.—The

poe,
—

Secretaries specified in subsection (a)—

i
No

(1) may specify additional reporting require-

—"
On

ments under this section by regulation, including by

—
fs

interim final rule, or by guidance; and

—"
ws

(2) may issue such regulations or guidance

oooh,
oN

without regard to the procedures otherwise required

—_
~

by section 553 of title 5, United States Code.

=
co

GAO REPORT ON DIAGNOSTIC TESTS

=
\O

SEC. 30547.

N
©

(a) GAO Stupy.—Not later than 18 months after

No
a

the date of enactment of this Act, the Comptroller General

N
N

of the United States shall submit to the Committee on

BO
Qo

Energy and Commerce of the House of Representatives

ho
i

and the Committee on Health, Education, Labor and Pen-

bo
oa

sions of the Senate a report describing the response of

26 entities described in subsection (b) to the COVID-19 pan-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002804
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 250 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

500
1 demic with respect to the development, regulatory evalua-
2 tion, and deployment of diagnostic tests.
3 (b) ENTITIES DESCRIBED.—Entities described in
4 this subsection include—
5 (1) laboratories, including public health, aca-
6 demic, clinical, and commercial laboratories;
7 (2) diagnostic test manufacturers;
8 (3) State, loeal, Tribal, and territorial govern-
9 ments; and
10 (4) the Food and Drug Administration, the
11 Centers for Disease Control and Prevention, the
12 Centers for Medicare & Medicaid Services, the Na-
13 tional Institutes of Health, and other relevant Fed-
14 eral agencies, aS appropriate.
15 (ec) CONTENTS.—The report under subsection (a)

16 shall nelude—

17 (1) a deseription of actions taken by entities de-
18 seribed in subsection (b) to develop, evaluate, and
19 deploy diagnostic tests;
20 (2) an assessment of the coordination of Fed-
21 eral agencies in the development, regulatory evalua-
22 tion, and deployment of diagnostic tests;
23 (3) an assessment of the standards used by the
24 Food and Drug Administration to evaluate diag-
25 nostic tests;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002805
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 251 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

501
1 (4) an assessment of the clarity of Federal
2 agency guidance related to testing, imeluding the
3 ability for individuals without medical training to
4 understand which diagnostic tests had been evalu-
5 ated by the Food and Drug Administration;
6 (5) a deseription of—
7 (A) actions taken and clinical processes
8 employed by States and territories that have
9 authorized laboratories to develop and perform
10 diagnostic tests not authorized, approved, or
11 cleared by the Food and Drug Administration,
12 including actions of such States and territories
13 to evaluate the accuracy and sensitivity of such
14 tests; and
15 (B) the standards used by States and ter-
16 ritories when deciding when to authorize labora-
17 tories to develop or perform diagnostic tests;
18 (6) an assessment of the steps taken by labora-
19 tories and diagnostic test manufacturers to validate
20 diagnostic tests, as well as the evidence collected by
21 such entities to support validation; and
22 (7) based on available reports, an assessment of
23 the accuracy and sensitivity of a representative sam-
24 ple of available diagnostic tests.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002806
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 252 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

502
1 (d) DEFINITION.—In this section, the term ‘“‘diag-
2 nostic test’? means an in vitro diagnostic product (as de-
3 fined in section 809.3(a) of title 21, Code of Federal Regu-
4 lations) for—
5 (1) the detection of SARS—CoV-2;
6 (2) the diagnosis of the virus that causes
7 COVID-19; or
8 (3) the detection of antibodies specific to
9 SARS—CoV—2, such as a serological test.
10 PUBLIC HEALTH DATA SYSTEM TRANSFORMATION
11 SEC. 30548.
12 Subtitle C of title XXVIII of the Public Health Serv-

13 ice Act (42 U.S.C. 300hh-31 et seq.) is amended by add-
14 ing at the end the following:

15 “SEC. 2822. PUBLIC HEALTH DATA SYSTEM TRANS-
16 FORMATION.

17 (a) EXPANDING CDC AND PUBLIC HEALTH DE-

18 PARTMENT CAPABILITIES.—

19 “(1) IN GENERAL.—The Secretary, acting
20 through the Director of the Centers for Disease
21 Control and Prevention, shall—

22 (A) conduct activities to expand, enhance,
23 and improve applicable public health data sys-
24 tems used by the Centers for Disease Control
25 and Prevention, related to the interoperability
26 and improvement of such systems (including as

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002807
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 253 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

503

1 it relates to preparedness for, prevention and
2 detection of, and response to public health

3 emergencies); and
4 ‘“(B) award grants or cooperative agree-

5 ments to State, local, Tribal, or territorial pub-

6 lic health departments for the expansion and
7 modernization of public health data systems, to

8 assist public health departments in—

9 ‘“G) assessing current data infrastrue-
10 ture capabilities and gaps to improve and
11 increase consistency in data collection,
12 storage, and analysis and, as appropriate,
13 to improve dissemination of public health-
14 related information;

15 Gi) improving secure public health
16 data collection, transmission, exchange,

17 maintenance, and analysis;

18 ‘“(il) improving the secure exchange
19 of data between the Centers for Disease
20 Control and Prevention, State, local, Trib-
21 al, and territorial public health depart-
22 ments, public health organizations, and
23 health care providers, including by public
24 health officals in multiple jurisdictions
25 within such State, as appropriate, and by

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002808
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 254 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

504
1 sumplifying and supporting reporting by
2 health care providers, as applicable, pursu-
3 ant to State law, including through the use
4 of health information technology;
5 (iv) enhancing the interoperability of
6 public health data systems (including sys-
7 tems created or accessed by public health
8 departments) with health information tech-
9 nology, including with health information
10 technology — certified under section
11 3001(e)(5);
12 ‘‘(v) supporting and training data sys-
13 tems, data science, and informatics per-
14 sonnel;
15 (vi) supporting earlier disease and
16 health condition detection, such as through
17 near real-time data monitoring, to support
18 rapid public health responses;
19 ‘“(vil) supporting activities within the
20 applicable jurisdiction related to the expan-
21 sion and modernization of electronic case
22 reporting; and
23 ‘“(vili) developing and disseminating
24 information related to the use and impor-
25 tance of public health data.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002809
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 255 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

505
1 (2) DATA STANDARDS.—In carrying out para-
2 eraph (1), the Secretary, acting through the Direc-
3 tor of the Centers for Disease Control and Preven-
4 tion, shall, as appropriate and in consultation with
5 the Office of the National Coordinator for Health
6 Information Technology, designate data and tech-
7 nology standards (including standards for mteroper-
8 ability) for public health data systems, with def-
9 erence given to standards published by consensus-
10 based standards development organizations with
il public input and voluntary consensus-based stand-
12 ards bodies.
13 (3) PUBLIC-PRIVATE PARTNERSHIPS.—The
14 Secretary may develop and utilize public-private
15 partnerships for technical assistance, training, and
16 related implementation support for State, loeal,
17 Tribal, and territorial public health departments,
18 and the Centers for Disease Control and Prevention,
19 on the expansion and modernization of electronic
20 case reporting and public health data systems, as
21 applicable.
22 ‘“(b) REQUIREMENTS.
23 “(1) HEALTH INFORMATION TECHNOLOGY
24 STANDARDS.—The Secretary may not award a grant
25 or cooperative agreement under subsection (a)(1)(B)
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002810
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 256 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

506
1 unless the applicant uses or agrees to use standards
2 endorsed by the National Coordinator for Health In-
3 formation Technology pursuant to © section
4 3001(¢)(1) or adopted by the Secretary under sec-
5 tion 3004.
6 (2) WAIVER.—The Secretary may waive the
7 requirement under paragraph (1) with respect to an
8 applicant if the Seeretary determines that the activi-
9 ties under subsection (a)(1)(B) cannot otherwise be
10 carried out within the applicable jurisdiction.
11 (3) APPLICATION.—A State, local, Tribal, or
12 territorial health department applying for a grant or
13 cooperative agreement under this section shall sub-
14 mit an application to the Secretary at such time and
15 in such manner as the Secretary may require. Such
16 application shall melade information describing—
17 (A) the activities that will be supported
18 by the grant or cooperative agreement; and
19 “(B) how the modernization of the public
20 health data systems involved will support or im-
21 pact the public health infrastructure of the
22 health department, including a deseription of
23 remaining gaps, if any, and the actions needed
24 to address such gaps.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002811
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 257 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

DOT

—_

“(¢) STRATEGY AND IMPLEMENTATION PLAN.—Not
later than 180 days after the date of enactment of this
section, the Secretary, acting through the Director of the
Centers for Disease Control and Prevention, shall submit
to the Committee on Health, Education, Labor and Pen-
sions of the Senate and the Committee on Energy and
Commerce of the House of Representatives a coordinated

strategy and an accompanying implementation plan that

oO Aa aN DH OD SP WH Ld

identifies and demonstrates the measures the Secretary

=
©

will utilize to—

—
—

“(1) update and improve applicable public

=
No

health data systems used by the Centers for Disease

—
On

Control and Prevention; and

jah
fp

“(2) earry out the activities described in this

—
ws

section to support the improvement of State, local,

—
on

Tribal, and territorial public health data systems.

—_
~

‘“(d)  CONSULTATION.—The — Seeretary, acting

—_
CO

through the Director of the Centers for Disease Control

—
\©

and Prevention, shall consult with State, local, Tribal, and

No
OQ

territorial health departments, professional medical and

NO
—

public health associations, associations representing hos-

ho
No

pitals or other health care entities, health information

ho
Go

technology experts, and other appropriate public or private

we)
i

entities regarding the plan and grant program to mod-

No
Gn

ernize public health data systems pursuant to this section.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002812
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 258 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

508

—_

Activities under this subsection may include the provision
of technical assistance and training related to the ex-
change of information by such public health data systems
used by relevant health care and public health entities at
the local, State, Federal, Tribal, and territorial levels, and
the development and utilization of public-private partner-
ships for implementation support applicable to this see-

tion.

oO Aa aN DH OD SP WH Ld

‘“(e) REPORT TO CONGRESS.—Not later than 1 year

i
©

after the date of enactment of this section, the Secretary

poe,
—

shall submit a report to the Committee on Health, Edu-

i
No

eation, Labor and Pensions of the Senate and the Com-

—"
On

mittee on Energy and Commerce of the House of Rep-

—
fs

resentatives that includes—

—"
ws

(1) a deseription of any barriers to—

oooh,
oN

(A) publie health authorities imple-

—_
~

menting interoperable public health data sys-

—_
CO

tems and electronic case reporting;

—
\©

“(B) the exchange of information pursuant

No
OQ

to electronic case reporting; or

NO
—

“(C) reporting by health care providers

ho
No

using such public health data systems, as ap-

ho
Go

propriate, and pursuant to State law;

we)
i

(2) an assessment of the potential public

No
Gn

health impact of implementing electronic case re-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002813
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 259 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

509

—_

porting and interoperable public health data sys-
tems; and
(3) a deseription of the activities carried out
pursuant to this section.
“(f) ELECTRONIC CASE REPORTING.—In this see-
tion, the term ‘electronic case reporting’ means the auto-
mated identification, generation, and bilateral exchange of

reports of health events among electronic health record or

oO Aa aN DH OD SP WH Ld

health information technology systems and public health

i
©

authorities.

—
—

“(g) AUTHORIZATION OF APPROPRIATIONS.—To

=
No

earry out this section, there are authorized to be appro-

—
On

priated $450,000,000 to remain available until ex-

jah
fp

pended.”’.

—
ms

PILOT PROGRAM TO IMPROVE LABORATORY

—
om

INFRASTRUCTURE

=
~]

SEC. 30549.

i
CO

(a) IN GENERAL.—The Secretary shall award grants

i
\O

to States and political subdivisions of States to support

i)
©

the improvement, renovation, or modernization of infra-

bo
pom

structure at clinical laboratories (as defined in section 353

bo
N

of the Public Health Service Act (42 U.S.C. 263a)) that

ho
Qo

will help to improve SARS—CoV—2 and COVID-19 testing

ho
aN

and response activities, including the expansion and en-

No
in

hancement of testing capacity at such laboratories.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002814
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 260 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

510
1 (b) AUTHORIZATION OF APPROPRIATIONS.—To carry
2 out this section, there is authorized to be appropriated
3 $1,000,000,000 to remain available until expended.
4 CORE PUBLIC HEALTH INFRASTRUCTURE FOR STATE,
5

LOCAL, TRIBAL, AND TERRITORIAL HEALTH DE-

6 PARTMENTS
7 SEC. 30550.
8 (a) PROGRAM.—The Secretary, acting through the
9 Director of the Centers for Disease Control and Preven-

10 tion, shall establish a core public health infrastructure

11 program consisting of awarding grants under subsection

12 (b).
13 (b) GRANTS.—
14 (1) AwarRpD.—For the purpose of addressing
15 core public health infrastructure needs, the See-
16 retary—
17 (A) shall award a grant to each State
18 health department; and
19 (B) may award grants on a competitive
20 basis to State, local, Tribal, or territorial health
21 departments.
22 (2) ALLOCATION.—Of the total amount of
23 funds awarded as grants under this subsection for a
24 fiseal year—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002815
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 261 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

511
1 (A) not less than 50 percent shall be for
2 orants to State health departments under para-
3 eraph (1)(A); and
4 (B) not less than 30 percent shall be for
5 grants to State, local, Tribal, or territorial
6 health departments under paragraph (1)(B).
7 (ec) USE oF FuNps.—A State, local, Tribal, or terri-
8 torial health department receiving a grant under sub-
9 section (b) shall use the grant funds to address core public
10 health infrastructure needs, including those identified in
11 the accreditation process under subsection (g).
12 (d) FORMULA GRANTS TO STATE HEALTH DEPART-
13. MENTS.—In making grants under subsection (b)(1)(A),
14 the Secretary shall award funds to each State health de-

15 partment in accordance with—

16 (1) a formula based on population size; burden
17 of preventable disease and disability; and core publie
18 health infrastructure gaps, including those identified
19 in the acereditation process under subsection (g);
20 and

21 (2) application requirements established by the
22 Secretary, including a requirement that the State
23 health department submit a plan that demonstrates
24 to the satisfaction of the Secretary that the State’s
25 health department will—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002816
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 262 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

512

1 (A) address its highest priority core public
2 health infrastructure needs; and

3 (B) as appropriate, allocate funds to local
4 health departments within the State.

5 (e) COMPETITIVE GRANTS TO STATE, LOCAL, TRIB-
6 AL, AND TERRITORIAL HEALTH DEPARTMENTS.—In
7 making grants under subsection (b)(1)(B), the Seeretary

8 shall give priority to applicants demonstrating core public
9 health infrastructure needs identified in the accreditation
10 process under subsection (2).

11 (f) MAINTENANCE OF EFFORT.—The Secretary may
12 award a grant to an entity under subsection (b) only if
13 the entity demonstrates to the satisfaction of the Sec-
14 retary that—

15 (1) funds received through the grant will be ex-
16 pended only to supplement, and not supplant, non-
17 Federal and Federal funds otherwise available to the
18 entity for the purpose of addressing core public
19 health infrastructure needs; and
20 (2) with respect to activities for which the grant
21 is awarded, the entity will maintain expenditures of
22 non-Federal amounts for such activities at a level
23 not less than the level of such expenditures main-
24 tained by the entity for the fiscal year preceding the
25 fiseal year for which the entity receives the grant.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002817
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 263 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

513

1 (2) ESTABLISHMENT OF A PUBLIC HEALTH ACCRED-
2 ITATION PROGRAM.—

3 (1) IN GENERAL.—The Secretary shall—

4 (A) develop, and periodically review and
5 update, standards for voluntary accreditation of
6 State, loeal, Tribal, and territorial health de-
7 partments and public health laboratories for the
8 purpose of advancing the quality and perform-
9 ance of such departments and laboratories; and
10 (B) implement a program to accredit such
il health departments and laboratories in aecord-
12 ance with such standards.
13 (2) COOPERATIVE AGREEMENT.—The Secretary
14 may enter into a cooperative agreement with a pri-
15 vate nonprofit entity to carry out paragraph (1).
16 (h) REPORT.—The Secretary shall submit to the Con-

17 gress an annual report on progress being made to accredit

18 entities under subsection (g), including—

19 (1) a strategy, including goals and objectives,
20 for accrediting entities under subsection (g) and
21 achieving the purpose described in subsection
22 (g)(1)(A);
23 (2) identification of gaps in research related to
24 core public health infrastructure; and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002818
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 264 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

514
1 (3) recommendations of priority areas for such
2 research,
3 (i) DEFINITION.—In this section, the term “core pub-
4 lic health infrastructure’ inclades—
5 (1) workforce capacity and competency;
6 (2) laboratory systems;
7 (3) testing capacity, including test platforms,
8 mobile testing units, and personnel;
9 (4) health information, health information sys-
10 tems, and health information analysis;
11 (5) disease surveillance;
12 (6) contact tracing;
13 (7) communications;
14 (8) financing;
15 (9) other relevant components of organizational
16 capacity; and
17 (10) other related activities.
18 (j) AUTHORIZATION OF APPROPRIATIONS.—To ¢arry
19 out this section, there are authorized to be appropriated

i)
©

$6,000,000,000, to remain available until expended.

No
a

CORE PUBLIC HEALTH INFRASTRUCTURE AND ACTIVITIES

bo
N

FOR CDC

BO
Qo

SEC. 30551.

ho
i

(a) IN GENERAL.—The Secretary, acting through the

bo
oa

Director of the Centers for Disease Control and Preven-

26 tion, shall expand and improve the core public health in-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002819
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 265 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

—_

frastructure and activities of the Centers for Disease Con-
trol and Prevention to address unmet and emerging public
health needs.

(b) REPORT.—The Secretary shall submit to the Con-
gress an annual report on the activities funded through
this section.

(@) DEFINITION.—In this section, the term ‘core

public health infrastructure’ has the meaning given to

oO Aa aN DH OD SP WH Ld

such term in section 30550.

i
©

(d) AUTHORIZATION OF APPROPRIATIONS.—To ¢arry

poe,
—

out this section, there is authorized to be appropriated

i
No

$1,000,000,000, to remain available until expended.

—"
On

Subtitle D—COVID-19 National Testing and Contact

—
fs

Tracing Initiative

—
ws

NATIONAL SYSTEM FOR COVID—-19 TESTING, CONTACT

—
on

TRACING, SURVEILLANCE, CONTAINMENT, AND MITI-

—_
~

GATION

—
oO

SEC. 30561.

—
\©

(a) IN GENERAL.—The Secretary, acting through the

i)
©

Director of the Centers for Disease Control and Preven-

bo
—

tion, and in coordination with State, local, Tribal, and ter-

No
No

ritorial health departments, shall establish and implement

N
Go

a nationwide evidence-based system for—

We)
a

(1) testing, contact tracing, surveillance, con-

No
Cn

tainment, and mitigation with respect to COVID-19;

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002820
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 266 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

516

1 (2) offering guidance on voluntary isolation and
quarantine of individuals infected with, or exposed to
individuals infected with, the virus that causes
COVID-19; and

(3) public reporting on testing, contact tracing,

2
3
4
5
6 surveillance, and voluntary isolation and quarantine
7 activities with respect to COVID-19.

8 (b) COORDINATION; TECHNICAL ASSISTANCE.—In
9 carrying out the national system under this section, the

10 Secretary shall—

il (1) eoordinate State, loeal, Tribal, and_ terri-
12 torial activities related to testing, contact tracing,
13 surveillance, containment, and mitigation with re-
14 spect to COVID-19, as appropriate; and

15 (2) provide technical assistance for such activi-
16 ties, as appropriate.

17 (¢) CONSIDERATION.—In establishing and imple-

18 menting the national system under this section, the See-

19 retary shall take into consideration—

20 (1) the State plans referred to in the heading
21 “Public Health and Social Services Emergency
22 Fund” in title I of division B of the Paycheck Pro-
23 tection Program and Health Care Enhancement Act
24 (Public Law 116-139); and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002821
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 267 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

517

1 (2) the testing strategy submitted under section
2 30541.

3 (d) REPORTING.—The Secretary shall—

4 (1) not later than December 31, 2020, submit
5 to the Committee on Energy and Commerce of the
6 House of Representatives and the Committee on
7 Health, Edueation, Labor and Pensions a prelimi-
8 nary report on the effectiveness of the activities car-
9 ried out pursuant to this subtitle; and

10 (2) not later than December 21, 2021, submit
il to such committees a final report on such effective-
12 ness.

13 RANTS

14 SEC. 30562.

15 (a) IN GENERAL.—To implement the national system
16 under section 30561, the Secretary, acting through the
17 Director of the Centers for Disease Control and Preven-
18 tion, shall, subject to the availability of appropriations,
19 award grants to State, local, Tribal, and territorial health
20 departments that seek grants under this section to carry
21 out coordinated testing, contact tracing, surveillance, con-
22 tainment, and mitigation with respect to COVID-19, in-
23 eluding—
24 (1) diagnostic and surveillance testing and _ re-
25 porting;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002822
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 268 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

518

1 (2) community-based contact tracing efforts;
2 and

3 (3) policies related to voluntary isolation and
4 quarantine of individuals infected with, or exposed to
5 individuals infected with, the virus that causes
6 COVID-19.

7 (b) FLEXtBruiry.—The Secretary shall ensure that—
8 (1) the grants under subsection (a) provide
9 flexibility for State, local, Tribal, and_ territorial
10 health departments to modify, establish, or maintain
11 evidence-based systems; and

12 (2) local health departments receive funding
13 from State health departments or directly from the
14 Centers for Disease Control and Prevention to con-
15 tribute to such systems, as appropriate.

16 (¢) ALLOCATIONS.

17 (1) FormMuLA.—The Secretary, acting through
18 the Director of the Centers for Disease Control and
19 Prevention, shall allocate amounts made available
20 pursuant to subsection (a) in accordance with a for-
21 mula to be established by the Secretary that pro-
22 vides a minimum level of funding to each State,
23 local, Tribal, and territorial health department that
24 seeks a grant under this section and allocates addi-
25 tional funding based on the following prioritization:

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002823
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 269 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

519

1 (A) The Seeretary shall give highest pri-
2 ority to applicants proposing to serve popu-
3 lations in one or more geographic regions with
4 a high burden of COVID-19 based on data pro-
5 vided by the Centers for Disease Control and
6 Prevention, or other sources as determined by
7 the Secretary.

8 (B) The Secretary shall give second high-
9 est priority to applicants preparing for, or cur-
10 rently working to mitigate, a COVID-19 surge
11 in a geographic region that does not yet have
12 a high number of reported cases of COVID-19
13 based on data provided by the Centers for Dis-
14 ease Control and Prevention, or other sources
15 as determined by the Secretary.

16 (C) The Secretary shall give third highest
17 priority to applicants proposing to serve high
18 numbers of low-income and uninsured popu-
19 lations, including medically underserved popu-
20 lations (as defined in section 330(b)(3) of the
21 Public Health Service Act (42 USC.
22 254b(b)(3))), health professional shortage areas
23 (as defined under section 332(a) of the Public
24 Health Service Act (42 U.S.C. 254e(a))), racial

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002824
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 270 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

520
1 and ethnic minorities, or geographically diverse
2 areas, as determined by the Secretary.
3 (2) NOTIFICATION.—Not later than the date
4 that is one week before first awarding grants under
5 this section, the Secretary shall submit to the Com-
6 mittee on Energy and Commerce of the House of
7 Representatives and the Committee on Health, Edu-
8 cation, Labor and Pensions of the Senate a notifica-
9 tion detailing the formula established under para-
10 graph (1) for allocating amounts made available pur-
11 suant to subsection (a).
12 (d) USE oF FuNDs.—A State, loeal, Tribal, and ter-
13 ritorial health department receiving a grant under this
14 section shall, to the extent possible, use the grant funds
15 for the following activities, or other activities deemed ap-
16 propriate by the Director of the Centers for Disease Con-
17 trol and Prevention:
18 (1) TESTING.—To implement a coordinated
19 testing system that—
20 (A) leverages or modernizes existing test-
21 ing infrastructure and capacity;
22 (B) is consistent with the updated testing
23 strategy required under section 30541;
24 (C) is coordinated with the State plan for
25 COVID-19 testing prepared as required under
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002825
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 271 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

521

1 the heading “Department of Health and
2 Human Services—Office of the Secretary—
3 Public Health and Social Service Emergency
4 Fund” in title I of division B of the Paycheck
5 Protection Program and Health Care Enhanee-
6 ment Act (Public Law 116-139; 184 Stat. 620,
7 624);

8 (D) is informed by contact tracing and
9 surveillance activities under this subtitle;

10 (E) is informed by guidelines established
11 by the Centers for Disease Control and Preven-
12 tion for which populations should be tested;

13 (F) identifies how diagnostic and sero-
14 logical tests in such system shall be validated
15 prior to use;

16 (G) identifies how diagnostic and sero-
17 logical tests and testing supplies will be distrib-
18 uted to implement such system;

19 (H) identifies specifie strategies for ensur-
20 ing testing capabilities and aecessibility in
21 medically underserved populations (as defined
22 in section 330(b)(3) of the Public Health Serv-
23 ice Act (42 U.S.C. 254b(b)(8))), health profes-
24 sional shortage areas (as defined under section
25 332(a) of the Public Health Service Act (42

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002826
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 272 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

522
1 U.S.C. 254e(a))), racial and ethnie minority
2 populations, and geographically diverse areas,
3 as determined by the Secretary;
4 (1) identifies how testing may be used, and
5 results may be reported, in both health care set-
6 tings (such as hospitals, laboratories for mod-
7 erate or high-complexity testing, pharmacies,
8 mobile testing units, and community health cen-
9 ters) and non-health eare settmgs (such as
10 workplaces, schools, childcare centers, or drive-
11 throughs);
12 (J) allows for testing in sentinel surveil-
13 lance programs, as appropriate; and
14 (KX) supports the procurement and dis-
15 tribution of diagnostic and serological tests and
16 testing supplies to meet the goals of the system.
17 (2) CONTACT TRACING.—To implement a co-
18 ordinated contact tracing system that—
19 (A) leverages or modernizes existing con-
20 tact tracing systems and capabilities, including
21 community health workers, health departments,
22 and Federally qualified health centers;
23 (B) is able to investigate cases of COVID-—
24 19, and help to identify other potential cases of
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002827
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 273 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

523

1 COVID-19, through tracing contacts of individ-
2 uals with positive diagnoses;

3 (C) establishes culturally competent and
4 multilingual strategies for contact tracing,
5 which may include consultation with and sup-
6 port for cultural or civic organizations with es-
7 tablished ties to the community;

8 (D) provides individuals identified under
9 the contact tracing program with information
10 and support for contamment or mitigation;

11 (E) enables State, loeal, Tribal, and terri-
12 torial health departments to work with a non-
13 governmental, community partner or partners
14 and State and local workforce development sys-
15 tems (as defined in section 3(67) of Workforce
16 Innovation and Opportunity Act (29 U.S.C.
17 3102(67))) receiving grants under — section
18 30566(b) of this Act to hire and compensate a
19 locally-sourced contact tracing workforce, if
20 necessary, to supplement the public health
21 workforce, to—
22 (i) identify the number of contact
23 tracers needed for the respective State, lo-
24 eality, territorial, or Tribal health depart-
25 ment to identify all cases of COVID-19

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002828
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 274 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

524

1 currently in the jurisdiction and those an-
2 ticipated to emerge over the next 18
3 months in such jurisdiction;

4 (11) outline qualifications necessary for
5 contact tracers;

6 (iii) train the existing and newly hired
7 public health workforce on best practices
8 related to tracing close contacts of individ-
9 uals diagnosed with COVID-19, including
10 the protection of individual privacy and ey-
11 bersecurity protection; and

12 (iv) equip the public health workforce
13 with tools and resources to enable a rapid
14 response to new cases;

15 (F) identifies the level of contact tracing
16 needed within the State, locality, territory, or
17 Tribal area to contain and mitigate the trans-
18 mission of COVID-19;

19 (G) establishes statewide mechanisms to
20 integrate regular evaluation to the Centers for
21 Disease Control and Prevention regarding con-
22 tact tracing efforts, makes such evaluation pub-
23 licly available, and to the extent possible pro-
24 vides for such evaluation at the county level;
25 and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002829
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 275 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1 (H) identifies specifie strategies for ensur-
2 ine contact tracing activities in medically un-
3 derserved populations (as defined in section
4 330(b)(3) of the Public Health Service Act (42
5 U.S.C. 254b(b)(38))), health professional short-
6 age areas (as defined under section 332(a) of
7 the Public Health Service Act (42 U.S.C.
8 254e(a))), racial and ethnie minority popu-
9 lations, and geographically diverse areas, as de-
10 termined by the Secretary.
11 (3) SURVEILLANCE.—To strengthen the exist-
12 ing public health surveillance system that—
13 (A) leverages or modernizes existing sur-
14 veillance systems within the respective State,
15 local, Tribal, or territorial health department
16 and national surveillance systems;
17 (B) detects and identifies trends in
18 COVID-19 at the county level;
19 (C) evaluates State, local, Tribal, and ter-
20 ritorial health departments m achieving: surveil-
21 lanee capabilities with respect to COVID-19,
22 (D) integrates and improves disease sur-
23 veillance and immunization tracking; and
24 (E) identifies specific strategies for ensur-
25 ing disease surveillance in medically under-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002830
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 276 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

526
1 served populations (as defined in section
2 330(b)(3) of the Public Health Service Act (42
3 U.S.C. 254b(b)(3))), health professional short-
4 age areas (as defined under section 332(a) of
5 the Public Health Service Act (42 U.S.C.
6 254e(a))), racial and ethnic minority popu-
7 lations, and geographically diverse areas, as de-
8 termined by the Secretary.
9 (4) CONTAINMENT AND MITIGATION.—To im-
10 plement a coordinated containment and mitigation
11 system that—
12 (A) leverages or modernizes existing con-
13 tainment and mitigation strategies within the
14 respective State, local, Tribal, or territorial gov-
15 ernments and national containment and mitiga-
16 tion strategies;
17 (B) may provide for, connect to, and lever-
18 age existing social services and support for indi-
19 viduals who have been infected with or exposed
20 to COVID-19 and who are isolated or quar-
21 antined in their homes, such as through—
22 (i) food assistance programs;
23 (ii) guidance for household infection
24 control,
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002831
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 277 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

527

1 (ii) information and assistance with
2 childcare services; and

3 (iv) information and assistance per-
4 taining to support available under the
5 JARES Act (Public Law 116-136) and
6 this Act;

7 (C) provides guidance on the establishment
8 of safe, high-quality, facilities for the voluntary
9 isolation of individuals infected with, or quar-
10 antine of the contacts of individuals exposed to
11 COVID-19, where hospitalization is not  re-
12 quired, which facilities should—

13 (i) be prohibited from making inquir-
14 ies relating to the citizenship status of an
15 individual isolated or quarantined; and

16 (ii) be operated by a non-Federal,
17 community partner or partners that—

18 (I) have previously established re-
19 lationships in localities;
20 (II) work with local places of
21 worship, community centers, medical
22 facilities, and schools to recruit local
23 staff for such facilities; and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002832
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 278 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

528

1 (III) are fully integrated into
2 State, local, Tribal, or territorial con-
3 tainment and mitigation efforts; and

4 (D) identifies specific strategies for ensur-
5 ing contamment and mitigation activities in
6 medically underserved populations (as defined
7 in seetion 330(b)(3) of the Public Health Serv-
8 ice Aet (42 U.S.C. 254b(b)(8))), health profes-
9 sional shortage areas (as defined under section
10 332(a) of the Public Health Service Act (42
11 U.S.C. 254e(a))), racial and ethnie minority
12 populations, and geographically diverse areas,
13 as determined by the Secretary.

14 (e) REPORTING.—The Secretary shall facilitate
15 mechanisms for timely, standardized reporting by grantees

—
on

under this section regarding implementation of the sys-

—
~

tems established under this section and coordinated proc-

—
oO

esses with the reporting as required and under the heading

—
\©

“Department of Health and Human Services—Office of

 

i)
©

the Seeretary—Publie Health and Social Service Emer-

bo
—

gency Fund” in title I of division B of the Paycheck Pro-

No
No

tection Program and Health Care Enhancement Act (Pub-

N
Go

lic Law 116-189, 134 Stat. 620), includinge—

We)
a

(1) a summary of county or local health depart-

No
Cn

ment level information from the States receiving

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002833
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 279 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

529

1 funding, and information from directly funded loeal-
2 ities, territories, and Tribal entities, about the activi-
3 ties that will be undertaken using funding awarded
4 under this section, including subgrants;

5 (2) any anticipated shortages of required mate-
6 rials for testing for COVID-19 under subsection (a);
7 and

8 (3) other barriers in the prevention, mitigation,
9 or treatment of COVID-19 under this section.
10 (f) Pupuic LISTING OF AWARDS.—The Secretary
11) shall—
12 (1) not later than 7 days after first awarding
13 grants under this section, post in a searchable, elec-
14 tronic format a list of all awards made by the Sec-
15 retary under this section, including the recipients
16 and amounts of such awards; and
17 (2) update such list not less than every 7 days
18 until all funds made available to carry out this see-
19 tion are expended.

20 IUIDANCE, TECHNICAL ASSISTANCE, INFORMATION, AND

21 COMMUNICATION
22 SEC. 30568.
23 (a) IN GENERAL.— Not later than 14 days after the

24 date of the enactment of this Act, the Secretary, in coordi-
25 nation with other Federal agencies, as appropriate, shall

26 issue guidance, provide technical assistance, and provide

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002834
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 280 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

530
1 information to States, localities, Tribes, and territories,

2 with respect to the following:

3 (1) The diagnostic and serological testing of in-
4 dividuals identified through contact tracing for
5 COVID-19, including information with respect to
6 the reduction of duplication related to programmatic
7 activities, reporting, and billing.
8 (2) Best practices regarding contact tracing, in-
9 cluding the collection of data with respect to such
10 contact tracing and requirements related to the
11 standardization of demographic and syndromic infor-
12 mation collected as part of contact tracing efforts.
13 (3) Best practices regarding COVID—-19 disease
14 surveillance, including best practices to reduce dupli-
15 cation in surveillance activities, identifying gaps in
16 surveillance and surveillance systems, and ways in
17 which the Secretary plans to effectively support
18 State, local, Tribal and territorial health depart-
19 ments in addressing such gaps.
20 (4) Information on ways for State, local, Tribal,
21 and territorial health departments to establish and
22 maintain the testing, contact tracing, and surveil-
23 lanee activities described in paragraphs (1) through
24 (3).
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002835
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 281 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

531
1 (5) The protection of any personally identifiable
2 health information collected pursuant to this sub-
3 title.
4 (6) Best practices regarding privacy and cyber-
5 security protection related to contact tracing, con-
6 tainment, and mitigation efforts.
7 (b) GUIDANCE ON PAYMENT.—Not later than 14
§ days after the date of the enactment of this Act, the Sec-
9 retary, in coordination with the Administrator of the Cen-
10 ters for Medicare & Medicaid Services, the Director of the
11 Centers for Disease Control and Prevention, and in coordi-
12 nation with other Federal agencies, as appropriate, shall
13 develop and issue to State, local, Tribal, and territorial
14 health departments clear guidance and policies—
15 (1) with respect to the coordination of claims
16 submitted for payment out of the Public Health and
17 Social Services Emergency Fund for services fur-
18 nished in a_ facility referred to im _ section
19 30562(d)(4)(C);
20 (2) identifying how an individual who is isolated
21 or quarantined at home or in such a facility.
22 (A) ineurs no out-of-pocket costs for any
23 services furnished to such individual while iso-
24 lated; and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002836
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 282 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

532
1 (B) may receive income support for lost
2 earnings or payments for expenses such as child
3 care or elder care while such individual is iso-
4 lated at home or in such a facility;
5 (3) providing information and assistance per-
6 taining to support available under the CARES Act
7 (Public Law 116-136) and this Act; and
8 (4) identifying State, loeal, Tribal, and terri-
9 torial health departments or partner agencies that
10 may provide social support services, such as gro-
11 ceries or meals, health education, internet access,
12 and behavioral health services, to individuals who
13 isolated or quarantined at home or in such a facility.
14 (ec) GUIDANCE ON TESTING.—Not later than 14 days
15 after the date of the enactment of this Act, the Secretary,

—
on

in coordination with the Commissioner of Food and

—
~

Drugs, the Director of the National Institutes of Health,

—
oO

and the Director of the Centers for Disease Control and

—
\©

Prevention, and in coordination with other Federal agen-

i)
©

cies aS appropriate, shall develop and issue to State, local,

bo
—

Tribal, and territorial health departments clear guidance

22 and policies regarding—

23 (1) objective standards to characterize the per-

24 formance of all diagnostic and serological tests for
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002837
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 283 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

533

1 COVID-19 in order to independently evaluate tests
2 continuously over time;

3 (2) protocols for the evaluation of the perform-
4 ance of diagnostic and serological tests for COVID—
5 19; and

6 (3) a repository of characterized specimens to
7 use to evaluate the performance of those tests that
8 can be made available for appropriate entities to use
9 to evaluate performance.
10 (d) COMMUNICATION.—The Secretary shall identify
11 and publicly announce the form and manner for commu-
12 nication with State, local, Tribal, and territorial health de-
13 partments for purposes of carrying out the activities ad-
14 dressed by guidance issued under subsections (a) and (b).
15 (e) AVAILABILITY TO PROVIDERS.—Guidance issued
16 under subsection (a)(1) shall be issued to health care pro-
17 viders.
18 (f) ONGOING PROVISION OF GUIDANCE AND TECH-
19 NICAL ASSISTANCE.—Notwithstanding whether funds are

i)
©

available specifically to carry out this subtitle, guidance

21 and technical assistance shall continue to be provided
22 under this section.

23 RESEARCH AND DEVELOPMENT

24 SEC. 30564.

25 The Seeretary, in coordination with the Director of

26 the Centers for Disease Control and Prevention and in eol-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002838
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 284 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

534

a

laboration with the Director of the National Institutes of
Health, the Director of the Agency for Healthcare Re-
search and Quality, the Commissioner of Food and Drugs,
and the Administrator of the Centers for Medicare & Med-
icaid Services, shall support research and development on
more efficient and effective strategies—

(1) for the surveillance of SARS—CoV—2 and

COVID-19;

oO Aa aN DH OD SP WH Ld

(2) for the testing and identification of individ-

=
©

uals infected with COVID-19; and

—
—

(3) for the tracing of contacts of individuals in-
fected with COVID-19.

AWARENESS CAMPAIGNS

—_
Ww NH

ph
i

SEC. 30565.

—
ms

The Seeretary, acting through the Director of the

—
om

Centers for Disease Control and Prevention and in eoordi-

=
~]

nation with other offices and agencies, as appropriate,

=
co

shall award competitive grants or contracts to one or more

=
\O

public or private entities, including faith-based organiza-

N
©

tions, to carry out multilingual and culturally appropriate

No
a

awareness campaigns. Such campaigns shall—

N
N

(1) be based on available scientific evidence;

BO
Qo

(2) increase awareness and knowledge of
24 COVID-19, including countering stigma associated

25 with COVID-19;

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002839
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 285 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

535

1 (3) improve information on the availability of

2 COVID-19 diagnostic testing; and

3 (4) promote cooperation with contact tracing ef-

4 forts.

5 GRANTS TO STATE AND TRIBAL WORKFORCE AGENCIES

6 SEC. 30566.

7 (a) DEFINITIONS.—In this section:

8 (1) IN GENERAL.—Except as otherwise pro-

9 vided, the terms in this section have the meanings
10 given the terms in section 3 of the Workforce Inno-
11 vation and Opportunity Act (29 U.S.C. 3102).

12 (2) APPRENTICESHIP; APPRENTICESHIP PRO-
13 GRAM.—The term “apprenticeship” or “apprentice-
14 ship program’ means an apprenticeship program
15 registered under the Act of August 16, 1937 (com-
16 monly known as the “National Apprenticeship Act’’)
17 (50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.),
18 including any requirement, standard, or rule promul-
19 gated under such Act, as such requirement, stand-
20 ard, or rule was in effect on December 30, 2019.
21 (3) CONTACT TRACING AND RELATED POSI-
22 TIONS.—The term “contact tracing and related posi-
23 tions” means employment related to contact tracing,
24 surveillance, containment, and mitigation activities
25 as deseribed in paragraphs (2), (8), and (4) of see-
26 tion 30562(d).

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002840
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 286 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

536

1 (4) ELIGIBLE ENTITY.—The term “eligible enti-
2 ty’? means—

3 (A) a State or territory, including the Dis-
4 trict of Columbia and Puerto Rico;

5 (B) an Indian Tribe, Tribal organization,
6 Alaska Native entity, Indian-controlled organi-
7 zations serving Indians, or Native Hawaiian or-
8 ganizations;

9 (C) an outlying area; or

10 (D) a loeal board, if an eligible entity
11 under subparagraphs (A) through (C) has not
12 applied with respect to the area over which the
13 local board has jurisdiction as of the date on
14 which the local board submits an application
15 under subsection (¢).

16 (5) ELIGIBLE INDIVIDUAL.—Notwithstanding
17 section 170(b)(2) of the Workforce Innovation and
18 Opportunity Act (29 U.S.C. 3225(b)(2)), the term
19 “eligible individual” means an individual seeking or
20 securing employment in contact tracing or related
21 positions and is served by an eligible entity or com-
22 munity-based organization receiving funding under
23 this section.
24 (6) SECRETARY.—The term “Secretarv”’ means
25 the Seeretary of Labor.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002841
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 287 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

537
1 (b) GRANTS.—
2 (1) IN GENERAL.—Subject to the availability of
3 appropriations under subsection (2), the Secretary
4 shall award national dislocated worker grants under
5 section 170(b)(1)(B) of the Workforce Innovation
6 and Opportunity Aet (29 U.S.C. 3225(b)(1)(B)) to
7 each eligible entity that seeks a grant to assist local
8 boards and community-based organizations in ear-
9 rying out activities under subsections (f) and (d), re-
10 spectively, for the followmg purposes:
11 (A) To support the reeruitment, place-
12 ment, and training, as applicable, of eligible in-
13 dividuals seeking employment in contact tracing
14 and related positions in accordance with the na-
15 tional system for COVID-19 testing, contact
16 tracing, surveillance, containment, and mitiga-
17 tion established under section 30561.
18 (B) To assist with the employment transi-
19 tion to new employment or education and train-
20 ing of individuals employed under this section
21 im preparation for and upon termination of such
22 employment.
23 (2) TIMELINE.—The Secretary of Labor shall—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002842
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 288 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

538

1 (A) issue application requirements under
2 subsection (ec) not later than 10 days after the
3 date of enactment of this seetion; and

4 (B) award grants to an eligible entity
5 under paragraph (1) not later than 10 days
6 after the date on which the Secretary receives
7 an application from such entity.

8 (@) GRANT APPLICATION.—An eligible entity apply-
9 ing for a grant under this section shall submit an applica-
10 tion to the Secretary, at such time and in such form and
11 manner as the Secretary may reasonably require, which
12 shall inelude a deseription of—

13 (1) how the eligible entity will support the re-
14 cruitment, placement, and training, as applicable, of
15 eligible individuals seeking employment in contact
16 tracing and related positions by partnering with—
17 (A) a State, local, Tribal, or territorial
18 health department; or

19 (B) one or more nonprofit or community-
20 based organizations partnering with such health
21 departments;
22 (2) how the activities deseribed in paragraph
23 (1) will support State efforts to address the demand
24 for contact tracing and related positions with respect
25 to—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002843
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 289 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

539

1 (A) the State plans referred to in the head-
2 ing “Public Health and Social Services Emer-

3 gency Fund” in title I of division B of the Pay-
4 check Protection Program and Health Care En-

5 hancement Act (Public Law 116-139),

6 (B) the testing strategy submitted under
7 section 30541; and

8 (C) the number of eligible individuals that

9 the State plans to recruit and train under the
10 plans and strategies described in subparagraphs
11 (A) and (B);

12 (3) the specific strategies for recruiting and
13 placement of eligible individuals from or residing
14 within the communities in which they will work, in-
15 eluding—
16 (A) plans for the recruitment of eligible in-
17 dividuals to serve as contact tracers and related
18 positions, including dislocated workers, individ-
19 uals with barriers to employment, veterans, new
20 entrants in the workforce, or underemployed or
21 furloughed workers, who are from or reside in
22 or near the local area in which they will serve,
23 and who, to the extent practicable—
24 (i) have experience or a background in
25 industry-sectors and occupations such as

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002844
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 290 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

540

1 public health, social services, customer
2 service, case management, or occupations
3 that require related qualifications, skills, or
4 competencies, such as strong interpersonal
5 and communication skills, needed for con-
6 tact tracing or related positions, as de-
7 seribed in section 30562(d)(2)(E)(ii); or

8 (ii) seek to transition to public health
9 and public health related occupations upon
10 the conclusion of employment in contact
11 tracing or related positions; and

12 (B) how such strategies will take into ac-
13 count the diversity of such community, includ-
14 ing racial, ethnic, socioeconomic, linguistic, or
15 geographic diversity;

16 (4) the amount, timing, and mechanisms for
17 distribution of funds provided to local boards or
18 through subgrants as described in subsection (d);

19 (5) for eligible entities described in subpara-
20 eraphs (A) through (C) of subsection (a)(4), a de-
21 seription of how the eligible entity will ensure the eq-
22 uitable distribution of funds with respect to—
23 (A) geography (such as urban and rural
24 distribution);

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002845
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 291 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

541

1 (B) medically underserved populations (as
2 defined in section 33(b)(3) of the Public Health
3 Service Act (42 U.S.C. 254b(b)));

4 (C) health professional shortage areas (as
5 defined under section 332(a) of the Public
6 Health Service Act (42 U.S.C. 254e(a))); and

7 (D) the racial and ethnic diversity of the
8 area; and

9 (6) for eligible entities who are local boards, a
10 description of how a grant to such eligible entity
11 would serve the equitable distribution of funds as de-
12 seribed in paragraph (5).
13 (d) SUBGRANT AUTHORIZATION AND APPLICATION

14 PROCESS.

 

15 (1) IN GENERAL.—An eligible entity may award
16 a subgrant to one or more community-based organi-
17 zations for the purposes of partnering with a State
18 or local board to conduct outreach and education ac-
19 tivities to imform potentially eligible individuals
20 about employment opportunities in contact tracing
21 and related positions.

22 (2) APPLICATION.—A community-based organi-
23 zation shall submit an application at such time and
24 in such manner as the eligible entity may reasonably
25 require, Including—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002846
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 292 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

542
1 (A) a demonstration of the community-
2 based organization’s established expertise and
3 effectiveness in community outreach in the local
4 area that such organization plans to serve;
5 (B) a demonstration of the community-
6 based organization’s expertise in providing em-
7 ployment or public health information to the
8 local areas in which such organization plans to
9 serve; and
10 (C) a deseription of the expertise of the
11 community-based organization in utilizing eul-
12 turally competent and multilingual strategies in
13 the provision of services.
14 (e) GRANT DISTRIBUTION.—
15 (1) FEDERAL DISTRIBUTION.—
16 (A) USE OF FUNDS.— The Secretary of
17 Labor shall use the funds appropriated to carry
18 out this section as follows:
19 (i) Subject to clause (ii), the Secretary
20 shall distribute funds among eligible enti-
21 ties in accordance with a formula to be es-
22 tablished by the Secretary that provides a
23 minimum level of funding to each eligible
24 entity that seeks a grant under this section
25 and allocates additional funding as follows:
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002847
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 293 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

543

1 (I) The formula shall give first
2 priority based on the number and pro-
3 portion of contact tracing and related
4 positions that the State plans to re-
5 cruit, place, and train individuals as a
6 part of the State strategy described in
7 subsection (¢)(2)(A).

8 (II) Subject to subclause (1), the
9 formula shall give priority in acecord-
10 ance with section 30562(¢).

11 (i) Not more than 2 percent of the
12 funding for administration of the grants
13 and for providing technical assistance to
14 recipients of funds under this section.

15 (B) EQUITABLE DISTRIBUTION.—If the ge-
16 ographic region served by one or more eligible
17 entities overlaps, the Secretary shall distribute
18 funds among such entities in such a manner
19 that ensures equitable distribution with respect
20 to the factors under subsection (¢)(5).
21 (2) ELIGIBLE ENTITY USE OF FUNDS.—An eli-
22 gible entity described in subparagraphs (A) through
23 (C) of subsection (a)(4)—
24 (A) shall, not later than 30 days after the
25 date on which the entity receives grant funds

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002848
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 294 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

544

1 under this section, provide not less than 70 per-

2 cent of grant funds to local boards for the pur-

3 pose of carrying out activities in subsection (f);

4 (B) may use up to 20 percent of such

5 funds to make subgrants to community-based

6 organizations in the service area to conduct out-

7 reach, to potential eligible individuals, as de-

8 seribed m subsection (d);

9 (C) in providing funds to local boards and
10 awarding subgrants under this subsection shall
11 ensure the equitable distribution with respect to
12 the factors described in subsection (e)(5); and
13 (D) may use not more than 10 percent of
14 the funds awarded under this section for the
15 administrative costs of carrying out the grant
16 and for providing technical assistance to local
17 boards and community-based organizations.

18 (3) LOCAL BOARD USE OF FUNDS.—A local
19 board, or an eligible entity that is a local board,
20 shall use—
21 (A) not less than 60 percent of the funds
22 for recruitment and training for COVID-19
23 testing, contact tracing, surveillance, contain-
24 ment, and mitigation established under section
25 30561;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002849
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 295 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

545

1 (B) not less than 30 of the funds to sup-

2 port the transition of mdividuals hired as con-

3 tact tracers and related positions into an edu-

4 cation or training program, or unsubsidized em-

5 ployment upon completion of such positions;

6 and

7 (C) not more than 10 percent of the funds

8 for administrative costs.

9 (f) ELIGIBLE ACTIVITIES.—The State or local boards
10 shall use funds awarded under this section to support the
11 recruitment and placement of eligible individuals, training
12 and employment transition as related to contact tracing
13 and related positions, and for the following activities:

14 (1) Establishing or expanding partnerships

15 with—

16 (A) State, local, Tribal, and_ territorial

17 public health departments;

18 (B) community-based health providers, in-

19 cluding community health centers and rural

20 health clinics;

21 (C) labor organizations or joint labor man-

22 agement organizations;

23 (D) two-year and four-year institutions of

24 higher education (as defined in section 101 of

25 the Higher Edueation Act of 1965 (20 U.S.C,
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002850
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 296 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

546
1 1001)), including institutions eligible to receive
2 funds under section 371(a) of the Higher Edu-
3 eation Aet of 1965 (20 U.S.C. 1067q(a)); and
4 (E) community action agencies or other
5 community-based organizations serving local
6 areas in which there is a demand for contact
7 tracers and related positions.
8 (2) Providing training for contact tracing and
9 related positions in coordination with State, loeal,
10 Tribal, or territorial health departments that is con-
11 sistent with the State or territorial testing and con-
12 tact tracing strategy and ensuring that eligible indi-
13 viduals receive compensation while participating in
14 such training.
15 (3) Providing eligible individuals with—
16 (A) adequate and safe equipment, environ-
17 ments, and facilities for training and super-
18 vision, as applicable;
19 (B) information regarding the wages and
20 benefits related to contact tracing and related
21 positions, as compared to State, local, and na-
22 tional averages;
23 (C) supplies and equipment needed by the
24 program participants to support placement of
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002851
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 297 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

547
1 an individual in contact tracing and related po-
2 sitions, as applicable;
3 (D) an individualized employment plan for
4 each eligible individual, as applicable—
5 (i) in coordination with the entity em-
6 ploying the eligible individual in a contact
7 tracing or related position; and
8 (ii) which shall include providing a
9 case manager to work with each eligible in-
10 dividual to develop the plan, which may in-
11 elude—
12 (I) identifying employment and
13 career goals, and setting appropriate
14 achievement objectives to attain such
15 goals; and
16 (II) exploring career pathways
17 that lead to in-demand industries and
18 sectors, including in public health and
19 related occupations; and
20 (E) services for the period during which
21 the individual is employed in a contact tracing
22 and related position to ensure job retention,
23 which may include—
24 (i) supportive services throughout the
25 term of employment;
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002852
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 298 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

548

1 (i) a continuation of skills training as
2 related to employment as a contact tracer
3 or related positions, that is conducted in
4 collaboration with the employers of such
5 participants;

6 (ii) mentorship services and job re-
7 tention support for eligible individuals; or
8 (iv) targeted training for managers
9 and workers working with eligible individ-
10 uals (such as mentors), and human re-
11 source representatives;

12 (4) Supporting the transition and placement in
13 unsubsidized employment for eligible individuals
14 serving in the contact tracing or related positions
15 after such positions are no longer necessary in the
16 State or local area, including—

17 (A) any additional training and employ-
18 ment activities as described in section 170(d)(4)
19 of the Workforce Innovation and Opportunity
20 Act (29 U.S.C. 3225(d)(4));
21 (B) developing the appropriate combina-
22 tion of services to enable the eligible individual
23 to achieve the employment and career goals
24 identified under paragraph (3)(D)(i)(1); and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002853
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 299 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

549

1 (C) services to assist eligible individuals in
2 maintaining employment for not less than 12
3 months after the completion of employment in
4 contact tracing or related positions, as appro-
5 priate.

6 (5) Any other activities as deseribed in sub-
7 sections (a)(3) and (b) of section 134 of the Work-
8 force Innovation and Opportunity Act (29 U.S.C.
9 3174).

10 (2) LIMITATION.—Notwithstanding section
11 170(d)(8)(A) of the Workforee Innovation and Oppor-
12 tunity Act (29 U.S.C. 3225(d)(3)(A)), a person may be

13° employed in a contact tracing or related position using
14 funds under this section for a period not greater than 2
15 years.

16 (h) REPORTING BY THE DEPARTMENT OF LABOR.—
17 (1) IN GENERAL.—Not later than 120 days of
18 the enactment of this Act, and once grant funds
19 have been expended under this section, the Secretary
20 shall report to the Committee on Education and
21 Labor of the House of Representatives and the Com-
22 mittee on Health, Education, Labor and Pensions of
23 the Senate, and make publicly available a report
24 containing a deseription of—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002854
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 300 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

ARR

550

1 (A) the number of eligible individuals re-
2 eruited, hired, and trained as contract tracers
3 and related positions;

4 (B) the number of individuals successfully

5 transitioned to unsubsidized employment or

6 training at the completion of employment in

7 contact tracing or related positions using funds

8 under this subtitle;

9 (C) the number of such individuals who
10 were unemployed prior to being hired, trained,
11 or deployed as described in paragraph (1);

12 (D) the performance of each program sup-
13 ported by funds under this subtitle with respect
14 to the indicators of performance under section
15 116 of the Workforce Innovation and Oppor-
16 tunity Act (29 U.S.C. 3141), as applicable;
17 (EK) the number of individuals in unsub-
18 sidized employment within six months and 1
19 vear, respectively, of the conclusion of employ-
20 ment in contact tracing or related positions
21 and, of those, the number of individuals within
22 a State, territorial, or loeal public health de-
23 partment in an occupation related to public
24 health;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002855
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 301 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

551

1 (Ff) any information on how eligible enti-
2 ties, local boards, or community-based organiza-
3 tions that received funding under this sub-
4 section were able to support the goals of the na-
5 tional system for COVID-19 testing, contact
6 tracing, surveillance, containment, and mitiga-
7 tion established under section 30561 of this
8 Act; and

9 (G) best practices for improving and in-
10 creasing the transition of individuals employed
11 in contract tracing or related positions to per-
12 manent, full-time employment.

13 (2) DISAGGREGATION.—AIl data reported under
14 paragraph (1) shall be disaggregated by race, eth-
15 nicity, sex, age, and, with respect to individuals with
16 barriers to employment, subpopulation of such indi-
17 viduals, except for when the number of participants
18 in a category is insufficient to yield statistically reli-
19 able information or when the results would reveal
20 personally identifiable information about an indi-
21 vidual participant.
22 (i) SPECIAL RULE.—Any funds used for programs

23 under this section that are used to fund an apprenticeship
24 or apprenticeship program shall only be used for, or pro-

25 vided to, an apprenticeship or apprenticeship program

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002856
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 302 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

552

—_

that meets the definition of such term subsection (a) of
this section, including any funds awarded for the purposes
of grants, contracts, or cooperative agreements, or the de-
velopment, implementation, or administration, of an ap-
prenticeship or an apprenticeship program.

(j) INFORMATION SHARING REQUIREMENT FOR
HHS.—The Secretary of Health and Human Services,

acting through the Director of the Centers for Disease

oO Aa aN DH OD SP WH Ld

Control and Prevention, shall provide the Secretary of
10 Labor, acting through the Assistant Secretary of the Em-
11 ployment and Training Administration, with information

12 on grants under section 30562, including—

13 (1) the formula used to award such grants to
14 State, local, Tribal, and territorial health depart-
15 ments;

16 (2) the dollar amounts of and scope of the work
17 funded under such grants;

18 (3) the geographic areas served by eligible enti-
19 ties that receive such grants; and

20 (4) the number of contact tracers and related
21 positions to be hired using such grants.

22 (k) AUTHORIZATION OF APPROPRIATIONS.—Of the

23 amounts appropriated to carry out this — subtitle,
24 $500,000,000 shall be used by the Secretary of Labor to

25 earry out subsections (a) through (h) of this section.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002857
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 303 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

ARR

953

—_

APPLICATION OF THE SERVICE CONTRACT ACT TO
CONTRACTS AND GRANTS

SEC. 30567.

Contracts and grants which include contact tracing
as part of the scope of work and that are awarded under
this subtitle shall require that contract tracers and related
positions are paid not less than the prevailing wage and

fringe rates required under chapter 67 of title 41, United

oO Aa aN DH OD SP WH Ld

States Code (commonly known as the “Service Contract

=
©

Act”) for the area in which the work is performed. To

—
—

the extent that a nonstandard wage determination is re-

=
No

quired to establish a prevailing wage for contact tracers

—
On

and related positions for purposes of this subtitle, the See-

jah
fp

retary of Labor shall issue such determination not later

—
ws

than 14 days after the date of enactment of this Act,

—
on

based on a job description used by the Centers for Disease

—
~

Control and Prevention and contractors or grantees per-

—
oO

forming contact tracing for State public health agencies.

i
\O

AUTHORIZATION OF APPROPRIATIONS

N
©

SEC. 30568.

No
a

To carry out this subtitle, there are authorized to be

N
N

appropriated $75,000,000,000, to remain available until

BO
Qo

expended.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002858
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 304 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

—_

Subtitle E—Demographie Data and Supply Reporting
Related to COVID-19
COVID—-19 REPORTING PORTAL
SEC. 30571.
(a) IN GENERAL.—Not later than 15 days after the
date of enactment of this Act, the Secretary shall establish
and maintain an online portal for use by eligible health

eare entities to track and transmit data regarding their

oO Aa aN DH OD SP WH Ld

personal protective equipment and medical supply inven-

i
©

tory and capacity related to COVID-19.

—
—

(b) ELIGIBLE HEALTH CARE ENTITIES.—In this sec-

=
No

tion, the term ‘eligible health care entity” means a l-

—
On

censed acute care hospital, hospital system, or long-term

jah
fp

care facility with confirmed cases of COVID-19.

—
ws

(¢) SUBMISSION.—An eligible health care entity shall

—
on

report using the portal under this section on a biweekly

—
~

basis in order to assist the Secretary in tracking usage

—
oO

and need of COVID-—related supplies and personnel in a

—
\©

regular and real-time manner.

i)
©

(d) INCLUDED INFORMATION.—The Secretary shall

bo
—

design the portal under this section to include information

No
No

on personal protective equipment and medical supply in-

N
Go

ventory and capacity related to COVID-19, including with

We)
a

respect. to the following:

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002859
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 305 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1 (1) PERSONAL PROTECTIVE EQUIPMENT.—
2 Total personal protective equipment inventory, in-
3 eluding, in units, the numbers of N95 masks and
4 authorized equivalent respirator masks, surgical
5 masks, exam gloves, face shields, isolation gowns,
6 and coveralls.
7 (2) MEDICAL SUPPLY.—
8 (A) Total ventilator inventory, including, in
9 units, the number of universal, adult, pediatric,
10 and infant ventilators.
il (B) Total diagnostic and serological test
12 inventory, including, in units, the number of
13 test. platforms, tests, test kits, reagents, trans-
14 port media, swabs, and other materials or sup-
15 plies determined necessary by the Secretary.
16 (3) CAPACITY.—
17 (A) Case count measurements, including
18 confirmed positive cases and persons under in-
19 vestigation.
20 (B) Total number of staffed beds, includ-
21 ing medical surgical beds, intensive care beds,
22 and eritical care beds.
23 (C) Available beds, including medieal sur-
24 gical beds, intensive care beds, and eritical care
25 beds.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002860
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 306 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

556
1 (D) Total number of COVID-19 patients
2 currently utilizing a ventilator.
3 (E) Average number of days a COVID-19
4 patient is utilizing a ventilator.
5 (F) Total number of additionally needed
6 professionals in each of the following categories:
7 intensivists, critical care physicians, respiratory
8 therapists, registered nurses, certified registered
9 nurse anesthetists, and laboratory personnel.
10 (G) Total number of hospital personnel
11 currently not working due to self-isolation fol-
12 lowing a known or presumed COVID—-19 expo-
13 sure.
14 (e) ACCESS TO INFORMATION RELATED TO INVEN-
15 TORY AND CAPACITY.—The Secretary shall ensure that

—
on

relevant agencies and officials, including the Centers for

—
~

Disease Control and Prevention, the Assistant Secretary

—
oO

for Preparedness and Response, and the Federal Emer-

—
\©

gency Management Agency, have access to information re-

i)
©

lated to inventory and capacity submitted under this sec-

bo
—

tion.

 

ho
No

(f) WEEKLY REPORT TO CONGRESS.—On a weekly

ho
Go

basis, the Secretary shall transmit information related to

we)
i

inventory and capacity submitted under this section to the

No
Gn

appropriate committees of the House and Senate.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002861
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 307 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

557
1 REGULAR CDC REPORTING ON DEMOGRAPHIC DATA
SEC. 30572.
Not later than 14 days after the date of enactment
of this Act, the Secretary, in coordination with the Direc-
tor of the Centers for Disease Control and Prevention,

shall amend the reporting under the heading ‘Department

 

of Health and Human Services—Office of the Secretary:

Public Health and Social Service Emergency Fund” in

oO Aa aN DH OD SP WH Ld

title I of division B of the Paycheck Protection Program
10 and Health Care Enhancement Act (Public Law 116-139;
11 184 Stat. 620, 626) on the demographic characteristics,
12 including race, ethnicity, age, sex, gender, geographic re-
13 gion, and other relevant factors of individuals tested for

14 or diagnosed with COVID-19, to include—

15 (1) providing technical assistance to State,
16 local, and territorial health departments to improve
17 the collection and reporting of such demographic
18 data;
19 (2) if such data is not so collected or reported,
20 the reason why the State, local, or territorial depart-
21 ment of health has not been able to collect or pro-
22 vide such information; and
23 (3) making a copy of such report available pub-
24 licly on the website of the Centers for Disease Con-
25 trol and Prevention.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002862
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 308 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

558
1 FEDERAL MODERNIZATION FOR HEALTH INEQUITIES
2 DATA
3 SEC. 30573.
4 (a) IN GENERAL.—The Seeretary shall work with
5 covered agencies to support the modernization of data col-
6 lection methods and infrastructure at such agencies for
7 the purpose of increasing data collection related to health
8 inequities, such as racial, ethnic, socioeconomic, sex, gen-
9 der, and disability disparities.
10 (b) COVERED AGENCY DEFINED.—TIn this section,
11 the term “covered agency’ means each of the following
12 Federal agencies:
13 (1) The Agency for Healtheare Research and
14 Quality.
15 (2) The Centers for Disease Control and Pre-
16 vention.
17 (3) The Centers for Medicare & Medicaid Serv-
18 ies.
19 (4) The Food and Drug Administration.
20 (5) The Office of the National Coordinator for
21 Health Information Technology.
22 (6) The National Institutes of Health.
23 (¢) AUTHORIZATION OF APPROPRIATIONS.—There is

24 authorized to be appropriated to each covered agency to

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002863
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 309 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1 carry out this section $4,000,000, to remain available
2 until expended.
3 MODERNIZATION OF STATE AND LOCAL HEALTH

INEQUITIES DATA

On

SEC. 30574.
(a) IN GENERAL.—Not later than 6 months after the
date of enactment of this Act, the Secretary, acting

through the Director of the Centers for Disease Control

Co FS ss HN

and Prevention, shall award grants to State, local, and
10 territorial health departments in order to support the
11 modernization of data collection methods and infrastruc-
12 ture for the purposes of increasing data related to health
13 inequities, such as racial, ethnic, socioeconomic, sex, gen-

14 der, and disability disparities. The Secretary shall—

15 (1) provide guidance, technical assistance, and
16 information to grantees under this section on best
17 practices regarding culturally competent, accurate,
18 and increased data collection and transmission; and
19 (2) track performance of grantees under this
20 section to help improve their health inequities data
21 collection by identifying gaps and taking effective
22 steps to support States, localities, and territories in
23 addressing the gaps.

24 (b) REPORT.—Not later than 1 year after the date

25 on which the first grant is awarded under this section,

26 the Secretary shall submit to the Committee on Energy

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002864
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 310 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

560

1 and Commerce of the House of Representatives and the

2 Committee on Health, Education, Labor and Pensions of
3 the Senate an initial report detailing—

4 (1) nationwide best practices for ensuring
5 States and localities collect and transmit health in-
6 equities data;

7 (2) nationwide trends which hinder the collec-
8 tion and transmission of health equities data;

9 (3) Federal best practices for working with
10 States and localities to ensure culturally competent,
11 accurate, and increased data collection and trans-
12 mission; and

13 (4) any recommended changes to legislative or
14 regulatory authority to help improve and increase
15 health inequities data collection.

16 (ce) FinaL REPORT.—Not later than December 31,

17 2023, the Secretary shall—

18 (1) update and finalize the initial report under
19 subsection (b); and

20 (2) submit such final report to the committees
21 specified in such subsection.

22 (d) AUTHORIZATION OF APPROPRIATIONS.—There is

 

23 authorized to be appropriated to carry out this section

24 $100,000,000, to remain available until expended.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002865
Case 5:20-cv-05799-LHK Document 154-6 Filed 09/18/20 Page 311 of 311
G:\CMTE\AP\16\FY20\_D\HEROES.XML

561
1 TRIBAL FUNDING TO RESEARCH HEALTH INEQUITIES
INCLUDING COVID—19
SEC. 30575.
(a) IN GENERAL.—Not later than 6 months after the

date of enactment of this Act, the Director of the Indian

2
3
4
5
6 Health Service, in coordination with Tribal Epidemiology
7 Centers and other Federal agencies, as appropriate, shall
8 conduct or support research and field studies for the pur-
9 poses of improved understanding of Tribal health inequi-

10 ties among American Indians and Alaska Natives, inelud-

11 ing with respect to—

12 (1) disparities related to COVID-19;

13 (2) public health surveillance and infrastructure
14 regarding unmet needs in Indian country and Urban
15 Indian communities;

16 (3) population-based health disparities;

17 (4) barriers to health care services;

18 (5) the impact of socioeconomic status; and

19 (6) factors contributing to Tribal health inequi-
20 ties.

21 (b) CONSULTATION, CONFER, AND COORDINATION.—

22 In earrying out this section, the Director of the Indian

23 Health Service shall—

24 (1) consult with Indian Tribes and Tribal orga-
25 nizations;
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002866
